Exhibit 10.1

EXECUTION VERSION

 

 

 

U.S. $750,000,000

CREDIT AGREEMENT

Dated as of August 24, 2011

by and among

OMNICARE, INC.,

as the Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

BARCLAYS BANK PLC,

as a Co-Documentation Agent,

GOLDMAN SACHS BANK USA,

as a Co-Documentation Agent,

BANK OF AMERICA, N.A.,

as a Co-Documentation Agent,

and

SUNTRUST BANK,

as Administrative Agent

 

SUNTRUST

ROBINSON

HUMPHREY,

INC.

a Joint Lead

Arranger

and a Joint Book

Runner

  

J.P. MORGAN

SECURITIES

LLC

a Joint Lead

Arranger

and a Joint Book

Runner

  

BARCLAYS

CAPITAL

a Joint Lead

Arranger

and a Joint Book

Runner

  

GOLDMAN

SACHS BANK

USA

a Joint Lead

Arranger

and a Joint Book

Runner

  

MERRILL

LYNCH, PIERCE,

FENNER &

SMITH

INCORPORATED,

a Joint Lead

Arranger

and a Joint Book

Runner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I.    DEFINITIONS   

1.1.

   Certain Defined Terms      1   

1.2.

   Terms Generally      23    ARTICLE II.    THE CREDITS   

2.1.

   The Revolving Loans      24   

2.2.

   The Term Loans      24   

2.3.

   Repayment of the Loans      24   

2.4.

   Ratable Loans; Types of Revolving Advances      26   

2.5.

   Minimum Amount of Each Revolving Advance      26   

2.6.

   Prepayments of Loans      26   

2.7.

   Method of Selecting Types and Interest Periods for New Revolving Advances   
  27   

2.8.

   Conversion and Continuation of Outstanding Advances      27   

2.9.

   Payment of Interest on Advances; Changes in Interest Rate      28   

2.10.

   Swing Line Loans      29   

2.11.

   Commitment Fees; Reductions in Commitment      30   

2.12.

   Rates Applicable After Default      31   

2.13.

   Method of Payment      31   

2.14.

   Noteless Agreement; Evidence of Indebtedness; Telephonic Notices      31   

2.15.

   Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions      32   

2.16.

   Lending Installations      32   

2.17.

   Non-Receipt of Funds by the Agent      32   

2.18.

   Taxes      33   

2.19.

   Termination      35   

2.20.

   Letter of Credit Facility      35   

2.21.

   Increase of Commitments; Additional Lenders      38   

2.22.

   Cash Collateralization of Defaulting Lender Commitment; Removal of Defaulting
Lenders      41    ARTICLE III.    CHANGE IN CIRCUMSTANCES   

3.1.

   Yield Protection      42   

3.2.

   Changes in Capital Adequacy Regulations      43   

3.3.

   Availability of Types of Advances      43   

3.4.

   Funding Indemnification      43   

3.5.

   Mitigation; Lender Statements; Survival of Indemnity      44   

 

-i-



--------------------------------------------------------------------------------

          Page   ARTICLE IV.    CONDITIONS PRECEDENT   

4.1.

   Conditions to Effectiveness      44   

4.2.

   Conditions To All Extensions of Credit      47    ARTICLE V.   
REPRESENTATIONS AND WARRANTIES   

5.1.

   Corporate Existence and Standing      48   

5.2.

   Authorization and Validity      48   

5.3.

   No Conflict; Government Consent      48   

5.4.

   Financial Statements      48   

5.5.

   Material Adverse Change      49   

5.6.

   Taxes      49   

5.7.

   Litigation and Contingent Liabilities      49   

5.8.

   Subsidiaries      49   

5.9.

   ERISA      49   

5.10.

   Accuracy of Information      50   

5.11.

   Regulations T, U and X      50   

5.12.

   Material Agreements      50   

5.13.

   Compliance With Laws      50   

5.14.

   Ownership of Properties      51   

5.15.

   Investment Company Act      51   

5.16.

   [Intentionally Omitted]      51   

5.17.

   Seniority of Obligations      51   

5.18.

   Solvency      51   

5.19.

   Patriot Act Information      51   

5.20.

   Health Care Permits      51   

5.21.

   Health Care Laws; Corporate Integrity Agreement      52   

5.22.

   HIPAA      53    ARTICLE VI.    COVENANTS   

6.1.

   Financial Reporting      54   

6.2.

   Use of Proceeds      56   

6.3.

   Notice of Default      56   

6.4.

   Conduct of Business      56   

6.5.

   Taxes      56   

6.6.

   Insurance      56   

6.7.

   Compliance with Laws and Material Agreements      56   

6.8.

   Maintenance of Properties      57   

6.9.

   Inspection      57   

6.10.

   Merger      57   

6.11.

   Sale of Assets      57   

 

-ii-



--------------------------------------------------------------------------------

          Page  

6.12.

   Prepayments      58   

6.13.

   Affiliates      58   

6.14.

  

Investments

     58   

6.15.

  

Contingent Obligations

     60   

6.16.

  

Liens

     60   

6.17.

  

[Intentionally Omitted]

     61   

6.18.

  

Financial Covenants

     61   

6.19.

  

Acquisitions

     62   

6.20.

  

Supplemental Guarantors

     62   

6.21.

  

Subordinated Indebtedness

     63   

6.22.

  

Indebtedness

     63   

6.23.

  

Restricted Payments

     64   

6.24.

  

Hedging Agreements

     65   

6.25.

  

[Intentionally Omitted]

     65   

6.26.

  

Health Care Matters

     65    ARTICLE VII.    DEFAULTS    ARTICLE VIII.    ACCELERATION, WAIVERS,
AMENDMENTS AND REMEDIES   

8.1.

  

Acceleration

     68   

8.2.

  

Amendments

     68   

8.3.

  

Preservation of Rights

     70    ARTICLE IX.    GENERAL PROVISIONS   

9.1.

  

Survival

     70   

9.2.

  

Governmental Regulation

     70   

9.3.

  

[Intentionally Omitted]

     71   

9.4.

  

Headings

     71   

9.5.

  

Integration

     71   

9.6.

  

Several Obligations; Benefits of this Agreement

     71   

9.7.

  

Expenses; Indemnification

     71   

9.8.

  

Numbers of Documents

     73   

9.9.

  

Accounting

     73   

9.10.

  

Severability of Provisions

     73   

9.11.

  

Nonliability of Lenders

     73   

9.12.

  

Choice of Law

     73   

9.13.

  

Consent to Jurisdiction

     73   

9.14.

  

Waiver of Jury Trial

     74   

9.15.

  

Confidentiality

     74   

9.16.

  

Interest Rate Limitation

     74   

9.17.

  

Waiver of Effect of Corporate Seal

     75   

 

-iii-



--------------------------------------------------------------------------------

          Page  

9.18.

  

Patriot Act

     75   

9.19.

  

Independence of Covenants

     75    ARTICLE X.    THE AGENT   

10.1.

  

Appointment

     75   

10.2.

  

Powers

     75   

10.3.

  

General Immunity

     76   

10.4.

  

No Responsibility for Loans, Recitals, Etc.

     76   

10.5.

  

Action on Instructions of Lenders

     76   

10.6.

  

Employment of Agents and Counsel

     76   

10.7.

  

Reliance on Documents; Counsel

     77   

10.8.

  

Agent’s Reimbursement and Indemnification

     77   

10.9.

  

Rights as a Lender

     77   

10.10.

  

Lender Credit Decision

     78   

10.11.

  

Successor Agent

     78   

10.12.

  

[Intentionally Omitted]

     79   

10.13.

  

Syndication Agents, Documentation Agents, etc.

     79   

10.14.

  

Notice of Default

     79   

10.15.

  

Guarantor Releases

     79   

10.16.

  

Withholding Tax

     79   

10.17.

  

Agent May File Proofs of Claim

     79   

10.18.

  

Authorization to Execute other Loan Documents

     80    ARTICLE XI.    SETOFF; RATABLE PAYMENTS   

11.1.

  

Setoff

     80   

11.2.

  

Ratable Payments

     80    ARTICLE XII.    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS   

12.1.

  

Successors and Assigns

     81   

12.2.

  

Participations

     81   

12.3.

  

Assignments

     82   

12.4.

  

Dissemination of Information

     84   

12.5.

  

Tax Treatment

     84    ARTICLE XIII.    NOTICES   

13.1.

  

Notices

     84   

13.2.

  

Change of Address

     85   

 

-iv-



--------------------------------------------------------------------------------

         

Page

ARTICLE XIV. MISCELLANEOUS

14.1.

  

Counterparts

   85

14.2.

  

Amendment of the Existing Agreement

   85

 

SCHEDULES

      

Schedule I

  —      Applicable Margin, Applicable Commitment Fee Rate and Applicable Letter
of Credit Fee Rate

Schedule II

  —      Commitments

Schedule III

  —      Disclosure Schedule

Schedule IV

  —      Initial Guarantors

Schedule V

  —      Existing Letters of Credit

Schedule VI

  —      Existing Hedging Obligations

Schedule VII

  —      Significant Subsidiaries

EXHIBITS

      

Exhibit A-1

  —      Form of Revolving Note

Exhibit A-2

  —      Form of Term Note

Exhibit B

  —      [intentionally omitted]

Exhibit C

  —      [intentionally omitted]

Exhibit D

  —      Form of Compliance Certificate

Exhibit E

  —      Form of Assignment Agreement

Exhibit F

  —      Form of Advance Borrowing Notice

Exhibit G

  —      Form of Prepayment Notice

Exhibit H

  —      Form of Conversion/Continuation Notice

 

-v-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of August 24, 2011, is by and among OMNICARE,
INC., a Delaware corporation, as Borrower (the “Borrower”), the lenders party
hereto from time to time, as the Lenders (the “Lenders”), JPMorgan Chase Bank,
N.A., as Syndication Agent, Barclays Bank PLC, as a Co-Documentation Agent,
Goldman Sachs Bank USA, as a Co-Documentation Agent, Bank of America, N.A., as a
Co-Documentation Agent, and SunTrust Bank, as the Administrative Agent for the
Lenders (in such capacity, the “Agent”).

The parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS

1.1. Certain Defined Terms. As used in this Agreement the following terms shall
have the following meanings:

“2013 Subordinated Notes” means the 6-1/8% Senior Subordinated Notes in the
aggregate amount of $75,000,000 due in 2013, issued by the Borrower pursuant to
the 2013 Subordinated Notes Supplemental Indenture.

“2013 Subordinated Notes Supplemental Indenture” means the First Supplemental
Indenture dated as of June 13, 2003 between the Borrower, the Guarantors party
thereto and SunTrust Bank, as Trustee, pursuant to which the 2013 Subordinated
Notes were issued.

“2015 Subordinated Notes” means the 6-7/8% Senior Subordinated Notes in the
aggregate amount of $525,000,000 due in 2015, issued by the Borrower pursuant to
the 2015 Subordinated Notes Supplemental Indenture.

“2015 Subordinated Notes Supplemental Indenture” means the Fifth Supplemental
Indenture, dated as of December 15, 2005, between the Borrower, the Guarantors
party thereto and SunTrust Bank, as the Trustee, pursuant to which the 2015
Subordinated Notes were issued.

“2020 Subordinated Notes” means the 7-3/4% Senior Subordinated Notes in the
aggregate amount of $400,000,000 due in 2020, issued by the Borrower pursuant to
the 2020 Subordinated Notes Supplemental Indenture.

“2020 Subordinated Notes Supplemental Indenture” means the Sixth Supplemental
Indenture, dated as of May 18, 2010, between the Borrower, the Guarantors party
thereto and SunTrust Bank, as the Trustee, pursuant to which the 2020
Subordinated Notes were issued.

“2025 Subordinated Convertible Notes” means the 3.75% Convertible Senior
Subordinated Notes Due 2025, issued by the Borrower pursuant to the 2025
Subordinated Convertible Notes Supplemental Indenture.

“2025 Subordinated Convertible Notes Supplemental Indenture” means the Seventh
Supplemental Indenture, dated as of December 7, 2010, between the Borrower, the
Guarantors party thereto and U.S. Bank National Association, as the Trustee,
pursuant to which the 2025 Subordinated Convertible Notes were issued.



--------------------------------------------------------------------------------

“2035 Convertible Notes” means the 3.25% Convertible Senior Debentures in the
aggregate amount of $977,500,000 due in 2035, issued by the Borrower pursuant to
the 2035 Convertible Notes Indenture.

“2035 Convertible Notes Indenture” means the Indenture dated as of December 15,
2005 between the Borrower, Omnicare Purchasing Company, L.P., as Guarantor, and
SunTrust Bank, as the Trustee, pursuant to which the 2035 Convertible Notes were
issued.

“Acquisition” means any transaction, or any series of related transactions, by
which the Borrower or any of its Subsidiaries (a) acquires any going business or
all or substantially all of the assets of any firm, corporation or division
thereof which constitutes a going business, whether through purchase of assets,
merger or otherwise or (b) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding partnership
interests of a partnership or a majority (by percentage or voting power) of the
outstanding ownership interests of a limited liability company.

“Additional Lender” has the meaning specified in Section 2.21(b).

“Additional Revolving Commitment Amount” has the meaning specified in
Section 2.21(a).

“Additional Term Commitment Amount” has the meaning specified in
Section 2.21(a).

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent duly completed by such Lender.

“Advance” means a Revolving Advance or a Term Advance, as applicable.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Agent” means SunTrust in its capacity as agent for the Lenders pursuant to
Article X, and not in its capacity as a Lender, and any successor Agent
appointed pursuant to Article X.

“Aggregate Commitment” means the aggregate of the Aggregate Revolving Commitment
and the Aggregate Term Commitment of all the Lenders.

“Aggregate Revolving Commitment” means, at any time, the then aggregate of the
Revolving Commitments of all Lenders, as may be reduced or increased from time
to time pursuant to the terms hereof.

“Aggregate Term Commitment” means the aggregate of the Term Commitments of all
Lenders, as may be reduced or increased pursuant to the terms hereof.

 

-2-



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as it may from time to time be amended,
restated, supplemented or otherwise modified.

“Agreement Accounting Principles” means GAAP, applied in a manner consistent
with that used in preparing the financial statements referred to in Section 5.4.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (a) the Prime Rate for such day, (b) the sum of Federal Funds
Effective Rate for such day plus 0.50% per annum and (c) the Eurodollar Base
Rate applicable to a one-month Eurodollar Interest Period beginning on such day
(or if such day is not a Business Day, on the immediately preceding Business
Day) plus 1.00% per annum. Each change in any of the rates described above in
this definition shall be effective from and including the date such change is
announced as being effective.

“Applicable Commitment Fee Rate” means, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth on
Schedule I; provided that a change in the Applicable Commitment Fee Rate
resulting from a change in the Leverage Ratio shall be effective on the second
Business Day after which the Borrower delivers the financial statements required
by Section 6.1(a) or (b) and the Compliance Certificate required by
Section 6.1(c); provided further, that if at any time the Borrower shall have
failed to deliver such financial statements and such Compliance Certificate when
so required, the Applicable Commitment Fee Rate shall be at Level V as set forth
on Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Commitment Fee Rate
shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Commitment Fee Rate from the Effective Date until the financial
statements and Compliance Certificate for the Borrower’s fiscal quarter ending
December 31, 2011 are required to be delivered shall be at Level IV as set forth
on Schedule I.

“Applicable Letter of Credit Fee Rate” means, as of any date, with respect to
Letters of Credit issued pursuant to or governed by the terms of this Agreement
as of such date, the percentage per annum determined by reference to the
applicable Leverage Ratio in effect on such date as set forth on Schedule I;
provided, that a change in the Applicable Letter of Credit Fee Rate resulting
from a change in the Leverage Ratio shall be effective on the second Business
Day after which the Borrower delivers the financial statements required by
Section 6.1(a) or (b) and the Compliance Certificate required by Section 6.1(c);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate when so required, the
Applicable Letter of Credit Fee Rate shall be at Level V as set forth on
Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Letter of Credit Fee
Rate shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Letter of Credit Fee Rate from the Effective Date until the financial
statements and Compliance Certificate for the Borrower’s fiscal quarter ending
December 31, 2011 are required to be delivered shall be at Level IV as set forth
on Schedule I.

“Applicable Margin” means, for any date, with respect to interest on all Loans
outstanding on such date, a percentage per annum determined by reference to the
applicable Leverage Ratio in effect on such date as set forth on Schedule I;
provided that a change in the Applicable Margin resulting from a change in the
Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers the financial statements required by Section 6.1(a) or (b) and
the Compliance Certificate required by Section 6.1(c); provided further, that if
at any time the Borrower shall have failed to deliver such financial statements
and such Compliance Certificate when so required, the Applicable Margin shall be
at Level V as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Margin shall be determined as provided above. Notwithstanding

 

-3-



--------------------------------------------------------------------------------

the foregoing, the Applicable Margin from the Effective Date until the financial
statements and Compliance Certificate for the Borrower’s fiscal quarter ending
December 31, 2011 are required to be delivered shall be at Level IV as set forth
on Schedule I.

“Applicable Period” has the meaning specified in Section 6.1.

“Approved Fund” has the meaning specified in Section 12.3.1.

“Arrangers” means SunTrust Robinson Humphrey, Inc., in its capacity as a Joint
Lead Arranger and a Joint Book Runner, J.P. Morgan Securities LLC, in its
capacity as a Joint Lead Arranger and a Joint Book Runner, Barclays Capital, the
investment banking division of Barclays Bank PLC, in its capacity as a Joint
Lead Arranger and a Joint Book Runner, Goldman Sachs Bank USA, in its capacity
as a Joint Lead Arranger and a Joint Book Runner and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in its capacity as a Joint Lead Arranger and a
Joint Book Runner.

“Assignment Agreement” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.3) and accepted by the Agent, in the form of Exhibit E or any
other form approved by the Agent.

“Authorized Officer” means any of the President, Executive Vice President,
Senior Vice President, Vice President, Finance or Treasurer of the Borrower, or
any Person designated by any two of the foregoing, acting singly.

“Borrower” has the meaning specified in the introductory paragraph hereof.

“Borrowing Date” means a date on which a Term Advance, a Revolving Advance or a
Swing Line Loan is made hereunder.

“Borrower Group” has the meaning specified in Section 6.26.

“Borrowing Notice” means the Term Advance Borrowing Notice, a Revolving Advance
Borrowing Notice or a Swing Line Borrowing Notice.

“Breach” means a breach of unsecured Protected Health Information under 45
C.F.R. Part 164, Subpart D.

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Atlanta, Georgia, New York, New York and
London for the conduct of substantially all of their commercial lending
activities and (b) for all other purposes, a day (other than a Saturday or
Sunday) on which banks generally are open in Atlanta, Georgia and New York, New
York for the conduct of substantially all of their commercial lending
activities.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

-4-



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Collateralize” means, in respect of any obligations, to provide and pledge
(as a first priority perfected security interest) cash collateral for such
obligations in Dollars, with the Agent pursuant to documentation in form and
substance reasonably satisfactory to the Agent (and “Cash Collateralization” has
a corresponding meaning).

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s or Moody’s, (c) commercial paper maturing no more than
270 days from the date of creation thereof and, at the time of acquisition,
having a rating of at least “A-1” from Standard & Poor’s or at least “P-1” from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof or the District of Columbia or any United States branch of a foreign
bank having at the date of acquisition thereof combined capital and surplus of
not less than $250,000,000, (e) deposit accounts (as such term is defined in the
UCC) maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the amount maintained with any such other
bank is less than or equal to $100,000 and is insured by the Federal Deposit
Insurance Corporation, and (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) above or recognized securities dealer
having combined capital and surplus of not less than $250,000,000, having a term
of not more than seven days, with respect to securities satisfying the criteria
in clause (a) or (d) above, (g) debt securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 45% or more of the outstanding shares of voting
stock of the Borrower, (ii) a “Change of Control” as defined in the 2013
Subordinated Notes Supplemental Indenture, the 2015 Subordinated Notes
Supplemental Indenture, or the 2020 Subordinated Notes Supplemental Indenture
(in each case if indebtedness exists thereunder), (iii) a “Change of Control” as
defined in the Trust PIERS Supplemental Indenture or in the New Trust PIERS
Supplemental Indenture (in each case if indebtedness exists thereunder), (iv) a
“Fundamental Change” as defined in the 2025 Subordinated Convertible Notes or
the 2035 Convertible Notes (in each case if indebtedness exists thereunder), or
(v) any “Change in Control” or comparable term in any then outstanding Permitted
Subordinated Debt equal to or exceeding $25,000,000 in the aggregate or any
other then outstanding Indebtedness (assuming a full draw in the case of any
revolving facility (other than Revolving Commitments and Revolving Loans in
respect of this Agreement)) of the Borrower or any of its Subsidiaries equal to
or exceeding $25,000,000 in the aggregate.

 

-5-



--------------------------------------------------------------------------------

“Change in Law” means (i) the adoption of any applicable law, rule or regulation
after the date of this Agreement, (ii) any change in any applicable law, rule or
regulation, or any change in the interpretation or application thereof, by any
Governmental Authority after the date of this Agreement, or (iii) compliance by
any Lender (or its Lending Installation) or any Issuer (or for purposes of
Section 3.2, by the Parent Company of such Lender or such Issuer, if applicable)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” after the date of this Agreement, regardless
of the date enacted, adopted or issued.

“Charges” has the meaning specified in Section 9.16.

“Chief Financial Officer” means, at any time, the Person who reports to the
board of directors of the Borrower on the financial affairs of the Borrower and
its Subsidiaries.

“Claim” means any current legal action, suit, lawsuit, litigation, or
proceeding, whether civil, criminal, administrative or otherwise.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, for each Lender, its Revolving Commitment and its Term
Commitment.

“Compliance Certificate” means a certificate from the Chief Financial Officer in
the form of, and containing the certifications set forth in, the certificate
attached hereto as Exhibit D.

“Condemnation” has the meaning specified in Section 7.8.

“Consolidated Interest Expense” for any period means on a consolidated basis for
the Borrower and all of its Subsidiaries for such period, the sum of (a) all
interest paid in cash by the Borrower and all of its Subsidiaries (net of
interest income), including the cash interest component of Capitalized Lease
Obligations, during such period, plus (b) the net amount payable (or minus the
net amount receivable) under Hedging Agreements during such period (whether or
not actually paid or received during such period); provided, however, that
Consolidated Interest Expense shall exclude amortization of debt issuance costs
and other deferred financing fees incurred on or prior to the Effective Date
relating to (i) the Existing Agreement or this Agreement, or (ii) the other Loan
Documents.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries for such period determined in
accordance with Agreement Accounting Principles and before any reduction of
preferred stock dividends; provided, that there shall be excluded (and not
deducted or added):

(i) the income (or loss) of any Affiliate of the Borrower or other Person (other
than a Subsidiary of the Borrower) in which any Person (other than the Borrower
or any of its Subsidiaries) has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower or any
of its Subsidiaries by such Affiliate or other Person during such period;

 

-6-



--------------------------------------------------------------------------------

(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries or that Person’s assets are acquired by the Borrower
or any of its Subsidiaries;

(iii) any extraordinary, unusual and non-recurring gain or loss, together with
any related provision for taxes on such extraordinary, unusual or non-recurring
gain or loss realized in connection with (A) any asset sale, (B) the disposition
of any securities by the Borrower or any of its Subsidiaries or the
extinguishment of any Indebtedness of the Borrower or any of its Subsidiaries,
or (C) any acquisition or Investments permitted under Section 6.14 of the
Borrower or any of its Subsidiaries;

(iv) any extraordinary, unusual and non-recurring gain, charge, expense or loss,
together with any related provision for taxes on such extraordinary, unusual or
non-recurring gain, charge, expense or loss, including (A) restructuring
charges, reserves or other related expenses, (B) fees, expenses or charges
relating to facility shutdowns and discontinued operations, (C) acquisition
integration costs, (D) severance or other employee termination or relocation
costs, expenses or charges, (E) non-cash compensation charges recorded from
grants of stock options, restricted stock, stock appreciation rights and other
equity equivalents to officers, directors and employees and (F) litigation and
investigation settlement costs and related expenses in an aggregate amount for
amounts in this clause (iv) not to exceed $150,000,000 for any four consecutive
fiscal quarters of the Borrower; and

(v) the net income (or loss) from disposed or discontinued operations for the
four fiscal quarters of the Borrower preceding the date of determination.

“Consolidated Net Senior Debt” means, as of any date, the Consolidated Net Total
Debt minus the aggregate outstanding amount of any subordinated Indebtedness
permitted under this Agreement (including, without limitation, any Permitted
Subordinated Debt), the 2013 Subordinated Notes, the 2015 Subordinated Notes,
the 2025 Subordinated Convertible Notes, the 2020 Subordinated Notes, the 2035
Convertible Notes, the Trust PIERS and the New Trust PIERS.

“Consolidated Net Total Debt” means, as of any date, the sum of (a) Total
Consolidated Debt of the Borrower and its Subsidiaries at such time minus
(b) the aggregate amount of unrestricted cash and Cash Equivalents then held by
the Borrower and its Subsidiaries which are (i) in excess of $50,000,000 on such
date and (ii) not subject to any Lien or other restriction or encumbrance of any
kind (other than (x) Liens expressly permitted by Section 6.16(j) and (y) Liens
expressly permitted by Section 6.16(i) so long as such Liens or rights of such
banks or other financial institutions are not being enforced or otherwise
exercised).

“Consolidated Net Worth” means, as of the date of any determination thereof, the
amount of the shareholders’ equity of the Borrower and its Subsidiaries as would
be shown on the consolidated balance sheet of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with Agreement Accounting
Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any operating agreement,
take-or-pay contract or application for or reimbursement agreement with respect
to a

 

-7-



--------------------------------------------------------------------------------

letter of credit (including any Letter of Credit but excluding any endorsement
of instruments for deposit or collection in the ordinary course of business).

“Conversion/Continuation Notice” has the meaning specified in Section 2.8.

“Corporate Integrity Agreement” means the amended and restated agreement entered
into by Borrower and the Office of the Inspector General of the Department of
Health and Human Services which became effective on November 2, 2009.

“Default” means an event described in Article VII.

“Defaulting Lender” means, at any time, a Lender as to which the Agent has
notified the Borrower that (i) such Lender has failed for three or more Business
Days to comply with its obligations under this Agreement to make a Loan, make a
payment to any Issuer in respect of a Letter of Credit and/or make a payment to
the Swing Line Lender in respect of a Swing Line Loan (each a “funding
obligation”), in each case unless such Lender’s failure is based on such
Lender’s reasonable and good faith determination that the conditions precedent
to funding such obligation have not been satisfied and such Lender has notified
the Agent in writing of the same, (ii) such Lender has notified the Agent, or
has stated publicly, that it will not comply with any such funding obligation
hereunder or has defaulted on its funding obligations generally under any other
loan agreement, credit agreement or similar or other financing agreement unless
such Lender’s failure is based on such Lender’s reasonable and good faith
determination that the conditions precedent to funding such obligation have not
been satisfied and such Lender has notified the Agent in writing of the same,
(iii) such Lender has, for three or more Business Days, failed to confirm in
writing to the Agent, in response to a written request of the Agent, that it
will comply with its funding obligations hereunder, or (iv) a Lender Insolvency
Event has occurred and is continuing with respect to such Lender; provided that,
for the avoidance of doubt, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in or control of
such Lender or its Parent Company by a Governmental Authority. Any determination
that a Lender is a Defaulting Lender under clauses (i) through (iv) above will
be made by the Agent in its sole discretion acting in good faith. The Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.

“Dollars” and “$” mean the lawful money of the United States.

“EBITDA” for any period means Consolidated Net Income during such period, plus
(to the extent deducted in determining Consolidated Net Income) (a) all
provisions for any income or similar taxes paid or accrued by the Borrower or
any of its Subsidiaries during such period, (b) interest paid or payable by the
Borrower or any of its Subsidiaries during such period as determined in
accordance with Agreement Accounting Principles, (c) all amounts attributable to
depreciation and amortization expense of the Borrower or any of its Subsidiaries
for such period as determined in accordance with Agreement Accounting
Principles, (d) extraordinary losses, and (e) any non-cash expenses including
relating to stock option exercises (if applicable accounting rules so require)
and minus (to the extent included in Consolidated Net Income) (x) interest
earned by the Borrower or any of its Subsidiaries during such period and
(y) extraordinary gains. EBITDA is referred to as “adjusted EBITDA” in the
Borrower’s press releases and presentations.

“Effective Date” means August 24, 2011.

“Employee Benefit Plan” has the meaning specified in Section 3(3) of ERISA and
for which the Borrower or any Subsidiary maintains, contributes to or has an
obligation to contribute to on behalf of

 

-8-



--------------------------------------------------------------------------------

participants who are or were employed by the Borrower or any Subsidiary or on
behalf of beneficiaries of such participants.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute including any regulations
promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated),
which, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for the purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means with respect to the Borrower or any ERISA Affiliate, (i) any
“reportable event”, as defined in Section 4043 of ERISA with respect to a Plan
(other than an event for which the 30-day notice period is waived); (ii) the
failure of any Plan to meet the minimum funding standard applicable to the Plan
for a plan year under Section 412 of the Code or Section 302 of ERISA, whether
or not waived; (iii) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, or the imposition of a Lien in favor of the PBGC under
Title IV of ERISA; (v) the receipt from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (vi) any other event or condition that is
reasonably expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (vii) the incurrence of any liability with respect to the
withdrawal or partial withdrawal from any Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA, or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (viii) a failure to make a
required contribution to a Multiemployer Plan; (ix) the incurrence of any
Withdrawal Liability with respect to any Multiemployer Plan; (x) the receipt of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA) or in reorganization (within the meaning of
Section 4241 of ERISA), or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA) or terminated
(within the meaning of Section 4041A of ERISA); or (xi) a determination that a
Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA).

“Eurodollar Advance” means any Revolving Advance or Term Advance denominated in
Dollars that bears interest at a Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any
successor page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London, England time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
If for any reason such rate is not available, the Eurodollar Base Rate shall be,
for any Interest Period, the rate per annum reasonably determined by the Agent
as the rate of interest at which Dollar deposits in the approximate amount of
the Eurodollar Advance comprising part of such borrowing would be offered by the
Agent to major banks in the London interbank Eurodollar market at their request
at or about 10:00 a.m. two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.

 

-9-



--------------------------------------------------------------------------------

“Eurodollar Interest Period” means, with respect to a Eurodollar Advance, a
period of one, two, three or six months or, if available from all of the Lenders
in their respective sole discretion, nine or twelve months, commencing on a
Business Day selected by the Borrower pursuant to this Agreement; provided that,
notwithstanding anything in this Agreement to the contrary, the Borrower shall
not be permitted to select Eurodollar Interest Periods to be in effect at any
one time which have expiration dates occurring on more than ten different dates.
Such Eurodollar Interest Period shall end on (but exclude) the day which
corresponds numerically to such date one, two, three, six, nine or twelve months
thereafter, unless there is no such numerically corresponding day in such next,
second, third, sixth, ninth or twelfth succeeding month, in which case such
Eurodollar Interest Period shall end on the last Business Day of such next,
second, third, sixth, ninth or twelfth succeeding month. If a Eurodollar
Interest Period would otherwise end on a day which is not a Business Day, such
Eurodollar Interest Period shall end on the next succeeding Business Day, unless
said next succeeding Business Day falls in a new calendar month, in which case
such Eurodollar Interest Period shall end on the immediately preceding Business
Day.

“Eurodollar Loan” means a Revolving Loan or Term Loan denominated in Dollars
which bears interest at a Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Eurodollar Interest Period in effect for such Eurodollar Advance, the sum of
(a) the quotient of (i) the Eurodollar Base Rate applicable to such Eurodollar
Interest Period, divided by (ii) a percentage equal to one minus the Reserves,
plus (b) the Applicable Margin in effect from time to time.

“Excluded Taxes” means with respect to the Agent, any Lender, any Participant,
any Issuer or any other recipient of any payment to be made by or on account of
any obligation of the Borrower or any Guarantor under any Loan Document,
(a) income or franchise Taxes imposed on (or measured by) its net income
(including, for the avoidance of doubt, backup withholding in respect thereof)
as a result of such recipient being organized or having its principal office or,
in the case of any Lender, its Lending Installation in such jurisdiction, or as
a result of any other present or former connection between such recipient and
the taxing jurisdiction (other than any connection arising solely from the Loan
Documents or the transactions contemplated thereby), including, for the
avoidance of doubt, U.S. federal income Tax imposed on a recipient’s effectively
connected taxable income, (b) any branch profits Taxes imposed under
Section 884(a) of the Code, or any similar Tax, imposed by any jurisdiction
described in clause (a), (c) in the case of a Foreign Lender or Participant, any
U.S. federal withholding Tax that is imposed on amounts payable to such Foreign
Lender or such Participant pursuant to any law in effect at the time such
Foreign Lender or such Participant becomes a party to this Agreement or
designates a new Lending Installation, except, in each case, to the extent such
Lender or Participant (or its assignor or participating lender (if any)) was
entitled, immediately prior to the assignment/participation or change in Lending
Installation, to additional amounts in respect of such withholding Tax under
Section 2.18, (d) any U.S. federal Taxes attributable to such Foreign Lender’s
or such Participant’s failure to comply with Section 2.18(e) and (e) any U.S.
federal Taxes imposed with respect to FATCA.

“Existing Agreement” has the meaning specified in Section 4.1(j).

“Existing Hedging Obligations” means all existing or future payment and other
obligations owing by the Borrower or any Guarantor under the Hedging Agreements
outstanding on the Effective Date and listed on Schedule VI.

“Existing Letters of Credit” means those letters of credit outstanding on the
Effective Date and identified on Schedule V.

 

-10-



--------------------------------------------------------------------------------

“Existing L/C Issuer” means the issuer of any Existing Letter of Credit.

“Facility Termination Date” means August 24, 2016.

“Fair Value” means the value of the relevant asset determined in an arm’s-length
transaction conducted in good faith between an informed and willing buyer and an
informed and willing seller under no compulsion to buy or sell.

“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version that is substantially comparable, and any regulations (whether
temporary or proposed) that are issued thereunder or official governmental
interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the Agent
from three Federal funds brokers of recognized standing selected by the Agent.

“Federal Health Care Programs” means those programs defined 42 U.S.C.
§1320a-7b(f) and the Federal Employee Health Benefit Program, 5 U.S.C. § 8901,
et seq.

“Fee Letter” means, collectively, those certain fee letters, dated on or about
August 2, 2011, executed by each Arranger, SunTrust Bank, JPMorgan Chase Bank,
N.A., Barclays Bank PLC, Goldman Sachs Bank USA, and Bank of America, N.A. and
accepted by the Borrower.

“Financial Undertaking” of a Person means (a) any repurchase obligation or
similar liability of such Person or any of its Subsidiaries with respect to
accounts or notes receivable sold by such Person or any of its Subsidiaries,
(b) any liability under any sale and leaseback transactions which do not create
a liability on the consolidated balance sheet of such Person and its
Subsidiaries or (c) obligations arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the consolidated balance sheet of such Person
and its Subsidiaries.

“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate in effect from time to time (changing when and as the Alternate Base Rate
changes) plus the Applicable Margin in effect from time to time.

“Floating Rate Advance” means any Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

“Foreign Lender” means any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

 

-11-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Acts” has the meaning specified in Section 2.20.6(a).

“Governmental Authority” means any country or nation, any political subdivision
of such country or nation, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
of any country or nation or political subdivision thereof.

“Governmental Subpoena” has the meaning specified in Section 6.26.

“Gross Negligence” means either recklessness or actions taken or omitted with
conscious indifference to or the complete disregard of consequences. Gross
Negligence does not mean the absence of ordinary care or diligence, or an
inadvertent act or inadvertent failure to act. If the term “gross negligence” is
used with respect to the Agent or any Lender or any indemnitee in any of the
other Loan Documents, it shall have the meaning set forth herein.

“Guarantor” means (a) as of the date of this Agreement, the Initial Guarantors
and (b) each other Subsidiary added as a Guarantor pursuant to the terms of
Section 6.20 (a “Supplemental Guarantor”), and in each such case their
respective successors and assigns.

“Guaranty” means (a) each guaranty executed as of the date of this Agreement by
each of the Initial Guarantors and (b) each other guaranty executed by a
Supplemental Guarantor pursuant to the terms of Section 6.20, and in each such
case as the same may from time to time be amended, modified, supplemented and/or
restated in accordance with the terms hereof.

“Health Care Company” means a Person that is engaged, directly or indirectly, in
(a) owning, operating or managing one or more facilities which dispenses,
markets or provides healthcare products or services, including, without
limitation, pharmaceutical products or services, (b) purchasing, repackaging,
selling or dispensing pharmaceutical products, (c) providing healthcare
consulting and billing services, (d) distributing medical supplies and
equipment, (e) providing infusion therapy products or services, (f) providing
respiratory services, equipment or supplies, (g) providing parenteral and
enteral nutrition products, wound care products, osotomy and urological
supplies, (h) providing home health care services, (i) providing dialysis
services, (j) providing contract pharmaceutical research services, (k) providing
disease and outcome management services, including formulary services,
(l) providing orthopedic supplies and services, (m) providing information
technology, including software products and services, to Persons engaged in any
of the foregoing businesses, including long term care institutions,
(n) providing any service or product described in the Standard Industrial
Classification Manual (1987 Revision) published by the Office of Management and
Budget under the heading Industry No. 5047, 5122, 5912 or 8731 or Major Group 80
as a whole or their equivalents described in the North American Industry
Classification system (United States, 1997) published by the Office of
Management and Budget, (o) providing any product or service ancillary or
incidental to the healthcare industry to any customer or client of any of the
foregoing Persons, or (p) providing any other healthcare related products or
services.

“Health Care Laws” means Title XVIII of the Social Security Act, 42 U.S.C.
§§ 1395-1395hhh (the Medicare statute), including specifically, the Ethics in
Patient Referrals Act, as amended (the “Stark Law”), 42 U.S.C. § 1395nn; Title
XIX of the Social Security Act, 42 U.S.C. §§ 1396-1396v (the Medicaid statute);
Title XVIII of the Social Security Act, 42 U.S.C. § 1395w-101-152 (the Medicare
Part D statute), the Federal Health Care Program Anti-Kickback Statute, 42
U.S.C. § 1320a-7b(b); the False Claims Act, 31 U.S.C. §§ 3729-3733 (as amended);
the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812;

 

-12-



--------------------------------------------------------------------------------

the Anti-Kickback Act of 1986, 41 U.S.C. §§ 51-58; the Civil Monetary Penalties
Law, 42 U.S.C. §§ 1320a-7a and 1320a-7b; the Exclusion Law, 42 U.S.C. § 1320a-7;
HIPAA; the Food, Drug and Cosmetic Act, 21 U.S.C. § 301, et seq.; the Controlled
Substances Act, 21 U.S.C. § 801, et seq.; and all applicable implementing
regulations, rules, ordinances, judgments, and orders; and any similar state and
local statutes, regulations, rules, ordinances, judgments, and orders; and all
applicable federal, state, and local licensing, regulatory and reimbursement,
pharmacy regulations, rules, ordinances, orders, and judgments applicable to
provision of the items and services that the Borrower and its Subsidiaries
provide.

“Health Care Permits” means all permits, licenses, registrations, certificates,
orders, qualifications, accreditations, rights, authorizations or approvals
required by any Governmental Authority or other Person that are applicable to
the provision of the items and services that the Borrower and its Subsidiaries
provide.

“Health Care Provider” means any individual licensed health care provider,
including but not limited to pharmacists, pharmacy technicians and respiratory
therapists, who is providing services as an employee or independent contractor.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, including all confirming letters executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Hedging Agreement Counterparty” means any Person that, at the time it enters
into a Hedging Agreement with the Borrower or any Guarantor, (i) is a Lender or
an Affiliate of a Lender, (ii) has been designated by the Borrower in writing to
the Agent as a “Hedging Agreement Counterparty” under this Agreement and
(iii) in a writing executed by such Person and the Borrower has provided the
Agent with (x) a description of such Hedging Agreement and (y) the methodology
to be used by such parties in determining the obligations under such Hedging
Agreement from time to time. In no event shall any Hedging Agreement
Counterparty acting in such capacity be deemed a Lender for purposes hereof to
the extent of and as to Hedging Obligations except that each reference to the
term “Lender” in Article X and Section 12.1 shall be deemed to include such
Hedging Agreement Counterparty.

“Hedging Obligations” has the meaning specified in the definition of
“Obligations.”

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
42 U.S.C. §§ 1320d-1329d-8, as amended by the HITECH Act, and any regulations
adopted thereunder, (the statutes and regulations being referred to herein
collectively as “HIPAA”).

“HITECH Act” means the Health Information Technology for Economic and Clinical
Health Act, enacted as Title XIII of the American Recovery and Reinvestment Act
of 2009, Public Law 111-5.

“Incremental Facility Amendment” has the meaning specified in Section 2.21(c).

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations which are

 

-13-



--------------------------------------------------------------------------------

evidenced by notes, acceptances, or other instruments, (e) Capitalized Lease
Obligations, (f) Financial Undertakings, (g) Contingent Obligations,
(h) obligations under or in connection with a letter of credit (including any
Letter of Credit), (i) [Intentionally Omitted], (j) all net payment obligations
incurred by any such Person pursuant to Hedging Agreements, and (k) with
reference to the Borrower and its Subsidiaries, all obligations of Borrower or
its Subsidiaries to redeem, repurchase, exchange, defease or otherwise make
payments with respect to (i) Permitted Subordinated Debt, (ii) the 2013
Subordinated Notes, (iii) 2025 Subordinated Convertible Notes, (iv) the 2020
Subordinated Notes, (v) the 2035 Convertible Notes, (vi) the 2015 Subordinated
Notes, (vii) the Trust PIERS and (viii) the New Trust PIERS; but excluding, in
any event, (x) amounts payable by such Person in respect of covenants not to
compete, (y) any liability of a Person for federal, state, local or other taxes
or any settlements or judgments relating to government litigations or
investigations so long as such amounts are not secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person and (z) with reference to the Borrower and its Subsidiaries, all
obligations of the Borrower and its Subsidiaries of the character referred to in
this definition to the extent owing to the Borrower or any Subsidiary of the
Borrower.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning specified in Section 9.7(b).

“Indenture” means the Indenture dated as of June 13, 2003 between Borrower and
SunTrust Bank, as Trustee, as the same may be amended or modified from time to
time.

“Initial Guarantors” means the Subsidiaries of the Borrower listed on
Schedule IV.

“Interest Coverage Ratio” means, as of any date, and determined on a
consolidated basis for the four consecutive fiscal quarters of the Borrower
ending on or immediately prior to such date, the ratio of (a) EBITDA of the
Borrower and its Subsidiaries to (b) Consolidated Interest Expense of the
Borrower and its Subsidiaries.

“Interest Period” means a Eurodollar Interest Period.

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, ownership
interests in any limited liability company, notes, debentures or other
securities of any other Person made by such Person.

“Issuer” means SunTrust Bank, in its capacity as an issuer of Letters of Credit
pursuant to Section 2.20 or, with respect to an Existing Letter of Credit, the
applicable Existing L/C Issuer.

“Joint Venture” means any corporation, partnership, limited liability company,
association, joint stock company, business trust or other combined enterprise
other than a Subsidiary in which or to which

 

-14-



--------------------------------------------------------------------------------

the Borrower or any of its Subsidiaries has made an Investment to fund a
business enterprise which engages or will engage in a business in which the
Borrower or any of its Subsidiaries is engaged from time to time during the term
of this Agreement.

“L/C Draft” means a draft drawn on the applicable Issuer pursuant to any of the
Letters of Credit.

“L/C Interest” has the meaning specified in Section 2.20.2.

“L/C Obligations” means an amount equal to the sum (without duplication) of
(i) the aggregate of the amount then available for drawing under each of the
Letters of Credit, (ii) the face amounts of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
the applicable Issuer and (iii) the aggregate outstanding amount of
Reimbursement Obligations at such time.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (iii) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or its
Parent Company by a Governmental Authority.

“Lenders” has the meaning specified in the introductory paragraph hereof and
shall include, where appropriate, the Swing Line Lender and each Additional
Lender that joins this Agreement pursuant to Section 2.21.

“Lending Installation” means, for each Lender and for each Type of Loan, the
lending office of such Lender (or an Affiliate of such Lender) designated for
such Type of Loan in the Administrative Questionnaire submitted by such Lender
or such other office of such Lender (or an Affiliate of such Lender) as such
Lender may from time to time specify to the Agent and the Borrower as the office
by which its Loans of such Type are to be made and maintained.

“Letter of Credit” means the Existing Letters of Credit and any letter of credit
issued pursuant to Section 2.20.

“Leverage Ratio” means, as of any date, the ratio of (i) Consolidated Net Total
Debt as of such date to (ii) EBITDA for the Borrower and its Subsidiaries
determined on a consolidated basis for the four consecutive fiscal quarters of
the Borrower ending on or immediately prior to such date.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means a Term Loan, a Revolving Loan or a Swing Line Loan.

 

-15-



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Guaranties, the Fee Letter
and the applications, reimbursement agreements, other instruments and agreements
related to the Letters of Credit and L/C Interests and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing but specifically excluding any Hedging Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower or the Guarantors
to perform their respective obligations under the Loan Documents, or (c) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Agent or the Lenders thereunder.

“Material Agreement” has the meaning specified in Section 5.12.

“Maximum Rate” has the meaning specified in Section 9.16.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA or Section 4001(a)(3) of ERISA, and to which the Borrower or any ERISA
Affiliate is making, is obligated to make or has made or been obligated to make
during the last six years, contributions on behalf of participants who are or
were employed by any of them.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation or any Existing Hedging
Obligation, the maximum aggregate amount (giving effect to any netting
agreements, unpaid amounts and interest) that such Person would be required to
pay if the related Hedging Agreement were terminated at such time, as determined
in accordance with such related Hedging Agreement.

“New Trust PIERS” means the Series B 4.00% Junior Subordinated Convertible
Debentures due 2033 of the Borrower issued pursuant to the New Trust PIERS
Supplemental Indenture.

“New Trust PIERS Supplemental Indenture” means the Third Supplemental Indenture,
dated as of March 8, 2005, between the Borrower and SunTrust Bank, as Trustee,
pursuant to which the New Trust PIERS were issued.

“New Trust PIERS Trust Agreement” means that certain Amended and Restated Trust
Agreement dated as of March 8, 2005 of Omnicare Capital Trust II, a statutory
trust created under Delaware law, executed by Borrower, as depositor, and the
Delaware trustee thereunder, the sole asset of which is the New Trust PIERS.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” means a Revolving Note or a Term Note, as applicable.

“Obligations” means (a) all amounts owing by the Borrower or any Guarantor to
the Agent, any Issuer or any Lender (including the Swing Line Lender) pursuant
to or in connection with this Agreement or any other Loan Document or otherwise
with respect to any Loan or Letter of Credit, including, without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all

 

-16-



--------------------------------------------------------------------------------

reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Agent, any Issuer and any Lender (including the Swing Line Lender) incurred, or
required to be reimbursed, by the Borrower, in each case, pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, (b)(i) all existing or future payment and other
obligations owing by the Borrower or any Guarantor under any Hedging Agreement
with any Person that is a Lender (or Affiliate thereof) hereunder at the time
such Hedging Agreement is executed (all such obligations with respect to any
such Hedging Agreement, “Hedging Obligations”) and (ii) all Existing Hedging
Obligations, and (c) all Treasury Management Obligations owed by the Borrower or
any Guarantor to a Lender (or an Affiliate thereof). For purposes of determining
the amount of attributed Indebtedness from Hedging Obligations and Existing
Hedging Obligations, the “principal amount” of any Hedging Obligations or
Existing Hedging Obligations at any time shall be the Net Mark-to-Market
Exposure of such Hedging Obligations or Existing Hedging Obligations, as
applicable.

“OID” has the meaning specified in Section 2.21(c).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (other than any
Excluded Taxes) arising from any payment made hereunder or under any other Loan
Document or from the execution, delivery, registration or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning specified in Section 12.2.1.

“Participant Register” has the meaning specified in Section 12.2.1.

“Patriot Act” has the meaning specified in Section 5.19.

“Payment Office” means the principal office of the Agent in Atlanta, Georgia,
located on the date hereof at 303 Peachtree Street, 25th Floor, Atlanta, Georgia
30308 or such other office of the Agent as the Agent may from time to time
designate by written notice to the Borrower and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries provided that: (a) as of the date of such Acquisition, no Default
or Unmatured Default shall have occurred and be continuing or would result from
such Acquisition or from the incurrence of any Indebtedness in connection with
such Acquisition; (b) as of the date of any such Acquisition, all approvals
required in connection with such Acquisition shall have been obtained; (c) any
such Acquisition is an Acquisition of the assets or Capital Stock or other
equity interests of a Person engaged in any line of business being conducted by
the Borrower or any of its Subsidiaries at the time of such Acquisition or of a
Health Care Company; (d) both before and after giving effect to such
Acquisition, the Borrower and its Subsidiaries shall be in compliance on a Pro
Forma Basis with the financial covenants set forth in Section 6.18; and (e) the
Borrower and its Subsidiaries shall have complied with all of the requirements
of the Loan Documents in respect thereof.

 

-17-



--------------------------------------------------------------------------------

“Permitted Subordinated Debt” means any Indebtedness of the Borrower (i) that is
expressly subordinated to the Obligations on terms reasonably satisfactory to
the Agent and the Required Lenders, (ii) that matures by its terms no earlier
than six months after the Facility Termination Date with no principal payments
due prior to such date, and (iii) that is evidenced by an indenture or other
similar agreement that is in a form reasonably satisfactory to the Agent and the
Required Lenders.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
(other than a Multiemployer Plan) covered by Title IV of ERISA, and in respect
of which the Borrower or any ERISA Affiliate either (i) maintains, contributes
to or has an obligation to contribute to on behalf of participants who are or
were employed by any of them or (ii) is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA or a “contributing sponsor” (as defined in ERISA
Section 4001(a)(13)).

“Prepayment Notice” has the meaning specified in Section 2.6.1.

“Prime Rate” means a rate per annum equal to the rate which the Agent publicly
announces from time to time as its prime lending rate, as in effect from time to
time, changing when and as said prime rate changes. The Agent’s prime lending
rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Agent may make commercial loans or
other loans at rates of interest at, above or below the Agent’s prime lending
rate.

“Pro Forma Basis” means, when calculating financial covenants for purposes of
determining whether any Additional Revolving Commitment Amount or Additional
Term Commitment Amount may be made or whether any redemption, purchase, payment,
Restricted Payment or Permitted Acquisition may be made in compliance with this
Agreement, on a basis that gives effect to such Additional Revolving Commitment
Amount, or Additional Term Commitment Amount, redemption, purchase, payment,
Restricted Payment or Permitted Acquisition (and any Indebtedness incurred or
assumed in connection with any of the foregoing) as if such Additional Revolving
Commitment Amount or Additional Term Commitment Amount, redemption, purchase,
payment, Restricted Payment or Acquisition and incurrence or assumption of
related Indebtedness had occurred on the first day of the most recently
completed four fiscal quarter period for which a Compliance Certificate has been
delivered pursuant to Section 6.1 (or was required to be so delivered), as
demonstrated by delivery to the Agent of a Compliance Certificate for such
period (prepared in good faith and in a manner and using such methodology which
is consistent with the most recent financial statements delivered pursuant to
Section 6.1, including adjustments to give appropriate effect to cost savings
and synergies that are directly attributable to specified actions taken in
respect of any Investment, acquisition, merger or other transaction or
initiative, net of the amount of actual benefits realized during such period
from such actions; provided that (i) such cost savings and synergies are
reasonably identifiable and factually supportable and certified as such in a
certificate of an Authorized Officer delivered to the Agent setting forth
calculations of such pro forma adjustments supporting them in reasonable detail,
(ii) such actions are reasonably anticipated to be realized in connection with
such transaction within twelve months after such transaction, and (iii) such
cost savings and synergies shall not exceed an amount equal to (1) in the case
of any consecutive four fiscal quarter period ending on or prior to December 31,
2012, 10.0% of EBITDA for such period (prior to giving such pro forma effect in
such period), (2) in the case of any consecutive four fiscal quarter period
ending after December 31, 2012 but on or prior to December 31, 2013, 7.5% of
EBITDA for such period (prior to giving such pro forma effect in such period),
and (3) in the case of any consecutive four fiscal quarter period ending after

 

-18-



--------------------------------------------------------------------------------

December 31, 2013, 5.0% of EBITDA for such period (prior to giving such pro
forma effect in such period), in each case, completed on such pro forma basis;
provided, that, in the case of Section 2.21, the entire Additional Revolving
Commitment Amount being requested shall be deemed to be Indebtedness that is
outstanding and will remain outstanding through the relevant consecutive four
fiscal quarter period.

“Pro Rata Share” means, with respect to any Lender, a percentage equal to a
fraction (x) the numerator of which is such Lender’s Revolving Commitment or
outstanding Term Loan amount or Term Commitment, as applicable, and (y) the
denominator of which is (i) the Aggregate Revolving Commitment or, if the
Aggregate Revolving Commitment has been terminated or expired, the aggregate
Revolving Exposures at that time or (ii) the aggregate outstanding amount of all
Term Loans or Term Commitment, as applicable.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Protected Health Information” means individually identifiable health
information defined as “protected health information” under 45 C.F.R. §160.103.

“Purchasers” has the meaning specified in Section 12.3.1.

“Qualified Plan” means a Plan that is intended to be tax-qualified under
Section 401(a) of the Code.

“Receivables Facility” means one or more receivables financing facilities, as
amended from time to time, the Indebtedness of which is non-recourse (except for
standard representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower and its Subsidiaries pursuant
to which the Borrower and/or any of its Subsidiaries sells its accounts
receivable to a Person that is not a Subsidiary.

“Regulation D, T, U and X” means Regulation D, T, U and X, respectively, of the
Board of Governors of the Federal Reserve System, as the same may be in effect
from time to time, and any successor regulations.

“Reimbursement Obligation” has the meaning specified in Section 2.20.3.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors or other representatives of
such Person and such Person’s Affiliates.

“Required Lenders” means Lenders in the aggregate having more than 50% of the
sum of (i) the Aggregate Revolving Commitment (or, if the Aggregate Revolving
Commitment has been terminated or expired, the aggregate Revolving Exposures at
that time) and (ii) the aggregate principal amount of the outstanding Term
Loans; provided that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Commitments and Revolving Exposure or
Pro Rata Share of Term Commitments and outstanding Term Loans, as applicable,
shall be excluded for purposes of determining Required Lenders.

“Required Revolving Lenders” means Revolving Lenders in the aggregate having
more than 50% of the Aggregate Revolving Commitment (or, if the Aggregate
Revolving Commitment has been terminated or expired, the aggregate Revolving
Exposures at that time); provided that to the extent that any

 

-19-



--------------------------------------------------------------------------------

Revolving Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments and Revolving Exposure shall be excluded for purposes of
determining Required Revolving Lenders.

“Required Term Lenders” means Term Lenders in the aggregate having more than 50%
of the aggregate principal amount of the outstanding Term Loans; provided that
to the extent that any Term Lender is a Defaulting Lender, such Defaulting
Lender and its Pro Rata Share of Term Commitments and outstanding Term Loans
shall be excluded for purposes of determining Required Term Lenders.

“Requirement of Law” for any Person means the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Reserves” means the aggregate of the maximum reserve percentages (including,
without limitation, any emergency, supplemental, special or other marginal
reserves) expressed as a decimal (rounded upwards to the next 1/100th of 1%) in
effect on any day to which the Agent is subject with respect to the Eurodollar
Rate pursuant to regulations issued by the Board of Governors of the Federal
Reserve System (or any Governmental Authority succeeding to any of its principal
functions) with respect to eurocurrency funding (currently referred to as
“eurocurrency liabilities” under Regulation D). Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D. The
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Restricted Payment” has the meaning specified in Section 6.23.

“Revolving Advance” means a borrowing consisting of simultaneous Revolving Loans
of the same Type made to the Borrower by each of the Lenders pursuant to
Section 2.1, and for, in the case of Eurodollar Advances, the same Interest
Period.

“Revolving Advance Borrowing Notice” has the meaning specified in Section 2.7.

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Loans and to purchase participations in Letters of Credit and in
Swing Line Loans not exceeding the amount set forth opposite its name on
Schedule II as reflected in the Revolving Commitment column or as set forth in
any Assignment Agreement relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof. The original aggregate amount of the Revolving
Commitments is $300,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans plus an amount
equal to its Pro Rata Share of the unpaid L/C Obligations at such time plus an
amount equal to its Pro Rata Share of the aggregate principal amount of
outstanding Swing Line Loans at such time.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment or a Revolving Loan.

“Revolving Loan” means a loan made by a Lender to the Borrower as part of a
Revolving Advance.

 

-20-



--------------------------------------------------------------------------------

“Revolving Note” has the meaning specified in Section 2.14(d).

“SEC” has the meaning specified in Section 6.1(a).

“Senior Leverage Ratio” means, as of any date, the ratio of (i) Consolidated Net
Senior Debt as of such date to (ii) EBITDA for the Borrower and its Subsidiaries
determined on a consolidated basis for the four consecutive fiscal quarters of
the Borrower ending on or immediately prior to such date.

“Significant Subsidiaries” means the Subsidiaries listed on Schedule VII.

“Solvent” means with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim,” and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Remittance Time” means (a) if the relevant Payment Office is located
in Atlanta, 12:00 p.m. and (b) if the relevant Payment Office is located
elsewhere, such time as the Agent shall specify after consultation with the
Borrower and the Lenders.

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
the Subsidiaries, Property that has a Fair Value representing more than 5% of
Consolidated Net Worth determined as of the end of the fiscal quarter of the
Borrower most recently ended prior to the date on which such determination is
made.

“SunTrust” means SunTrust Bank, with its office in Atlanta, Georgia, in its
individual capacity.

“Supplemental Guarantor” has the meaning given that term in the definition of
“Guarantor.”

“Swing Line Borrowing Notice” has the meaning specified in Section 2.10(b).

 

-21-



--------------------------------------------------------------------------------

“Swing Line Lender” means SunTrust or any other Lender as a successor Swing Line
Lender.

“Swing Line Loan” means a loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.10.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments or withholdings (including backup withholding)
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Advance” means the aggregate principal amount outstanding under the Term
Loans from time to time.

“Term Advance Borrowing Notice” has the meaning specified in Section 2.2.

“Term Commitment” means for each Lender, the obligation of such Lender to make a
Term Loan hereunder on the Effective Date, in an amount not exceeding the amount
set forth opposite its name on Schedule II attached hereto as reflected in the
Term Commitment column, as such amount may be reduced pursuant to Section 2.2.
The original aggregate amount of the Term Commitments is $450,000,000.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” has the meaning specified in Section 2.2.

“Term Loans” means the aggregate of the Terms Loans of all of the Lenders.

“Term Note” has the meaning specified in Section 2.14(d).

“Total Consolidated Debt”, of any Person on any date, means all Indebtedness of
such Person and its Subsidiaries on such date, determined on a consolidated
basis and in accordance with GAAP.

“Transferee” has the meaning specified in Section 12.4.

“Treasury Management Obligations” means, collectively, all obligations and other
liabilities of the Borrower or any Guarantor pursuant to any agreements
governing the provision to the Borrower or such Guarantor of treasury or cash
management services, including deposit accounts, funds transfer, purchasing card
services, automated clearing house, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

“Trust PIERS” means the 4.00% Junior Subordinated Debentures due 2033 of the
Borrower issued pursuant to the Trust PIERS Supplemental Indenture.

“Trust PIERS Supplemental Indenture” means the Second Supplemental Indenture
dated as of June 13, 2003, between the Borrower and SunTrust Bank, as Trustee,
pursuant to which the Trust PIERS were issued.

“Trust PIERS Trust Agreement” means that certain Amended and Restated Trust
Agreement dated June 13, 2003 of Omnicare Capital Trust I, a statutory trust
created under Delaware law, executed

 

-22-



--------------------------------------------------------------------------------

by Borrower, as depositor, and the Delaware trustee thereunder, the sole asset
of which is the Trust PIERS.

“Type” means, (a) with respect to any Revolving Loan or Term Loan, its nature as
a Floating Rate Loan or a Eurodollar Loan, and (b) with respect to any Revolving
Advance or Term Advance, its nature as a Floating Rate Advance or a Eurodollar
Advance.

“UCC” means the New York Uniform Commercial Code, as in effect from time to
time.

“United States” and “U.S.” mean the United States of America.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding.” Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof,” “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement; (v) any reference to any law
or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Unless
otherwise indicated, all references to time are references to Eastern Standard
Time or Eastern Daylight Savings Time, as the case may be. Unless otherwise
expressly provided herein, all references to dollar amounts shall mean Dollars.
In determining whether any individual event, act, condition or occurrence of the
foregoing types could reasonably be expected to result in a Material Adverse
Effect, notwithstanding that a particular event, act, condition or occurrence
does not itself have such effect, a Material Adverse Effect shall be deemed to
have occurred if the cumulative effect of such event, act, condition or
occurrence and all other such events, acts, conditions or occurrences

 

-23-



--------------------------------------------------------------------------------

of the foregoing types which have occurred could reasonably be expected to
result in a Material Adverse Effect.

ARTICLE II.

THE CREDITS

2.1. The Revolving Loans. Upon the satisfaction of the conditions precedent set
forth in Section 4.2 and prior to the Facility Termination Date, each Lender
severally agrees, on the terms and conditions set forth in this Agreement
(including, without limitation, the terms and conditions of Sections 2.11 and
8.1 relating to the reduction, suspension or termination of the Aggregate
Revolving Commitment), to make Revolving Loans to the Borrower from time to time
in an aggregate principal amount that will not result in (i) such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment or (ii) the
aggregate Revolving Exposures exceeding the Aggregate Revolving Commitments.
Subject to the terms of this Agreement (including, without limitation, the terms
and conditions of Sections 2.11 and 8.1 relating to the reduction, suspension or
termination of the Aggregate Revolving Commitment), the Borrower may borrow,
repay and reborrow Revolving Loans at any time prior to the Facility Termination
Date. Unless earlier terminated in accordance with the terms and conditions of
this Agreement, the Revolving Commitments of the Lenders to lend hereunder shall
expire on the Facility Termination Date. Notwithstanding anything herein to the
contrary, each of the Lenders shall be required to fund its Pro Rata Share of
any Revolving Advance made in connection with any L/C Drafts notwithstanding
that such Revolving Advance may be made on or after the date of any reduction,
suspension or termination of the Aggregate Revolving Commitment pursuant to
Section 2.11(b) or 8.1.

2.2. The Term Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single loan (each, a “Term Loan”) to the
Borrower on the Effective Date in a principal amount not to exceed the Term
Commitment of such Lender; provided, that if for any reason the full amount of
such Lender’s Term Commitment is not fully drawn on the Effective Date, the
undrawn portion thereof shall automatically be canceled. The Borrower shall give
the Agent irrevocable notice, in the form attached hereto as Exhibit F (a “Term
Advance Borrowing Notice”), not later than 10:00 a.m. (i) on the Borrowing Date
for each Floating Rate Advance and (ii) at least three Business Days before the
Borrowing Date for each Eurodollar Advance, specifying the aggregate amount of
the Term Advance, the Type of each Term Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto. The execution and
delivery of this Agreement by the Borrower and the satisfaction of all
conditions precedent pursuant to Section 4.1 shall be deemed to constitute the
Borrower’s request to borrow the Term Loans on the Effective Date. The Term
Commitments shall terminate on the Effective Date upon the making of the Term
Loans pursuant to this Section 2.2.

2.3. Repayment of the Loans.

(a) Revolving Loans and Swing Line Loans. Any outstanding Revolving Loans and
Swing Line Loans shall be paid in full by the Borrower on the Facility
Termination Date; provided, however, that nothing in this Section 2.3 shall be
construed as limiting or modifying the obligation of the Borrower to repay any
or all of the outstanding Revolving Loans at any earlier time in accordance with
the terms of this Agreement.

(b) Term Loans. The Borrower unconditionally promises to pay to the Agent for
the account of each Lender the then unpaid principal amount of the Term Loan of
such Lender in installments payable on the dates set forth below, with each such
installment being in the aggregate

 

-24-



--------------------------------------------------------------------------------

principal amount for all Lenders set forth opposite such date below (and on such
other date(s) and in such other amounts as may be required from time to time
pursuant to this Agreement):

 

Installment Date

   Aggregate Principal Amount  

December 31, 2011

   $ 5,625,000   

March 31, 2012

   $ 5,625,000   

June 30, 2012

   $ 5,625,000   

September 30, 2012

   $ 5,625,000   

December 31, 2012

   $ 5,625,000   

March 31, 2013

   $ 5,625,000   

June 30, 2013

   $ 5,625,000   

September 30, 2013

   $ 5,625,000   

December 31, 2013

   $ 5,625,000   

March 31, 2014

   $ 5,625,000   

June 30, 2014

   $ 5,625,000   

September 30, 2014

   $ 5,625,000   

December 31, 2014

   $ 5,625,000   

March 31, 2015

   $ 5,625,000   

June 30, 2015

   $ 5,625,000   

September 30, 2015

   $ 5,625,000   

December 31, 2015

   $ 5,625,000   

March 31, 2016

   $ 5,625,000   

June 30, 2016

   $ 5,625,000   

Facility Termination Date

   $ 343,125,000   

; provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loans shall be due and payable on the Facility
Termination Date.

 

-25-



--------------------------------------------------------------------------------

(c) Crediting of Payments and Proceeds. In the event that the Borrower shall
fail to pay all or any part of the Obligations when due, all payments received
by the Agent or the Lenders upon the Obligations and all net proceeds from any
enforcement of the Obligations shall be applied: (a) first, to all expenses then
due and payable by the Borrower under the Loan Documents, (b) then, to all
indemnity obligations then due and payable by the Borrower under the Loan
Documents, (c) then, to all Agent’s fees then due and payable under the Loan
Documents, (d) then, to all commitment and other fees and commissions then due
and payable under the Loan Documents, (e) then, to accrued and unpaid interest
on the Swing Line Loans to the Swing Line Lender, (f) then, to the principal
amount outstanding under the Swing Line Loans to the Swing Line Lender,
(g) then, to fees and accrued and unpaid interest on the other Loans, on the
Reimbursement Obligation and on any Treasury Management Obligations, Hedging
Obligations and Existing Hedging Obligations then due and payable (pro rata in
accordance with all such amounts due), (h) then, to the principal amount of the
Loans, Reimbursement Obligation, any Treasury Management Obligations and any
termination payments under Hedging Obligations and Existing Hedging Obligations
then due and payable (pro rata in accordance with all such amounts due) and
(i) then, to the cash collateral account described in Section 2.20.4 to the
extent of any L/C Obligations then outstanding, in that order.

2.4. Ratable Loans; Types of Revolving Advances. Each Revolving Advance
hereunder shall consist of Revolving Loans made from the several Lenders on the
basis of their Pro Rata Shares. No Lender shall be responsible for any default
by any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Revolving Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Revolving Loans
hereunder. Any Revolving Advance may be a Floating Rate Advance or a Eurodollar
Advance, as the Borrower shall select in accordance with Sections 2.7 and 2.8.

2.5. Minimum Amount of Each Revolving Advance. Each Revolving Advance shall be
in a minimum amount not less than $1,000,000 or an integral multiple of $500,000
in excess thereof; provided, however, that any Revolving Advance may be in the
amount of the unused Aggregate Revolving Commitment.

2.6. Prepayments of Loans.

2.6.1 Optional Prepayments of Loans. Subject to Section 3.4 and the requirements
of Section 2.5, the Borrower may (a) following notice given to the Agent by the
Borrower, in the form attached hereto as Exhibit G (a “Prepayment Notice”) by
not later than 11:00 a.m. one Business Day prior to the date (or, in the case of
any Swing Line Loan, 1:00 p.m. the same Business Day as the date) of the
proposed prepayment, such notice specifying whether such amount being prepaid is
an Advance or a Swing Line Loan, with respect to an Advance being prepaid,
whether such Advance being prepaid is a Revolving Advance or Term Advance, and
the Type of such Advance, and, in all cases, the aggregate principal amount of
and the proposed date of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amounts of the Floating Rate
Loans comprising part of the same Advance in whole or ratably in part, together
with accrued interest to the date of such prepayment on the principal amount
prepaid and (b) following a Prepayment Notice given to the Agent by the Borrower
by not later than 11:00 a.m. on, if the Advance to be prepaid is a Eurodollar
Advance, the third Business Day preceding the date of the proposed prepayment,
such notice specifying the Advance to be prepaid and the proposed date of the
prepayment, and, if such notice is given, Borrower shall prepay the outstanding
principal amounts of the Eurodollar Loans comprising a Eurodollar Advance in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided that

 

-26-



--------------------------------------------------------------------------------

the portion of any Advance that is not prepaid hereunder shall continue to
satisfy the minimum amount for such Advance specified in Section 2.5. In the
case of a Floating Rate Advance or Swing Line Loan, each partial prepayment
shall be in an aggregate principal amount not less than $1,000,000, and in the
case of a Eurodollar Advance, each partial prepayment shall be in a minimum
aggregate principal amount of $5,000,000 or any integral multiple of $1,000,000
in excess thereof. Each prepayment of a Swing Line Loan shall be applied to the
Swing Line Loans outstanding and each prepayment of an Advance shall be applied
ratably to the Loans comprising such Advance; and in the case of a prepayment of
a Term Advance, ratably to reduce all subsequently scheduled installments
payable pursuant to Section 2.3(b). Notwithstanding anything in this Agreement
to the contrary, (i) the Borrower may not reborrow under any Term Loan after a
prepayment is made pursuant to this Section 2.6.1 and (ii) the Borrower may
rescind any notice of prepayment under this Section 2.6.1 or any notice of
termination under Section 2.11(b) if such prepayment and termination would have
resulted from a refinancing of all of the Loans, which refinancing shall not be
consummated or shall otherwise be delayed.

2.6.2 Mandatory Prepayment of Revolving Loans. In the event and on such occasion
that the total Revolving Exposure exceeds the Aggregate Revolving Commitments,
the Borrower shall prepay in an aggregate amount equal to such excess first, any
unpaid Swing Line Loans, second, any outstanding Revolving Loans, and third, to
Cash Collateralize any L/C Obligations then outstanding.

2.7. Method of Selecting Types and Interest Periods for New Revolving Advances.
The Borrower shall select the Type of each Revolving Advance and, in the case of
a Eurodollar Advance, the Interest Period applicable to such Revolving Advance
from time to time. The Borrower shall give the Agent irrevocable notice, in the
form attached hereto as Exhibit F (a “Revolving Advance Borrowing Notice”), not
later than 10:00 a.m. (i) on the Borrowing Date for each Floating Rate Advance
and (ii) at least three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:

(a) the Borrowing Date, which shall be a Business Day, of such Revolving
Advance,

(b) the aggregate amount of such Revolving Advance,

(c) the Type of such Revolving Advance, and

(d) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

Not later than the Specified Remittance Time on each Borrowing Date, each Lender
shall make available its Revolving Loan or Revolving Loans to the Agent in
immediately available funds at the relevant Payment Office. To the extent that
the Agent has received funds from the Lenders as specified in the preceding
sentence and the applicable conditions set forth in Article IV have been
fulfilled, the Agent will make such funds available to the Borrower at the
relevant Payment Office within two hours following the Specified Remittance
Time, it being understood that if the relevant Payment Office is located in
Atlanta, the Agent will make the applicable funds available to the Borrower by
depositing such funds to such account with SunTrust as the Borrower shall
designate.

2.8. Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances or prepaid pursuant to
Section 2.6. Each Eurodollar Advance of any Type shall continue as a Eurodollar
Advance of such Type until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Advance shall be automatically converted
into a Floating Rate Advance unless the Borrower shall have given the Agent a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such Eurodollar Advance either continue as a Eurodollar Advance of such
Type

 

-27-



--------------------------------------------------------------------------------

for the same or another Interest Period or be converted into an Advance of
another Type. Subject to the terms of Section 2.7, the Borrower may elect from
time to time to convert all or any part of a Revolving Advance or Term Advance
of any Type into any other Type or Types of Advances; provided that any
conversion of any Eurodollar Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto. The Borrower shall give the Agent
irrevocable notice in the form of Exhibit H (a “Conversion/Continuation Notice”)
of each conversion of an Advance or continuation of a Eurodollar Advance not
later than 11:00 a.m. (i) in the case of a conversion into a Floating Rate
Advance, on the date of such conversion and (ii) in the case of a conversion
into or continuation of a Eurodollar Advance, at least three Business Days
before the date of such conversion or continuation, specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation;

(b) the aggregate amount and Type of the Revolving Advance or Term Advance which
is to be converted or continued; and

(c) the amount and Type(s) of Revolving Advance(s) or Term Advance(s) into which
such Advance is to be converted or continued and, in the case of a conversion
into or continuation of a Eurodollar Advance, the duration of the Interest
Period applicable thereto.

No Advance may be converted into, or continued as, a Eurodollar Advance if a
Default or an Unmatured Default exists, unless the Agent and each of the
affected Lenders shall have otherwise consented in writing.

2.9. Payment of Interest on Advances; Changes in Interest Rate.

(a) Interest accrued on each Floating Rate Advance shall be payable on the last
Business Day of each calendar quarter and on the earliest of the Facility
Termination Date, the date of the reduction to zero of the Aggregate Revolving
Commitment pursuant to Section 2.11 and the date of the acceleration of the
Obligations pursuant to Section 8.1. Interest accrued on each Eurodollar Advance
shall be payable on the last day of its applicable Interest Period, on any date
on which such Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity. Interest accrued on each Eurodollar Advance having
an Interest Period longer than three months shall also be payable on the last
day of each three-month interval during such Interest Period. In addition,
interest accrued on any Advance pursuant to Section 2.12 shall be payable on
demand. Interest on Floating Rate Advances shall be calculated for actual days
elapsed on the basis of a 365/366-day year. All other interest and all fees
(including, without limitation, Eurodollar Advances) shall be calculated for
actual days elapsed on the basis of a 360-day year. Interest shall be payable
for the day an Advance is made but not for the day of any payment on the amount
paid if payment is received prior to noon (local time) at the place of payment.
If any payment of principal of or interest on an Advance shall become due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

(b) Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is converted from a Eurodollar Advance into a Floating Rate Advance pursuant to
Section 2.8(b) to but excluding the date it becomes due or is converted into a
Eurodollar Advance pursuant to Section 2.8(b), at a rate per annum equal to the
Floating Rate for such day. Changes in the rate of interest on each Revolving
Advance and Term Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurodollar
Advance shall bear interest from and including the first day

 

-28-



--------------------------------------------------------------------------------

of the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the Eurodollar Rate determined as applicable to such
Eurodollar Advance. No Interest Period may end after the Facility Termination
Date.

2.10. Swing Line Loans.

(a) Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Article IV and prior to the Facility Termination Date,
the Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make Swing Line Loans to the Borrower from time to time in an
amount that will not result in (i) the aggregate principal amount of the
outstanding Swing Line Loans exceeding the lesser of (x) $25,000,000 or (y) the
amount by which the Aggregate Revolving Commitment exceeds the Revolving
Exposure or (ii) the sum of the total Revolving Exposures exceeding the
Aggregate Revolving Commitment at such time. Each Swing Line Loan shall be in a
minimum amount of not less than $1,000,000 or an integral multiple of $500,000
in excess thereof, and all interest payable on the Swing Line Loans shall be
payable to the Swing Line Lender for the account of such Swing Line Lender. In
no event shall the number of Swing Line Loans outstanding at any time be greater
than four.

(b) Borrowing Notice. The Borrower shall deliver to the Agent and the Swing Line
Lender a notice (a “Swing Line Borrowing Notice”) signed by it not later than
11:00 a.m. on the Borrowing Date of each Swing Line Loan specifying (i) the
applicable Borrowing Date (which shall be a Business Day) and (ii) the aggregate
amount of the requested Swing Line Loan. The Swing Line Loans shall at all times
be Floating Rate Loans.

(c) Making of Swing Line Loans. Promptly after receipt of the Swing Line
Borrowing Notice under Section 2.10(b), the Agent shall notify each Lender of
the requested Swing Line Loan. Not later than 2:00 p.m. on the applicable
Borrowing Date, the Swing Line Lender shall make available its Swing Line Loan
in funds immediately available in Atlanta to the Agent at the address specified
by the Agent. The Agent will promptly make such funds available to the Borrower.

(d) Payment of Interest and Repayment of Swing Line Loans. Interest accrued on
each Swing Line Loan shall be payable on the first Business Day of each calendar
month and on the applicable date the Swing Line Loan is due. Each Swing Line
Loan shall be paid in full by the Borrower upon the earlier of (i) demand
therefor by Agent, and (ii) Facility Termination Date. Outstanding Swing Line
Loans may be repaid from the proceeds of Revolving Advances or Swing Line Loans.
Any repayment of a Swing Line Loan shall be in the minimum amount of $500,000
and in increments of $100,000 in excess thereof or the full amount of such Swing
Line Loan. If the Borrower at any time fails to repay a Swing Line Loan on the
applicable date when due, the Borrower shall be deemed to have elected to borrow
a Floating Rate Advance under Section 2.1 as of such date equal in amount to the
unpaid amount of such Swing Line Loan (notwithstanding the minimum amount of
Revolving Advances as provided in Section 2.5). The proceeds of any such
Revolving Advance shall be used to repay such Swing Line Loan. Unless the
Required Revolving Lenders shall have notified the Swing Line Lender prior to
the Swing Line Lender making any Swing Line Loan, that the applicable conditions
precedent set forth in Article IV have not then been satisfied, each Lender’s
obligation to make Revolving Loans pursuant to Section 2.1 and this
Section 2.10(d) to repay Swing Line Loans shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including the occurrence or continuance of a Default or Unmatured Default;
provided that the Swing Line Lender shall not make a Swing Line Loan if, at the
time it would otherwise make such Loan, the Swing Line Lender has actual
knowledge that a Default or Unmatured Default has occurred and is continuing. In
the event that any Lender fails to make payment to the Agent of any amount due
under this Section 2.10(d), the Agent shall be entitled to receive, retain

 

-29-



--------------------------------------------------------------------------------

and apply against such obligation the principal and interest otherwise payable
to such Lender hereunder until the Agent receives such payment from such Lender
or such obligation is otherwise fully satisfied. In addition to the foregoing,
if for any reason any Lender fails to make payment to the Agent of any amount
due under this Section 2.10(d) or if, for any reason Revolving Advances cannot
be made by the Lenders hereunder, such Lender shall, or shall be deemed, at the
option of the Agent, to have unconditionally and irrevocably purchased from the
Swing Line Lender, without recourse or warranty, an undivided interest in and
participation in the applicable Swing Line Loan in the amount of the Loan such
Lender was required to make pursuant to this Section 2.10(d) and such interest
and participation may be recovered from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of demand by the Agent and ending on the date such
obligation is fully satisfied.

2.11. Commitment Fees; Reductions in Commitment.

(a) Fees.

(i) Commitment Fees. The Borrower agrees to pay to the Agent for the account of
each Lender a commitment fee at a rate per annum equal to the Applicable
Commitment Fee Rate in effect from time to time on the daily unused portion of
such Lender’s Revolving Commitment (treating the L/C Obligations and, with
respect solely to the Swing Line Lender, the outstanding balance of any Swing
Line Loans, as usage) from the date hereof to but excluding the earliest of the
Facility Termination Date, the date of the reduction to zero of the Aggregate
Revolving Commitment pursuant to this Section 2.11 and the date of the
termination of the Aggregate Revolving Commitment pursuant to Section 8.1. Such
commitment fees shall be payable in arrears on the last Business Day of each
March, June, September and December, and on the earliest of the Facility
Termination Date, the date of the reduction to zero of the Aggregate Revolving
Commitment pursuant to this Section 2.11 and the date of the termination of the
Aggregate Revolving Commitment pursuant to Section 8.1. Commitment fees shall be
calculated for actual days elapsed on the basis of a 360-day year.

(ii) Agent Fees. The Borrower shall pay to the Agent for its own account fees in
the amounts and at the times previously agreed upon in writing by the Borrower
and the Agent.

(b) Reductions in Aggregate Revolving Commitment. The Borrower may permanently
reduce the Aggregate Revolving Commitment in whole, or in part ratably among the
Lenders in integral multiples of $5,000,000, upon at least three Business Days’
written notice to the Agent, which notice shall specify the amount of any such
reduction; provided, however, that the amount of the Aggregate Revolving
Commitment may not be reduced below the aggregate Revolving Exposure.

(c) Reductions of Defaulting Lender’s Revolving Commitment. So long as no
Default or Unmatured Default shall have occurred and be continuing, the Borrower
may terminate (on a non-ratable basis) the unused amount of the Revolving
Commitment of a Defaulting Lender upon not less than five Business Days’ prior
notice to the Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.22 will apply to all amounts thereafter
paid by the Borrower for the account of any such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that such termination will not be deemed to be a waiver or
release of any claim the Borrower, the Agent, any Issuer, the Swing Line Lender
or any Lender may have against such Defaulting Lender. For purposes of the
foregoing, the unused amount of such Defaulting

 

-30-



--------------------------------------------------------------------------------

Lender’s Revolving Commitment may include its Pro Rata Share of any outstanding
Letter of Credit up to the then aggregate unused amount of the Revolving
Commitments of the non-Defaulting Lenders.

(d) Fees Owing to Defaulting Lenders. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any commitment fees accruing during
such period pursuant to clause (a) above (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such commitment fees), or
any amendment fees hereafter offered to any Lender.

2.12. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.9, unless the Agent and each of the affected Lenders
shall have otherwise consented in writing, during the continuance of a Default
or Unmatured Default, no Revolving Advance may be made as, converted into or
continued as a Eurodollar Advance and no Term Advance may be converted into or
continued as a Eurodollar Advance. In addition, (i) upon the occurrence and
during the continuance of a Default pursuant to Section 7.2, (ii) if the
Required Lenders so elect, upon the occurrence and during the continuance of any
other Default and (iii) after acceleration pursuant to Section 8.1, (a) each
Eurodollar Advance shall bear interest until paid in full at the Eurodollar Rate
then applicable to such Advance plus 2% per annum for the then-current
Eurodollar Interest Period until the last day of such Eurodollar Interest
Period, and thereafter, shall bear interest until paid in full at a rate per
annum equal to the Floating Rate plus 2% per annum and (b) each Floating Rate
Advance and all other Obligations hereunder (other than Loans) shall bear
interest until paid in full at a rate per annum equal to the Floating Rate plus
2% per annum.

2.13. Method of Payment. Except to the extent that any Tax is required to be
withheld or deducted under applicable law, but subject to the provisions of
Section 2.18, all payments of the Obligations hereunder shall be made, without
setoff, deduction, or counterclaim, in immediately available funds to the Agent
at the Agent’s address specified pursuant to Article XIII, or at any other
Lending Installation of the Agent specified in writing by the Agent to the
Borrower, by 1:00 p.m. on the date when due and shall be remitted by the Agent
to the Lenders according to their respective interests therein. Each payment
delivered to the Agent for the account of any Lender shall be delivered promptly
by the Agent to such Lender in the same type of funds that the Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Agent from such Lender. The Agent is
hereby authorized, but is not obligated, to charge the accounts of the Borrower
maintained with SunTrust into which proceeds of Advances are remitted pursuant
to Section 2.7 for each payment of interest and fees as it becomes due
hereunder, for each payment of principal, in accordance with the applicable
Prepayment Notice or when otherwise due and payable in accordance with the terms
hereof, and for each payment of Reimbursement Obligations when due and payable
in accordance with the terms hereof.

2.14. Noteless Agreement; Evidence of Indebtedness; Telephonic Notices.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Revolving Loan (and, in the case of the Swing Line Lender, each Swing
Line Loan) or Term Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
with respect thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each

 

-31-



--------------------------------------------------------------------------------

Lender hereunder, and (iii) the amount of any sum received by the Agent
hereunder from the Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the Agent
or any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

(d) Any Lender may request that (i) its Revolving Loans be evidenced by a
promissory note in substantially the form of Exhibit A-1 (a “Revolving Note”)
(ii) its Term Loan be evidenced by a promissory note in substantially the form
of Exhibit A-2 (a “Term Note”). In such event, the Borrower shall prepare,
execute and deliver to such Lender such Revolving Note or Term Note payable to
the order of such Lender. Thereafter, the Revolving Loans or Term Loans
evidenced by such Revolving Note and interest thereon shall at all times
(including after any assignment pursuant to Section 12.3) be represented by one
or more Revolving Notes, payable to the order of the payee named therein or any
assignee pursuant to Section 12.3, except to the extent that any such Lender or
assignee subsequently returns any such Revolving Note or Term Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (a) and (b) above.

(e) The Borrower hereby authorizes the Lenders and the Agent to extend, convert
or continue Revolving Advances and effect selections of Types of Revolving
Advances and Term Advances based on telephonic notices made by any person or
persons the Agent in good faith believes to be acting on behalf of the Borrower.
The Borrower agrees to deliver promptly to the Agent a written confirmation, if
such confirmation is requested by the Agent or any Lender, of each telephonic
notice, signed by an Authorized Officer. If the written confirmation differs in
any material respect from the action taken by the Agent and the Lenders, the
records of the Agent of the relevant telephonic notice shall govern absent
manifest error.

2.15. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Revolving Commitment reduction notice, Borrowing
Notice, Conversion/Continuation Notice, and Prepayment Notice received by it
hereunder. The Agent will notify each Lender and the Borrower of the interest
rate applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give each Lender and the Borrower prompt notice of each
change in the Alternate Base Rate.

2.16. Lending Installations. Each Lender may book its Loans at any one or more
Lending Installations selected by such Lender and may change any such Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation. Each Lender may, by written notice to
the Agent and the Borrower, designate a Lending Installation through which Loans
will be made by it and for whose account Loan payments are to be made.

2.17. Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (a) in the case of a Lender, the proceeds of a Loan
or (b) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient

 

-32-



--------------------------------------------------------------------------------

of such payment shall, on demand by the Agent, repay to the Agent the amount so
made available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate per annum equal to
(a) in the case of repayment by a Lender, the Federal Funds Effective Rate for
such day or (b) in the case of repayment by the Borrower, the interest rate
applicable to the relevant Loan.

2.18. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
any Guarantor hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower or any other applicable withholding agent shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable by the Borrower or the applicable Guarantor shall be
increased as necessary so that after all required deductions of Indemnified
Taxes or Other Taxes have been made (including any such deductions applicable to
amounts payable under this Section 2.18) the Agent or applicable Lender (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower or other applicable withholding
agent shall make such deductions and (iii) the Borrower or other applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Without duplication or limitation of subsections (a) or (b) above, the
Borrower shall indemnify the Agent and each Lender, within five Business Days
after written demand therefor, for any Indemnified Taxes paid by the Agent or
such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, and for any Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.18), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any Guarantor to a Governmental Authority, the Borrower
shall, to the extent available to the Borrower, deliver to the Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.

(e) (i) Any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver on or prior to the date on which
such Lender becomes a Lender under this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation) to the Borrower and the Agent (or in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
and from time to time thereafter upon the request of the Borrower or the Agent,
two duly completed copies of Internal Revenue Service Form W-9, or any successor
form thereto, or such other documentation or information prescribed by
applicable laws or reasonably requested by the Borrower or the Agent, certifying
that such Lender is a “United States person” within the meaning of
Section 7701(a)(30) of the Code and is entitled to a complete exemption from
United States federal backup withholding tax.

 

-33-



--------------------------------------------------------------------------------

(ii) Each Foreign Lender agrees that it will on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation) deliver to the Agent and the Borrower (or in the case of a
Participant, to the Lender from which the related participation shall have been
purchased), to the extent legally eligible to do so, two duly completed copies
of (A) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (B) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to a
complete exemption from, or reduction in, the withholding of the United States
federal income tax under an applicable tax treaty; or (C) Internal Revenue
Service Form W-8 BEN, or any successor form prescribed by the Internal Revenue
Service, together with a certificate (x) establishing that each interest payment
to the Foreign Lender qualifies as “portfolio interest” exempt from United
States federal withholding tax under Code Section 871(h) or 881(c), and
(y) stating that (1) the Foreign Lender is not a bank for purposes of Code
Section 881(c)(3)(A); (2) the Foreign Lender is not a 10% shareholder of the
Borrower within the meaning of Code Section 871(h)(3) or 881(c)(3)(B); and
(3) the Foreign Lender is not a controlled foreign corporation that is related
to the Borrower within the meaning of Code Section 881(c)(3)(C); or (D) such
other form (together with any supplementary documentation) prescribed by
applicable law as a basis for claiming exemption from or reduction in United
States federal withholding tax (including Forms W-8 IMY or W-8 EXP).

(iii) In addition, each Lender and each Participant shall, to the extent legally
eligible to do so, deliver new or revised forms required under this
Section 2.18(e) promptly upon the expiration, obsolescence or invalidity of any
form previously delivered by such Lender or Participant. Each Lender and each
Participant shall promptly notify the Borrower and the Agent (or, in the case of
a Participant, the Lender from which the Participant purchased its
participation) in writing at any time that such Lender or Participant determines
that it is no longer in a position to provide any previously delivered
certificate or other documentation or information to the Borrower and the Agent
(or participating Lender), regardless of whether any such certificate or other
documentation or information is then presently required to be delivered. Each
Foreign Lender shall provide, promptly upon the reasonable demand of the
Borrower or the Agent, any information, form or document, accurately completed
and in a manner reasonably satisfactory to the requesting party, that may be
required or reasonably requested in order to allow the requesting party to make
a payment under this Agreement or the Loan Documents without any deduction or
withholding for or on account of any Tax otherwise required to be withheld or
assessed under FATCA and shall (and shall cause other persons acting on its
behalf to) comply with any information gathering and reporting requirements
(including entering into any agreement with the Internal Revenue Service), in
each case, that are required to obtain a complete exemption from any United
States withholding taxes with respect to payments received by or on behalf of
such Foreign Lender.

(f) Each Lender shall deliver to the Borrower and the Agent (in such number of
duly completed and executed originals as shall be requested by the recipient),
at the time or times prescribed by law and at the time or times reasonably
requested by the Borrower or the Agent, such documentation prescribed by
applicable law or reasonably requested by the Borrower or the Agent (1) to
enable the Borrower and/or the Agent to comply with their obligations under
FATCA, (2) to determine whether such Lender has complied with such Lender’s
obligations under FATCA and/or (3) to determine the amount, if any, to deduct
and withhold from any payment under any Loan Document pursuant to FATCA.

 

-34-



--------------------------------------------------------------------------------

(g) If the Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or any Guarantor or with respect to which the
Borrower or any Guarantor has paid additional amounts, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, additions to tax or interest imposed by the
relevant Governmental Authority) to the Agent or such Lender in the event the
Agent or such Lender is required to repay such refund to such Governmental
Authority; provided further that the Borrower shall not have any obligation to
indemnify the Agent or any Lender, as the case may be, for any penalties,
interest or additions to tax to the extent that such penalties, interest or
additions to tax are attributable to the failure of the Agent or such Lender, as
the case may be, to timely notify the Borrower of the obligation to repay a
refund. This paragraph shall not be construed to require the Agent, or any
Lender to make available its tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrower or any other Person.

(h) With respect to any Indemnified Tax for which the Borrower or any Guarantor
may be required to pay additional amounts under Section 2.18(a), if the
Borrower, acting reasonably, determines that a reasonable basis exists for
contesting such Indemnified Tax, the Agent and such Lender (including any
Foreign Lender and any relevant assignee or Participant) shall reasonably
cooperate with the Borrower in challenging the imposition of such Indemnified
Tax as long as such cooperation does not subject the Agent or such Lender to any
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of the Agent or such Lender.

(i) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.18, include any Issuer.

2.19. Termination. All unpaid Obligations (excluding Hedging Obligations) shall
be paid in full in cash by the Borrower on the Facility Termination Date;
provided, however, that (a) all Revolving Loans made in connection with any of
the Letters of Credit shall be paid in full by the Borrower on the earlier of
the Facility Termination Date and the Business Day immediately following the
date the relevant Revolving Loan is made, and (b) nothing in this Section 2.19
shall be construed as limiting or modifying the obligation of the Borrower to
repay any or all of the outstanding Obligations at any earlier time in
accordance with the terms of this Agreement.

2.20. Letter of Credit Facility.

2.20.1 Letters of Credit. Upon receipt of duly executed applications therefor,
and such other documents, instruments and agreements as the Agent may reasonably
require, and subject to the provisions of Article IV, the Issuer shall issue
standby Letters of Credit for the account of the Borrower, on such terms as are
satisfactory to the Issuer; provided, however, that no Letter of Credit will be
issued for the account of the Borrower by the Issuer if on the date of issuance,
before or after taking such Letter of Credit into account (i) the Revolving
Exposure at such time would exceed the Aggregate Revolving Commitment, or
(ii) the aggregate outstanding amount of the L/C Obligations would exceed
$50,000,000; and provided, further, that no Letter of Credit shall be issued
unless it has an expiration date that is no later than the date which is five
Business Days immediately preceding the Facility Termination Date. The Borrower,
the Agent, the Issuer and the Lenders hereby acknowledge that on and as of the
Effective Date the Existing Letters of Credit shall irrevocably be deemed to be
Letters of Credit issued under this Agreement and all the provisions of this
Agreement shall apply to the Existing Letters of Credit

 

-35-



--------------------------------------------------------------------------------

as being Letters of Credit issued under this Agreement by the applicable
Existing L/C Issuer, the whole without novation of all of the obligations of the
Borrower to each Existing L/C Issuer in respect of said Existing Letters of
Credit.

2.20.2 Letter of Credit Participation. Immediately upon issuance of each Letter
of Credit by the Issuer hereunder (and on the Effective Date, with respect to
the Existing Letters of Credit), each Lender shall be deemed to have
automatically, irrevocably and unconditionally purchased and received from the
applicable Issuer an undivided interest and participation in and to such Letter
of Credit, the obligations of the Borrower in respect thereof, and the liability
of the applicable Issuer thereunder (collectively, an “L/C Interest”) in an
amount equal to its Pro Rata Share of the amount available for drawing under
such Letter of Credit. If the Borrower at any time fails to repay a
Reimbursement Obligation, the applicable Issuer (or the Agent, on its behalf)
will notify each Lender promptly upon presentation to it of an L/C Draft or upon
any other draw under any Letter of Credit, such notice to be given at least
three Business Days before the Business Day on which the applicable Issuer makes
payment of each such L/C Draft, or, in the case of any other draw on the Letter
of Credit, at the time of demand by the applicable Issuer. On or before the
Business Day on which the applicable Issuer makes payment of each such L/C Draft
or, in the case of any other draw on the Letter of Credit, on demand of the
applicable Issuer, each Lender shall make payment to the applicable Issuer (or
to the Agent for the account of the applicable Issuer), in immediately available
funds in an amount equal to such Lender’s Pro Rata Share of the amount of such
payment or draw. Unless, with respect to such specific Letter of Credit, the
Required Revolving Lenders shall have notified the Agent prior to the Issuer
issuing any Letter of Credit, that the applicable conditions precedent set forth
in Article IV have not then been satisfied, the obligation of each Lender to
reimburse the applicable Issuer under this Section 2.20.2 shall be
unconditional, continuing, irrevocable and absolute and shall not be affected or
impaired by, among other things, the reduction, suspension or termination of the
Aggregate Revolving Commitment pursuant to Section 2.11(b) or 8.1. In the event
that any Lender fails to make payment to the applicable Issuer of any amount due
under this Section 2.20.2, the applicable Issuer shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the applicable Issuer receives such
payment from such Lender or such obligation is otherwise fully satisfied;
provided, however, that nothing contained in this sentence shall relieve such
Lender of its obligation to reimburse the applicable Issuer for such amount in
accordance with this Section 2.20.2.

2.20.3 Reimbursement Obligation. The Borrower agrees unconditionally,
irrevocably and absolutely to pay immediately to the applicable Issuer, for the
account of the Lenders, the amount of each advance drawn under or pursuant to a
Letter of Credit or an L/C Draft related thereto (such obligation of the
Borrower to reimburse the Agent for an advance made under a Letter of Credit or
L/C Draft being hereinafter referred to as a “Reimbursement Obligation”). If the
Borrower at any time fails to repay a Reimbursement Obligation pursuant to this
Section 2.20.3, the Borrower shall be deemed to have elected to borrow a
Floating Rate Advance from the Revolving Lenders, as of the date of the advance
giving rise to the Reimbursement Obligation, equal in amount to the amount of
the unpaid Reimbursement Obligation, the proceeds of which Advance shall be used
to repay such Reimbursement Obligation and such Advance shall be available from
the Lenders notwithstanding the fact that the Aggregate Revolving Commitment may
have been reduced, suspended or terminated pursuant to Section 2.11(b) or 8.1.
If, for any reason, the Borrower fails to repay a Reimbursement Obligation on
the day such Reimbursement Obligation arises, then such Reimbursement Obligation
shall bear interest from and after such day, until paid in full, at the interest
rate applicable to Floating Rate Advances.

2.20.4 Cash Collateral. Notwithstanding anything to the contrary herein or in
any application for any Letter of Credit, after the occurrence and during the
continuance of a Default, the

 

-36-



--------------------------------------------------------------------------------

Borrower shall, upon the Agent’s demand, provide Cash Collateralization of the
Letters of Credit and deliver to the Agent, for the benefit of the Issuers and
the Lenders, an amount in cash equal to 103% of the aggregate outstanding L/C
Obligations. Any such collateral shall be held by the Agent in a separate,
interest-bearing account appropriately designated as a cash collateral account
in relation to this Agreement and the Letters of Credit and retained by the
Agent for the benefit of the Issuers and the Lenders as collateral security for
the Borrower’s obligations in respect of this Agreement and the Letters of
Credit and L/C Drafts. Such amounts shall be applied to reimburse the applicable
Issuer for drawings or payments under or pursuant to the Letters of Credit or
L/C Drafts, or if no such reimbursement is required, to payment of any other due
and unpaid costs, fees, expenses and other Obligations related to the Letters of
Credit, any L/C Drafts and such cash collateral account, as the Agent shall
determine in consultation with the Issuers. If no Default shall be continuing,
amounts remaining in any cash collateral account established pursuant to this
Section 2.20.4 which are not to be applied to reimburse the applicable Issuer
for amounts drawn under the Letters of Credit or L/C Drafts or to the payment of
related costs, fees, expenses and other Obligations as described above, shall be
returned to the Borrower. Investment earnings (net of investment losses and any
unpaid costs, fees, expenses and other Obligations related to the Letters of
Credit, any L/C Drafts and such cash collateral account) on amounts on deposit
in the cash collateral account shall be for the account of the Borrower, and the
Agent shall remit any such accrued earnings to the Borrower no less frequently
than quarterly.

2.20.5 Letter of Credit Fees. The Borrower agrees to pay (a) to the Agent for
the ratable benefit of the Lenders, a letter of credit fee equal to the
Applicable Letter of Credit Fee Rate in effect from time to time on the
aggregate daily amount available for drawing under the outstanding Letters of
Credit, such fee to be paid in arrears on the last Business Day of each calendar
quarter, and on the Facility Termination Date and (b) to the applicable Issuer
for its own account as issuing bank, a one time facing fee of 0.125% of the
amount available for drawing under each Letter of Credit issued by such Issuer,
payable upon the issuance of each such Letter of Credit issued on or after the
Effective Date and all customary fees and other issuance, amendment, negotiation
and presentment expenses and related charges in connection with the issuance,
amendment, presentation of L/C Drafts, and the like customarily charged by the
applicable Issuer to other customers of such Issuer of comparable
creditworthiness with respect to standby letters of credit and commercial
letters of credit, payable at the time of invoice of such amounts. Anything
herein to the contrary notwithstanding, during such period as a Lender is a
Defaulting Lender, such Defaulting Lender will not be entitled to any letter of
credit fees accruing during such period pursuant to clause (a) above (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such letter of credit fees), and such letter of credit fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to the applicable Issuer or, if and to the extent the
Borrower has provided Cash Collateral therefor (or otherwise complied with
clause (c) of Section 2.22(b) with respect to such Defaulting Lender), to the
Borrower.

2.20.6 Indemnification; Exoneration.

(a) In addition to amounts payable as elsewhere provided in this Agreement,
Borrower hereby agrees to pay, and to protect, indemnify and save harmless the
Agent, the Issuers and each Lender from and against, any and all liabilities and
costs which the Agent, any Issuer or any Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit
other than, in the case of the issuer thereof, as a result solely of its Gross
Negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction, or (ii) the failure of the issuer thereof to honor a
drawing under any Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto governmental
authority (all such acts or omissions herein called “Governmental Acts”).

 

-37-



--------------------------------------------------------------------------------

(b) As among the Borrower, the Lenders, the Agent and the Issuers, the Borrower
assumes all risks of the acts and omissions of, or misuse of a Letter of Credit
by, the beneficiary of any Letter of Credit. In furtherance and not in
limitation of the foregoing, subject to the provisions of the letter of credit
application and the letter of credit reimbursement agreement executed by the
Borrower in connection with any Letter of Credit, the Issuers, the Agent and the
Lenders shall not be responsible (in the absence of Gross Negligence or willful
misconduct in connection therewith): (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of any Letter of Credit to comply duly with
conditions required in order to draw upon any Letter of Credit; (iv) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telecopy, telex, or other similar form of
teletransmission or otherwise; (v) for errors in interpretation of technical
trade terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) for the misapplication by the beneficiary of any
Letter of Credit of the proceeds of any drawing under any Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the Agent,
any Issuer, or any of the Lenders including, without limitation, any
Governmental Acts. None of the above shall affect, impair, or prevent the
vesting of any rights or powers of any Issuer under this Section 2.20.6.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the applicable
Issuer under or in connection with a Letter of Credit issued on behalf of the
Borrower or any related certificates shall not, in the absence of Gross
Negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction, put such Issuer, the Agent or any Lender under any
resulting liability to the Borrower or any Guarantor or relieve the Borrower or
any Guarantor of any of its obligations hereunder or under the relevant Guaranty
to any such Person.

(d) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this
Section 2.20.6 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

(e) Notwithstanding anything therein to the contrary, in the event any of the
provisions of any application submitted by the Borrower in connection with any
Letter of Credit conflict with the provisions of this Agreement, the terms of
this Agreement shall govern.

2.21. Increase of Commitments; Additional Lenders.

(a) The Borrower may, upon at least 15 days’ written notice to the Agent (who
shall promptly provide a copy of such notice to each Lender), from time to time
propose to (i) increase the Aggregate Revolving Commitments (the amount of any
such increase, the “Additional Revolving Commitment Amount”) or (ii) increase
the Aggregate Term Commitments (the amount of any such increase, the “Additional
Term Commitment Amount”), by an aggregate amount for clauses (i) and (ii) not to
exceed $300,000,000; provided that each Additional Revolving Commitment Amount
or Additional Term Commitment Amount shall be in a principal amount of not less
than $10,000,000 or larger multiple of $5,000,000. Each Lender shall have the
right for a period of 10 days following receipt of such notice, to elect by
written notice to the Borrower and the Agent to increase its Revolving
Commitment or Term

 

-38-



--------------------------------------------------------------------------------

Commitment by a principal amount equal to its Pro Rata Share of the Additional
Revolving Commitment Amount or its Pro Rata Share of the Additional Term
Commitment Amount. Any Lender who does not respond within such 10 day period
shall be deemed to have elected not to increase its Revolving Commitment or Term
Commitment. No Lender (or any successor thereto) shall have any obligation to
increase its Revolving Commitment or Term Commitment or its other obligations
under this Agreement and the other Loan Documents, and any decision by a Lender
to increase its Revolving Commitment or Term Commitment shall be made in its
sole discretion independently from any other Lender.

(b) If any Lender shall elect not to increase its Revolving Commitment or Term
Commitment pursuant to paragraph (a) of this Section 2.21, the Borrower may
designate another bank or other financial institution (which may be, but need
not be, one or more of the existing Lenders) which at the time agrees to, in the
case of any such Person that is an existing Lender, increase its Revolving
Commitment or Term Commitment and in the case of any other such Person (an
“Additional Lender”), become a party to this Agreement; provided, however, that
any new bank or financial institution must be acceptable to the Agent and in the
case of an Additional Revolving Commitment Amount, the Swing Line Lender and
each Issuer, which acceptance in each case will not be unreasonably withheld or
delayed. The sum of the increases in the Revolving Commitments of the existing
Lenders pursuant to this paragraph (b) plus the Revolving Commitments of the
Additional Lenders shall not in the aggregate exceed the unsubscribed amount of
the Additional Revolving Commitment Amount. The sum of the increases in the Term
Commitments of the existing Lenders pursuant to this paragraph (b) plus the Term
Commitments of the Additional Lenders shall not in the aggregate exceed the
unsubscribed amount of the Additional Term Commitment Amount.

(c) An increase in the aggregate amount of the Revolving Commitments or Term
Commitments pursuant to this Section 2.21 shall be subject to the conditions set
forth in paragraph (d) immediately below and the following conditions:
(i) immediately prior to and after giving effect to any such increase, no
Default or Unmatured Default has occurred or is continuing or shall result
therefrom, (ii) immediately prior to and after giving effect to any such
increase, the Borrower and its Subsidiaries shall be in compliance on a Pro
Forma Basis with the financial covenants set forth in Section 6.18 recomputed as
of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available and (iii) each Additional Lender shall
become a Lender under this Agreement (or in the case of an existing Lender,
shall become an Additional Lender with respect to its Additional Revolving
Commitment Amount or Additional Term Commitment Amount) pursuant to an amendment
(an “Incremental Facility Amendment”) to this Agreement giving effect to the
modifications permitted by this Section 2.21 and, as appropriate, the other Loan
Documents and executed only by the Borrower and each Guarantor, each Additional
Lender and the Agent. All Commitments in respect of any Additional Revolving
Commitment Amount or Additional Term Commitment Amount shall be Commitments
under this Agreement and shall, on the date of the effectiveness of the
applicable Incremental Facility Amendment, be added to the then existing
Revolving Commitments or Term Commitments, as applicable, and all extensions of
credit pursuant thereto shall have the same terms as those that apply to the
extensions of credit pursuant to the existing Revolving Commitments and Term
Commitments, or as otherwise agreed by the Borrower and the Additional Lenders;
provided that (i) after giving effect to all upfront or similar fees, floors or
original issue discount payable with respect to such Additional Revolving
Commitment Amount or Additional Term Commitment Amount, if the yield applicable
to the Additional Revolving Commitment Amount or Additional Term Commitment
Amount (in each case, after giving effect to all upfront or similar fees, floors
or original issue discount payable with respect to such Additional Revolving
Commitment Amount or Additional Term Commitment Amount) is greater than the
applicable yield paid pursuant to the terms of this Agreement as amended through
the date of such calculation with respect to the Revolving Loans or Term Loans
(in each case, including any upfront fees, floors or original issue

 

-39-



--------------------------------------------------------------------------------

discount paid to the Lenders hereunder) plus 0.50% per annum, then this
Agreement shall be amended to provide that the interest rate with respect to the
Revolving Loans and Term Loans shall be increased to an amount such that the
yield under this Agreement on the Revolving Loans and Term Loans (in each case,
after giving effect to all upfront or similar fees, floors or original issue
discount paid with respect to the Revolving Loans or Term Loans, as the case may
be) shall equal the yield applicable to the proposed Additional Revolving
Commitment Amount or Additional Term Commitment Amount (in each case, after
giving effect to all upfront or similar fees, floors or original issue discount
payable with respect to such Additional Revolving Commitment Amount or
Additional Term Commitment Amount)); provided that in determining the applicable
yields, (A) original issue discount (“OID”) or upfront fees (which shall be
deemed to constitute like amounts of OID) payable by the Borrower shall be
included (with OID being equated to interest based on the life to maturity of
such incremental facility), (B) customary arrangement or commitment fees payable
to the joint bookrunners (or their affiliates) or to one or more arrangers (or
their affiliates) of any Incremental Facility Amendment shall be excluded and
(C) with respect to any floor, such amount shall be converted into an interest
margin (in an amount reasonably determined by the Agent and reasonably
acceptable to the Borrower, provided that if the parties do not come to a mutual
agreement on the calculation of such conversion, the difference between the
floor (no floor being equated to 0%) for the Additional Revolving Commitment
Amount or Additional Term Commitment Amount, as applicable, and the existing
Revolving Loans or Term Loans, as applicable, shall be equated to an increase in
the Applicable Margin for purposes of this clause) for purposes of determining
any increase to the applicable yield, (ii) the covenants, events of default and
remedies provisions of such Incremental Facility Amendment shall not be more
onerous or restrictive on the Borrower or any Guarantor than the covenants,
events of default or remedies contained in this Agreement (unless the Borrower
agrees that such provisions are for the benefit of all Lenders), (iii) the
weighted average life to maturity of any Term Loan made pursuant to such
Incremental Facility Amendment shall be no shorter than the weighted average
life to maturity of the existing Term Loans and (iv) the maturity date of any
Loan made pursuant to such Incremental Facility Amendment shall be no shorter
than the maturity date of the existing Loans and (v) to the extent that the
terms and provisions of such Incremental Facility Amendment are not identical to
the terms and provisions contained in this Agreement (except to the extent
permitted by clause (i) and (iv) above) they shall be reasonably satisfactory to
the Agent.

(d) An Incremental Facility Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Agent, to effect the
provisions of this Section 2.21.

(e) The effectiveness of any Incremental Facility Amendment shall be subject to
the satisfaction on the date thereof of each of the following conditions:
(i) the conditions set forth in Section 4.2 (it being understood that all
references to “such Loan” in such Section 4.2 shall be deemed to refer to
proposed increase through the Additional Revolving Commitment Amount or the
Additional Term Commitment Amount), (ii) the Agent shall have received copies of
resolutions executed by (x) the Borrower, authorizing the incurrence of such
additional Obligations and (y) each Guarantor, stating that such additional
Obligations are entitled to benefits of the Loan Documents and (iii) the
Borrower shall have delivered to the Agent an opinion or opinions, in form and
substance reasonably satisfactory to the Agent, from counsel to the Borrower
reasonably satisfactory to the Agent and dated such date, covering such of the
matters set forth in the opinions of counsel delivered to the Agent on the
Effective Date pursuant to Section 4.1(g) as may be reasonably requested by the
Agent, and such other matters as the Agent may reasonably request.

(f) Upon the acceptance of any such agreement by the Agent, (i) the Aggregate
Term Commitments shall automatically be increased by the amount of Term
Commitments added through

 

-40-



--------------------------------------------------------------------------------

such agreement and Schedule II shall automatically be deemed amended to reflect
the Term Commitments of all Lenders after giving effect to the addition of such
Term Commitments, and (ii) the Aggregate Revolving Commitments shall
automatically be increased by the amount of the Revolving Commitments added
through such agreement and Schedule II shall automatically be deemed amended to
reflect the Revolving Commitments of all Lenders after giving effect to the
addition of such Revolving Commitments.

(g) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.21 that is not pro rata among all Lenders holding
Revolving Commitments, on the date that any such increase becomes effective,
(x) each Lender increasing its Revolving Commitment and/or each Additional
Lender providing a new Revolving Commitment, on the one hand, shall purchase
from each other Lender, on the other hand, via one or more assignments in
accordance with the terms of Section 12.3, at par (together with accrued
interest), such interests in the Revolving Loans outstanding on the date any
applicable increase becomes effective as shall be necessary in order that, after
giving effect to all such assignments, all such outstanding Revolving Loans will
be held by the Lenders ratably in accordance with their respective Revolving
Commitments after giving effect to any such increase; and (y) the amount of the
participations held by each Lender in the outstanding L/C Obligations and
outstanding Swing Line Loans shall be adjusted automatically such that, after
giving effect to such adjustments, the Lenders shall hold participations in such
outstanding L/C Obligations and outstanding Swing Line Loans in proportion to
their respective Revolving Commitments after giving effect to any applicable
increase. Each Lender that assigns a Revolving Loan to a Lender in accordance
with this paragraph (g) shall be entitled to the funding indemnity set forth in
Section 3.4.

2.22. Cash Collateralization of Defaulting Lender Commitment; Removal of
Defaulting Lenders. If a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply:

(a) each of the Issuers and the Swing Line Lender is hereby authorized by the
Borrower (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Agent, Borrowing Notices pursuant to
Section 2.7 in such amounts and in such times as may be required to
(i) reimburse any outstanding L/C Obligations, and (ii) repay any outstanding
Swing Line Loan, as applicable; provided that in no event shall any Lender be
required to fund any Loans requested pursuant to this Section 2.22(a) that would
cause such Lender’s Revolving Exposure to exceed such Lender’s Revolving
Commitment;

(b) the Borrower will, not later than three Business Days after demand by the
Agent (at the direction of any Issuer and/or the Swing Line Lender, as the case
may be), (a) Cash Collateralize a portion of the obligations of the Borrower to
each Issuer and the Swing Line Lender equal to such Defaulting Lender’s Pro Rata
Share of the outstanding L/C Obligations or Swing Line Loans, as the case may
be, (b) in the case of such outstanding Swing Line Loans, prepay all Swing Line
Loans, or (c) make other arrangements reasonably satisfactory to the Agent, and
to each Issuer and the Swing Line Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; provided that no such Cash Collateralization will constitute a waiver or
release of any claim the Borrower, the Agent, any Issuer, the Swing Line Lender
or any other Lender may have against such Defaulting Lender, or cause such
Defaulting Lender to be a Non-Defaulting Lender;

(c) except as otherwise provided in Section 2.20.5, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Agent in a segregated non-interest bearing account

 

-41-



--------------------------------------------------------------------------------

until the termination of the Revolving Commitments at which time the funds in
such account will be applied by the Agent, to the fullest extent permitted by
law, in the following order of priority: first, to the payment of any amounts
owing by such Defaulting Lender to the Agent under this Agreement, second, to
the payment of any amounts owing by such Defaulting Lender to the Issuers or the
Swing Line Lender (pro rata as to the respective amounts owing to each of them)
under this Agreement, third, if so determined by the Agent or requested by any
Issuer or the Swing Line Lender, to be held as cash collateral for future
funding obligations of such Defaulting Lender in respect of any participation in
any Swing Line Loan or Letter of Credit, fourth, to the payment of any amounts
owing to the Lenders, the Issuers or the Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any Issuer
or the Swing Line Lender against that Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, fifth, so
long as no Unmatured Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, and sixth,
to pay amounts owing under this Agreement to such Defaulting Lender or as a
court of competent jurisdiction may otherwise direct; and

(d) the Borrower may, at its sole expense and effort, upon notice to such
Defaulting Lender and the Agent, require such Defaulting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 12.1) all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender); provided, that (i) the Borrower shall have received the
prior written consent of the Agent, which consent shall not be unreasonably
withheld, and (ii) such Defaulting Lender shall have received payment of an
amount equal to the outstanding principal amount at par of all Revolving Loans
owed to it, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (in the case of such outstanding principal
and accrued interest) and from the Borrower (in the case of all other amounts).
Each Lender agrees that if the Borrower elects to replace such Lender in
accordance with this Section 2.22(d), it shall promptly execute and deliver to
the Agent an Assignment Agreement to evidence the assignment of its Revolving
Commitments and it shall deliver to the Agent its Revolving Note, if any.

ARTICLE III.

CHANGE IN CIRCUMSTANCES

3.1. Yield Protection. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the
Eurodollar Rate hereunder against assets of, deposits with or for the account
of, or credit extended or participated in by, any Lender (except any such
reserve requirement reflected in the Eurodollar Rate) or any Issuer; or

(b) subject any Lender or any Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender or such Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes indemnified under Section 2.18 and the
imposition of, or any change in the rate of, any Excluded Tax); or

 

-42-



--------------------------------------------------------------------------------

(c) impose on any Lender or on any Issuer or the eurodollar interbank market any
other condition, cost or expense affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or such Issuer of participating in or issuing
any Letter of Credit or to reduce the amount received or receivable by such
Lender or such Issuer hereunder (whether of principal, interest or any other
amount), then the Borrower shall promptly pay, upon written notice from and
demand by such Lender on the Borrower (with a copy of such notice and demand to
the Agent), to the Agent for the account of such Lender, within 15 days after
the date of such notice and demand, additional amount or amounts sufficient to
compensate such Lender or such Issuer, as the case may be, for such additional
costs incurred or reduction suffered.

3.2. Changes in Capital Adequacy Regulations. If any Lender or any Issuer shall
have determined that on or after the date of this Agreement any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuer’s capital (or on the capital of the
Parent Company of such Lender or such Issuer) as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender, such Issuer or the Parent Company of such Lender
or such Issuer could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuer’s policies or the policies of the
Parent Company of such Lender or such Issuer with respect to capital adequacy),
then, from time to time, within 15 days after receipt by the Borrower of written
demand by such Lender (with a copy thereof to the Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender, such
Issuer or the Parent Company of such Lender or such Issuer for any such
reduction suffered.

3.3. Availability of Types of Advances. If any Change in Law shall make it
unlawful or impossible for any Lender to make, maintain or fund any Eurodollar
Loan and such Lender shall so notify the Agent, the Agent shall promptly give
notice thereof to the Borrower and the other Lenders, whereupon until such
Lender notifies the Agent and the Borrower that the circumstances giving rise to
such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended. In the case of the making of a Eurodollar
Advance, such Lender’s Loan shall be made as a Floating Rate Loan as part of the
same Advance for the same Interest Period and if the affected Eurodollar Loan is
then outstanding, such Loan shall be converted to a Floating Rate Loan either
(i) on the last day of the then current Interest Period applicable to such
Eurodollar Loan if such Lender may lawfully continue to maintain such Loan to
such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date. Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Agent, designate a different Lending Installation if such designation would
avoid the need for giving such notice and if such designation would not
otherwise be disadvantageous to such Lender in the good faith exercise of its
discretion.

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made (whether by borrowing, continuation or conversion) on the date specified by
the Borrower for any reason other than default by the Lenders, or an optional
prepayment, notice of which has been given in accordance with Section 2.6, is
not made on the date specified therefor in such notice, the Borrower will
indemnify each Lender for any loss (excluding loss of profit or Applicable
Margin) or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain such Eurodollar Advance. In the

 

-43-



--------------------------------------------------------------------------------

case of a Eurodollar Advance, such loss, cost or expense shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (A) the
amount of interest that would have accrued on the principal amount of such
Eurodollar Advance if such event had not occurred at the Eurodollar Base Rate
applicable to such Eurodollar Advance for the period from the date of such event
to the last day of the then current Interest Period therefor (or in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Advance) over (B) the amount of interest
that would accrue on the principal amount of such Eurodollar Advance for the
same period if the Eurodollar Base Rate were set on the date such Eurodollar
Advance was prepaid or converted or the date on which the Borrower failed to
borrow, convert or continue such Eurodollar Advance.

3.5. Mitigation; Lender Statements; Survival of Indemnity.

(a) To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its Loans to reduce any liability of the
Borrower to such Lender under Sections 2.18, 3.1 and 3.2 or to avoid the
unavailability of a Type of Advance under Section 3.3, so long as such
designation is not, in the reasonable judgment of such Lender, disadvantageous
to such Lender. If the obligation of the Lenders to make Eurodollar Advances has
been suspended pursuant to Section 3.3 as a consequence of a determination by
any Lender that maintenance of its Eurodollar Loans at a suitable Lending
Installation would violate any applicable law or any Lender has demanded
compensation under Section 2.18, 3.1 or 3.2, the Borrower may elect (i) subject
to Section 3.4, to prepay any outstanding Revolving Advances and the Term
Advance to the extent necessary to mitigate its liability under Section 2,18,
3.1 or 3.2, (ii) in the event the Term Loans have been paid in full, to
terminate the applicable Lender’s Revolving Commitment hereunder, or (iii) to
require the applicable Lender to assign its outstanding Revolving Loans and the
Term Loan, L/C Interests and Revolving Commitment hereunder to another financial
institution designated by the Borrower and reasonably acceptable to the Agent.
The obligation of a Lender to assign its rights and obligations hereunder or
terminate its Commitment hereunder as contemplated by this Section 3.5(a) is
subject to the requirements that (x) all amounts owing to that Lender under the
Loan Documents are paid in full upon the completion of such assignment or prior
to such termination and (y) any assignment is effected in accordance with the
terms of Section 12.3 and on terms otherwise satisfactory to that Lender (it
being understood that the Borrower shall pay the processing fee payable to the
Agent pursuant to Section 12.3.2 in connection with any such assignment).

(b) A certificate of a Lender or an Issuer setting forth in reasonable detail
the calculation of the amount or amounts necessary to compensate such Lender,
such Issuer or the Parent Company of such Lender or such Issuer, as the case may
be, specified Section 3.1, 3.2 or 3.4 shall be delivered to the Borrower (with a
copy to the Agent) and shall be conclusive, absent manifest error. The Borrower
shall pay any such Lender or such Issuer, as the case may be, such amount or
amounts within 15 days after receipt thereof. The obligations of the Borrower
under Sections 3.1, 3.2 and 3.4 shall survive payment of the Obligations and
termination of this Agreement.

ARTICLE IV.

CONDITIONS PRECEDENT

4.1. Conditions to Effectiveness. This Agreement shall not become effective and
the Lenders shall not be obligated to make the Term Loans or the Revolving Loans
or to participate in any Swing Line Loan or Letter of Credit until the Agent
shall have received from the Borrower, and if requested by a Lender, with
sufficient copies (other than in the case of the Notes) for such Lender(s), each
of the following items in form and substance satisfactory to the Agent (and
where indicated in this Section 4.1, such deliverables shall be in form and
substance satisfactory to each Lender).

 

-44-



--------------------------------------------------------------------------------

(a) (i) a certified copy of the certificate of incorporation of the Borrower,
and (ii) a certificate of good standing for the Borrower from the Delaware
Secretary of State;

(b) copies, certified by the Secretary, Assistant Secretary or other appropriate
officer or director of the Borrower of its by-laws (or any comparable
constitutive laws, rules or regulations) and of its board of directors’
resolutions (and resolutions of other bodies, if any are deemed necessary by
counsel for any Lender) authorizing the execution, delivery and performance of
the relevant Loan Documents;

(c) incumbency certificates, executed by the Secretary or Assistant Secretary or
other appropriate officer or director of the Borrower, which shall identify by
name and title and bear the signature of the officers of the Borrower authorized
to sign the relevant Loan Documents and to make borrowings hereunder, as
applicable, upon which certificate the Agent and the Lenders shall be entitled
to rely until informed of any change in writing by the Borrower;

(d) a certificate of the Secretary, Assistant Secretary or other appropriate
officer or member of each Significant Subsidiary attaching and certifying copies
of: (i) its by-laws, operating agreement or other similar governing document,
(ii) the resolutions of its board of directors, members or other body
authorizing the execution, delivery and performance of the relevant Loan
Documents, and (iii) the name, title and specimen signature of each officer or
other person authorized to sign the Loan Documents to which it is a party;

(e) (i) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Significant Subsidiary, and (ii) certificates
of good standing or existence, as may be available from the Secretary of State
of the jurisdiction of organization of such Significant Subsidiary;

(f) a certificate, signed by the Chief Financial Officer, stating that, to the
best of his knowledge after due inquiry, on the date hereof after giving effect
to the funding of any initial Loan or initial issuance of a Letter of Credit,
(i) no Default or Unmatured Default has occurred and is continuing; (ii) all
representations and warranties of the Borrower and each Guarantor set forth in
the Loan Documents are true and correct; and (iii) since the date of the
financial statements of the Borrower described in Section 5.4(i), there has been
no change which has had or could reasonably be expected to have a Material
Adverse Effect;

(g) an opinion of Dewey & LeBoeuf LLP, counsel to the Borrower and the
Guarantors;

(h) an opinion of Reed Smith LLP, Pennsylvania counsel to the Borrower and the
Guarantors;

(i) a Revolving Note and/or Term Note payable to the order of each Lender that
has requested a Note;

(j) written money transfer instructions, addressed to the Agent and signed by an
Authorized Officer, together with such other related money transfer
authorizations as the Agent may have reasonably requested, which instructions
shall, among other things, direct the Agent to (i) repay in full the loans and
advances outstanding under that certain Credit Agreement dated as of May 18,
2010, as amended, among the Borrower, SunTrust Bank, as administrative agent,
and the lenders parties thereto and related documents (the “Existing
Agreement”), as of the Effective Date, together with all accrued and

 

-45-



--------------------------------------------------------------------------------

unpaid interest thereon and all breakage fees and other amounts payable with
respect thereto, other than in connection with the Existing Letters of Credit,
(ii) pay all fees, expenses and other amounts due and payable on or prior to the
Effective Date, including reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the Agent)
required to be reimbursed or paid by the Borrower hereunder, under any other
Loan Document and under any agreement with the Agent or any Arranger (including
the Fee Letter) and (iii) pay all commitment fees and utilization fees accrued
and unpaid under the Existing Agreement as of the Effective Date;

(k) (i) this Agreement, duly executed and delivered by a duly authorized officer
of the Borrower and (ii) a Guaranty duly executed and delivered by a duly
authorized officer of each of the Initial Guarantors;

(l) receipt of a copy of the notice (or notices) of redemption for at least
$425,000,000 in the aggregate principal amount of the 2015 Subordinated Notes;

(m) certified copies of all governmental and material third party approvals and
consents, including regulatory approvals necessary or advisable to be made or
obtained under any Requirement of Law or in connection with the financing
contemplated hereby and the continuing operations of the Borrower and its
Subsidiaries shall have been obtained and be in full force and effect, and such
consents and approvals shall be in full force and effect and all applicable
waiting periods have expired without any action being taken or threatened by any
Governmental Authority that would restrain, prevent or otherwise impose
materially adverse conditions on the financing contemplated hereby;

(n) (i) audited consolidated financial statements for the Borrower and its
Subsidiaries for the fiscal year of the Borrower ended December 31, 2010, and
internally prepared (which have been reviewed by the independent accountants for
the Borrower as provided in Statement on Auditing Standards No. 100) quarterly
financial statements for the Borrower and its Subsidiaries on a consolidated
basis for the fiscal quarter of the Borrower ended March 31, 2011 and June 30,
2011, and (ii) projections through the 2015 fiscal year of the Borrower,
containing an income statement, balance sheet and statement of cash flow, which
financial statements and projections shall be satisfactory in form to the
Lenders in their reasonable judgment;

(o) payment of all fees, expenses and other amounts due and payable on or prior
to the Effective Date, including reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel to the
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Agent or any Arranger
(including the Fee Letter);

(p) a duly executed payoff letter executed by SunTrust Bank, as agent of the
Existing Agreement and evidence that all Liens relating thereto shall have been
terminated and released; and

(q) such other documents, certificates, information or legal opinions as the
Agent, any Issuer, any Lender or their respective counsel may have reasonably
requested.

Without limiting the generality of the provisions of this Section 4.1, for
purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.

 

-46-



--------------------------------------------------------------------------------

4.2. Conditions To All Extensions of Credit. The obligation of each Lender to
make a Loan or to participate in any Swing Line Loan or Letter of Credit and the
obligation of each Issuer to issue, amend, renew, or extend any Letter of Credit
is subject to the satisfaction of the following conditions on the applicable
Borrowing Date (including the Effective Date) or date for issuance, amendment or
extension of such Letter of Credit:

(a) there shall exist no Default or Unmatured Default;

(b) the representations and warranties contained in Article V shall be true and
correct as of the Effective Date or such Borrowing Date or date for issuance of
such Letter of Credit except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall be true and correct on and as of such earlier date;

(c) in the case of a Revolving Loan or Letter of Credit, after giving effect to
such Loan or the issuance of such Letter of Credit, the aggregate Revolving
Exposure does not exceed the Aggregate Revolving Commitment;

(d) since December 31, 2010, there shall have been no change, event or
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect;

(e) the Borrower shall have delivered the required Borrowing Notice; and

(f) the Agent shall have received such other documents, certificates,
information or legal opinions as the Agent, any Issuer or the Required Lenders,
the Required Revolving Lenders, or the Required Term Lenders, as applicable, may
reasonably request, all in form and substance reasonably satisfactory to the
Agent.

In addition to the other conditions precedent herein set forth, if any Lender is
a Defaulting Lender at the time of and immediately after giving effect to such
Loan or the issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, no Issuer will be required to issue any Letter of Credit or to
extend, renew or amend any outstanding Letter of Credit and the Swing Line
Lender will not be required to make any Swing Line Loan, unless such Issuer or
the Swing Line Lender, as the case may be, is satisfied that any exposure that
would result therefrom is fully covered or eliminated by the Borrower Cash
Collateralizing the obligations of the Borrower in respect of such Letter of
Credit or Swing Line Loan in an amount at least equal to the aggregate amount of
the obligations (contingent or otherwise) of such Defaulting Lender in respect
of such Letter of Credit or Swing Line Loan, or makes other arrangements
satisfactory to the Agent, the Issuers and the Swing Line Lender in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; provided that no such Cash Collateralization will constitute a waiver or
release of any claim the Borrower, the Agent, any Issuer, the Swing Line Lender
or any other Lender may have against such Defaulting Lender, or cause such
Defaulting Lender to be a Non-Defaulting Lender.

Each Borrowing Notice (including telephonic notice) and each issuance,
amendment, extension or renewal of any Letter of Credit shall constitute a
representation and warranty by the Borrower that the conditions contained in
Section 4.2 have been satisfied. Each Conversion/Continuation Notice (including
telephonic notice) with respect to a Loan shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(a),
(b) and (d) have been satisfied.

 

-47-



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1. Corporate Existence and Standing. The Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) has all requisite power and authority to
conduct its business, and (iii) is duly qualified to transact business, and is
in good standing, in each jurisdiction where such qualification is required,
except, in the case of any Subsidiary (other than a Significant Subsidiary),
clause (i) and, in the case of the Borrower or any Subsidiary, clause (ii) or
(iii), where the failure to do so, when taken together with all similar failures
by any Subsidiary, could not reasonably be expected to result in a Material
Adverse Effect.

5.2. Authorization and Validity. The Borrower and each Guarantor has the
corporate, limited liability company or limited partnership power and authority,
as the case may be, and legal right to execute and deliver the Loan Documents to
which it is party and to perform its obligations thereunder. The execution and
delivery by each of the Borrower and each Guarantor of the Loan Documents to
which it is party and the performance of its obligations thereunder have been
duly authorized by proper corporate proceedings, and each Loan Document to which
the Borrower or any Guarantor is party constitutes the legal, valid and binding
obligation of the Borrower or such Guarantor, as applicable, enforceable against
the Borrower or such Guarantor, as applicable, in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and general
principles of equity, regardless of whether the application of such principles
is considered in a proceeding in equity or at law.

5.3. No Conflict; Government Consent. Neither the execution and delivery by each
of the Borrower and each Guarantor of the Loan Documents to which it is party,
nor the consummation of the transactions contemplated in the Loan Documents, nor
compliance with the provisions thereof, nor any redemption related to the 2015
Subordinated Notes, will (a) violate any Requirements of Law applicable to the
Borrower or any Subsidiary or any judgment, order or ruling of any Governmental
Authority, (b) violate the provisions of any indenture, instrument or agreement
to which the Borrower or any Subsidiary is a party or is subject, or by which
it, or its Property, is bound, or conflict with or constitute a default
thereunder, except to the extent such violation could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, or
(c) result in the creation or imposition of any Lien on the Property of the
Borrower or any Subsidiary. No order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by,
any Governmental Authority, is required to authorize, or is required in
connection with the execution and delivery by the Borrower and the Guarantors,
and performance by the Borrower and the Guarantors of their obligations under,
or the legality, validity, binding effect or enforceability against the Borrower
and the Guarantors of, any of the Loan Documents.

5.4. Financial Statements. The (i) December 31, 2010 and (ii) March 31, 2011 and
June 30, 2011 consolidated financial statements of the Borrower and its
Subsidiaries, heretofore delivered to the Lenders, were prepared in accordance
with GAAP in effect on the date such statements were prepared and fairly present
the consolidated financial condition of the Borrower and its Subsidiaries at the
date thereof and the consolidated results of their operations for the period
then ended, subject, in the case of the financial statements referred to in
clause (ii) above, to normal year-end adjustments and the absence of notes.

 

-48-



--------------------------------------------------------------------------------

5.5. Material Adverse Change. Since December 31, 2010, there has been no change
in the business, Property, financial condition or results of operations of the
Borrower and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.

5.6. Taxes. All material tax returns required to be filed by the Borrower or any
of its Subsidiaries in any jurisdiction have, in fact, been filed, all such
material tax returns have been prepared in accordance with applicable laws, and
all material taxes, assessments, fees and other governmental charges upon the
Borrower or any Subsidiary or upon any of their respective properties, income or
franchises, which are shown on such material tax returns have been paid except
to the extent such tax payments are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with Agreement Accounting
Principles. Neither the Borrower nor any of its Subsidiaries knows of any
proposed additional tax assessment against it or any of them for which adequate
provision has not been made on its or their accounts, and no controversy in
respect of additional income or other taxes due or claimed to be due to any
Governmental Authority is pending or to the knowledge of the Borrower or its
Subsidiaries threatened the outcome of which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of any taxes or other governmental charges are adequate based upon
the requirements of the Agreement Accounting Principles.

5.7. Litigation and Contingent Liabilities. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any
Subsidiary of the Borrower which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Other than any
liability incident to such litigation, arbitration or proceedings, to the
knowledge of the Borrower’s officers neither the Borrower nor any of its
Subsidiaries has any material contingent liabilities not provided for or
disclosed in the financial statements referred to in Section 5.4.

5.8. Subsidiaries. Schedule III, together with the most recent update, if any,
delivered pursuant to Section 6.1(i), contains an accurate list of all of the
Subsidiaries (except for inactive Subsidiaries with immaterial assets and
liabilities) of the Borrower, setting forth their respective jurisdictions of
incorporation and the percentage of their respective Capital Stock owned by the
Borrower or its Subsidiaries. All of the issued and outstanding shares of
Capital Stock of the Subsidiaries of the Borrower listed on Schedule III,
together with the most recent update, if any, delivered pursuant to
Section 6.1(i), have been duly authorized and issued and are fully paid and
non-assessable.

5.9. ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events could reasonably be expected to
result in a Material Adverse Effect. The “benefit obligations” of all Plans did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the “fair market value of the assets” of such Plans by more than
$15,000,000. The terms “benefit obligations” and “fair market value of assets”
shall be determined by and with such terms defined in accordance with Statement
of Financial Accounting Standards No. 158.

(b) Each Employee Benefit Plan is in compliance in all respects with the
applicable provisions of ERISA, the Code and other Requirements of Law except
where such noncompliance could not reasonably be expected to result in a
Material Adverse Effect. Except (i) with respect to Multiemployer Plans and
(ii) as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, each Qualified Plan (A) has received a favorable
determination from the IRS applicable

 

-49-



--------------------------------------------------------------------------------

to the Qualified Plan’s current remedial amendment cycle (as defined in Revenue
Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a favorable
determination letter from the IRS during its staggered remedial amendment cycle
(as defined in 2007-44) and such application is currently being processed by the
IRS, (C) has filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired or (D) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the IRS with respect to such prototype plan. No event has occurred
which would cause the loss of the Borrower’s or any ERISA Affiliate’s reliance
on the Qualified Plan’s favorable determination letter or opinion letter.

(c) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) there are no pending or to the
best of the Borrower’s knowledge, threatened claims, actions or lawsuits or
action by any Governmental Authority with respect to an Employee Benefit Plan;
(ii) there are no violations of the fiduciary responsibility rules with respect
to any Employee Benefit Plan; and (iii) neither the Borrower nor any ERISA
Affiliate has engaged in a non-exempt “prohibited transaction,” as defined in
Section 406 of ERISA and Section 4975 of the Code, in connection with any
Employee Benefit Plan, that would subject the Borrower to a tax on prohibited
transactions imposed by Section 502(i) of ERISA or Section 4975 of the Code.

5.10. Accuracy of Information. No written information, exhibit or report
prepared and furnished by the Borrower or any Subsidiary to the Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents, taken as a whole, contained any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading; provided that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that such projections and forecasts are subject to
uncertainties and contingencies and no assurances can be given that such
projections or forecasts will be realized).

5.11. Regulations T, U and X. The Borrower and its Subsidiaries are in
compliance with Regulations T, U and X and none of the Borrower or any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying margin
stock (as defined in Regulation U).

5.12. Material Agreements. Neither the Borrower nor any of its Subsidiaries is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement to which it is a
party, which default could reasonably be expected to have a Material Adverse
Effect (any such agreement, a “Material Agreement”).

5.13. Compliance With Laws. The Borrower and its Subsidiaries have complied in
all material respects with all Requirements of Law and all judgments, decrees
and orders of any Governmental Authority having jurisdiction over the conduct of
their respective businesses or the ownership or operation of their respective
Property except for such non-compliance as could not reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries
has received any notice to the effect that, or is otherwise aware that, its
Property or its operations are not in material compliance with or that any of
them has any liability with respect to any of the requirements of applicable
environmental, health and safety statutes and regulations of any Governmental
Authority or the subject of any investigation by any Governmental Authority
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

 

-50-



--------------------------------------------------------------------------------

5.14. Ownership of Properties. Except as set forth on Schedule III, on the date
of this Agreement, there are no Liens, other than those permitted by
Section 6.16, on the Property and assets reflected as owned by the Borrower or
any of its Subsidiaries in the financial statements delivered from time to time
pursuant hereto.

5.15. Investment Company Act. Neither the Borrower nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

5.16. [Intentionally Omitted].

5.17. Seniority of Obligations. The Obligations under this Agreement will at all
times constitute “Senior Indebtedness” as defined in and for purposes of the
Trust PIERS Supplemental Indenture and the New Trust PIERS Supplemental
Indenture. The Obligations under this Agreement and the obligations of the
Guarantors under the Guaranty will at all times constitute “Senior Debt” and
“Designated Senior Debt” as defined in and for purposes of the Indenture, the
2013 Subordinated Notes Supplemental Indenture, the 2015 Subordinated Notes
Supplemental Indenture, the 2020 Subordinated Notes Supplemental Indenture, and
the 2025 Subordinated Convertible Notes Supplemental Indenture.

5.18. Solvency. The Borrower and each Guarantor is, and after giving effect to
the incurrence of all Indebtedness, any redemption related to the 2015
Subordinated Notes, and obligations being incurred in connection herewith and
therewith will be and will continue to be, Solvent.

5.19. Patriot Act Information. The Borrower and each of its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001) (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (as amended from time to time, the
“Patriot Act”). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

5.20. Health Care Permits.

(a) To the extent required by Health Care Laws, the Borrower and its
Subsidiaries (i) hold all material Health Care Permits required to operate the
Subsidiaries as currently conducted, and (ii) are certified for participation
and reimbursement under Titles XVIII and XIX of the Social Security Act (the
“Medicare and Medicaid Programs”) to the extent necessary for their current
operations.

(b) To the extent a Subsidiary of the Borrower is subject to paragraph (a) of
this Section 5.20 and except as could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any such Subsidiary has
received any notice (i) alleging that it fails or has failed to hold any
material Health Care Permit, or (ii) of any action pending or recommended by any
Governmental Authority of competent jurisdiction to revoke, limit, withdraw or
suspend any material Health Care Permit or otherwise take any action that would
adversely impact operation of such Subsidiary.

 

-51-



--------------------------------------------------------------------------------

(c) Each Health Care Provider employed by or under contract with a Subsidiary of
the Borrower holds a current and unrestricted professional license or
certification from a Governmental Authority to perform his/her duties, as
required under the Health Care Laws except where failure to hold such
professional licenses or certifications could not reasonably be expected to have
a Material Adverse Effect.

5.21. Health Care Laws; Corporate Integrity Agreement.

(a) The Borrower and each Subsidiary are and have been in material compliance in
all respects with the Corporate Integrity Agreement. The Borrower has performed
all material actions and timely submitted (including authorized extensions) all
reports required under the Corporate Integrity Agreement.

(b) Except for any such actions described in this Section 5.21(b) which could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, neither the Borrower nor any Subsidiary nor any Person
acting on behalf of the Borrower or any Subsidiary has directly or indirectly:
(i) engaged in any activity, participated in any relationship or agreement, made
any omission, or taken any other action whatsoever which, alone or collectively,
is a material violation of any Health Care Laws; (ii) with respect to any item
or service offered by any Subsidiaries for which payment is made in whole or in
part under a Federal Health Care Program, offered or paid any remuneration or
other thing of value, in cash or in kind, to, or made any financial arrangements
with, any past, present or potential customer, patient, physician, other
provider, contractors or third party payor or any other Person other than in
material compliance with all Health Care Laws; (iii) with respect to any item or
service offered by any Subsidiaries for which payment is made in whole or in
part under a Federal Health Care Program, given or agreed to give, nor is there
any past agreement to give, any gift or gratuitous payment of any kind, nature
or description (whether in money, property or services) to any past, present or
potential customer, patient, physician, other provider, contractor, third party
payor or any other Person other than in material compliance with all Health Care
Laws; or (iv) made a claim for payment or reimbursement to any Federal Health
Care Programs other than in material compliance with all Health Care Laws.

(c) To the extent they participate in the Medicare and Medicaid Programs, all
Joint Ventures in which any Subsidiaries own any interest are operated and have
been formed in compliance with Health Care Laws, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

(d) Neither the Borrower nor any Subsidiary has received any written
communication from any Governmental Authority that alleges that the Borrower or
any Subsidiary is not in material compliance with any Health Care Laws other
than alleged noncompliance which could not reasonably be expected to have a
Material Adverse Effect and other than communications with respect to which the
allegations of non-compliance have been resolved (including, without limitation,
through payment of a fine or settlement amount) or which, based upon advice of
counsel, the Borrower reasonably believes the applicable Governmental Authority
has ceased to actively pursue. There are no currently pending Claims against the
Borrower or any Subsidiary in connection with or related to any alleged material
violation of Health Care Laws other than (i) Claims included in reports filed by
the Borrower with the SEC or (ii) Claims which could not reasonably be expected
to have a Material Adverse Effect.

(e) All billings and claims submitted by the Subsidiaries to third party payors
of health care benefits (including Federal Health Care Programs) have been in
compliance with Health Care Laws and the applicable agreement with the payor,
except for non-compliance with such requirements which would not reasonably be
expected to have a Material Adverse Effect. Each of the Subsidiaries

 

-52-



--------------------------------------------------------------------------------

pays in accordance with applicable payor systems and requirements (including
payor adjustment of balances due) all undisputed refunds, overpayments or
adjustments known to the Borrower or Subsidiaries which have been liquidated in
amount and become due under the Federal Health Care Programs, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. Each of the Subsidiaries pays in accordance with applicable payor
systems and requirements (including payor adjustment of balances due) all
material undisputed refunds, overpayments or adjustments known to the Borrower
which have been liquidated in amount and become due to any other third party
payor of health care benefits, except where such failure could not reasonably be
expected to have a Material Adverse Effect.

(f) Except for routine state licensure and Federal Health Care Program
participation and certification surveys, similar routine audits and requests for
information by payors, and the obligations specified in Borrower’s Corporate
Integrity Agreement with the Office of Inspector General of the Department of
Health and Human Services, neither the Borrower nor any Subsidiary currently is
subject to or has received written notice of any program integrity review
conducted by any Governmental Authority or other third party payor in connection
with any Federal Health Care Programs or other potential violation of Health
Care Laws, or currently is the subject of any investigation regarding violation
of Health Care Laws by any Governmental Authority or other third party payor of
health care benefits the outcome of which could reasonably be expected to have a
Material Adverse Effect.

(g) None of the Borrower or its Subsidiaries or their owners, managers,
directors, managing employees (as such term is defined in 43 USC §1320a 5(b)) or
Health Care Providers are currently excluded from, prohibited from participation
in, or, to the knowledge of the Borrower, threatened with exclusion from any
Federal Health Care Programs.

5.22. HIPAA.

(a) The Borrower and each of its Subsidiaries is in material compliance with the
applicable privacy, security, transaction standards, breach notification, and
other provisions and requirements of HIPAA and any comparable state laws.

(b) Neither the Borrower nor any Subsidiary has received any written
communication from any Governmental Authority that alleges that the Borrower or
any Subsidiary is not in compliance with the applicable privacy, security,
transaction standards, breach notification and other provisions and requirements
of HIPAA or any comparable state laws except for any such noncompliance that
could not reasonably be expected to have a Material Adverse Effect.

(c) No Breach has occurred with respect to any unsecured Protected Health
Information maintained by or for the Borrower or any Subsidiary that is subject
to the notification requirements of 45 C.F.R. §§ 164.406 or 164.408(b), and no
information security or privacy breach event has occurred that would require
notification under any comparable state laws except for any such Breach that
could not reasonably be expected to have a Material Adverse Effect.

ARTICLE VI.

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

-53-



--------------------------------------------------------------------------------

6.1. Financial Reporting. The Borrower will maintain, and cause each of its
Subsidiaries to maintain, a system of accounting established and administered in
accordance with GAAP, and will furnish or cause to be furnished to the Lenders:

(a) (i) within 90 days after the close of each fiscal year of the Borrower or,
if earlier, within five Business Days after the date on which any reports
described in this Section 6.1(a) are filed with the United States Securities and
Exchange Commission (the “SEC”), an unqualified (except for qualifications
relating to changes in accounting principles or practices reflecting changes in
GAAP and required or approved by the Borrower’s independent chartered
accountants or independent public accountants) audit report certified by
independent public accountants acceptable to the Lenders, prepared in accordance
with Agreement Accounting Principles on a consolidated basis for itself and its
Subsidiaries, including balance sheets as of the end of such period, related
profit and loss and reconciliation of surplus statements, and a statement of
cash flows, accompanied by a letter which conforms to professional
pronouncements promulgated by the American Institute of Certified Public
Accountants from the firm of said accountants to the effect that in the course
of, and based solely upon their audit of such financial statements, nothing has
come to their attention to cause them to believe that there existed on the date
of such statements any Default or Unmatured Default under Section 6.18, or, if
in the opinion of such accountants, any Default or Unmatured Default exists, the
statement shall state its nature and length of time it has existed; and
(ii) within 180 days after the close of each of the Borrower’s fiscal years, the
management letter, if any, prepared by the applicable accountants in connection
with the financial statements for such fiscal year delivered pursuant to the
foregoing clause (i);

(b) within 50 days after the close of the first three quarterly periods of each
fiscal year of the Borrower or, if earlier, within five Business Days after the
date on which any financial statements described in this Section 6.1(b) are
filed with the SEC, and for the Borrower and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
profit and loss and reconciliation of surplus statements and a statement of cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by the Chief Financial Officer;

(c) together with the financial statements required pursuant to the foregoing
clauses (a) and (b), a Compliance Certificate showing the calculations necessary
to determine compliance with this Agreement (including, without limitation, the
financial covenants, compliance with Section 6.20, and compliance with the
various other covenants which contain financial tests or baskets) and stating
that no Default or Unmatured Default exists, or if any Default or Unmatured
Default exists, stating the nature and status thereof and any and all actions
taken with respect thereto;

(d) within 90 days after the close of each fiscal year of the Borrower, a pro
forma budget for the succeeding fiscal year, containing an income statement,
balance sheet and statement of cash flow;

(e) as soon as possible and in any event within ten days after the Borrower
knows that any ERISA Event has occurred, the occurrence of which alone, or
together with any other ERISA Events that have occurred, may reasonably be
expected to give rise to a Material Adverse Effect or result in the imposition
of a Lien, a statement, signed by the Chief Financial Officer, describing said
ERISA Event and the action which the Borrower proposes to take with respect
thereto;

 

-54-



--------------------------------------------------------------------------------

(f) as soon as possible and in any event within 30 days after receipt by the
Borrower or any of its Subsidiaries, a copy of (i) any notice or claim to the
effect that the Borrower or any of its Subsidiaries is or may reasonably be
expected to be liable for $10,000,000 or more of potential liability (when
aggregated with other similar potential liability) to any Person as a result of
the release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (ii) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which
violation could reasonably be expected to give rise to a Material Adverse
Effect;

(g) promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished;

(h) promptly upon their becoming available, one copy of each financial
statement, report, notice or proxy statement sent by the Borrower to
stockholders generally and of each regular report and any registration statement
or prospectus, filed by the Borrower with the SEC or any other United States
federal or state securities exchange, securities trading system or with any
United States national stock exchange and one copy of each periodic report filed
by the Borrower with any other similar regulatory authority, in all cases
without duplication; provided, however, that the Borrower shall not be obligated
to provide to the Agent and the Lenders routine reports which are required to be
provided to any of the above-listed entities concerning the management of
employee benefit plants, including, without limitation, stock purchases or the
exercise of stock options made under any such employee benefit plan;

(i) together with the financial statements delivered pursuant to Section 6.1(a),
a current list of all of the Subsidiaries of the Borrower, setting forth their
respective jurisdictions of incorporation and the percentage of their respective
Capital Stock owned by the Borrower or its Subsidiaries; and

(j) promptly, such other information (including non-financial information) as
the Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to clauses (a), (b), (g) or
(h) above (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
internet at the website address referred to in Section 13.1; or (ii) on which
such documents are posted on the Borrower’s behalf on SyndTrak or other relevant
website, to which each Lender and the Agent are granted access (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that the Borrower shall notify (which may be by facsimile or electronic mail or
by an automated electronic alert of a posting) the Agent of the posting of any
such documents which notice may be included in the certificate delivered
pursuant to clause (c) above.

In the event that any financial statement delivered pursuant to clause (a) or
(b) above or any Compliance Certificate is shown to be inaccurate (regardless of
whether this Agreement or any Commitment is in effect or any Loan is outstanding
when such inaccuracy is discovered) other than any inaccuracy resulting from or
relating to any change in GAAP (provided that nothing in this paragraph shall
eliminate the requirement that the financial statements delivered pursuant to
clauses (a) and (b) above shall be prepared in accordance with Agreement
Accounting Principles), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin, Applicable Letter of Credit Fee Rate
or Applicable Commitment Fee Rate for any period (an “Applicable Period”) than
the Applicable Margin, Applicable

 

-55-



--------------------------------------------------------------------------------

Letter of Credit Fee Rate or Applicable Commitment Fee Rate, as applicable,
applied for such Applicable Period, then (i) the Borrower shall immediately
deliver to the Agent a corrected Compliance Certificate for such Applicable
Period (together with corrected financial statements for such Applicable Period,
if relevant), (ii) the Applicable Margin, Applicable Letter of Credit Fee Rate
or Applicable Commitment Fee Rate, as applicable, for such Applicable Period
shall be determined in accordance with the corrected Compliance Certificate, and
(iii) the Borrower shall immediately pay to the Agent the accrued additional
interest and fees owing as a result of such increased Applicable Margin,
Applicable Letter of Credit Fee Rate or Applicable Commitment Fee Rate, as
applicable, for such Applicable Period, which payment shall be promptly applied
by the Agent to the Obligations. This Section 6.1 shall not limit the rights of
the Agent or the Lenders with respect to Section 2.12 and Article VIII.

6.2. Use of Proceeds. The Borrower will, and will cause each of its Subsidiaries
to, use the proceeds of the Revolving Advances and the Swing Line Loans to repay
Revolving Advances and the Swing Line Loans, to make Permitted Acquisitions, to
finance working capital needs or for other general corporate purposes. The
Borrower will, and will cause each of its Subsidiaries to, use the proceeds of
the Term Advances to redeem 2015 Subordinated Notes and pay fees and expenses
related thereto, to make Permitted Acquisitions, to finance working capital
needs, to pay associated fees and expenses, or for other general corporate
purposes. The Borrower will not, nor will it permit any of its Subsidiaries to,
use any of the proceeds of the Loans to purchase or carry any “margin stock” (as
defined in Regulation U).

6.3. Notice of Default. The Borrower will, and will cause each of its
Subsidiaries to, give notice in writing to the Lenders of the occurrence (a) of
any Default or Unmatured Default and (b) of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect,
which notice, in either case, shall be given promptly and in any event within
five Business Days after the Borrower or relevant Subsidiary becomes aware of
the Default, Unmatured Default or other development and shall state the nature
and status thereof and any and all actions taken with respect thereto.

6.4. Conduct of Business. The Borrower will, and will cause each of its
Subsidiaries to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is conducted on
the Effective Date and to do all things necessary to remain duly incorporated,
validly existing and in good standing as a domestic corporation in its
jurisdiction of incorporation and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted except
where the failure to maintain such authority could not reasonably be expected to
have a Material Adverse Effect.

6.5. Taxes. The Borrower will, and will cause each of its Subsidiaries to, pay
when due all taxes, assessments and governmental charges and levies upon it or
its income, profits or Property, except (a) those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles or (b) where the failure to make payment pending
such contest could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.

6.6. Insurance. The Borrower will, and will cause each of its Subsidiaries to,
(a) maintain with financially sound and reputable insurance companies insurance
on all their Property in such amounts and covering such risks as is consistent
with sound business practice and customary for companies similar in size and
nature, and (b) furnish to any Lender upon request full information as to the
insurance carried.

6.7. Compliance with Laws and Material Agreements. The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all laws
(including, without limitation, all

 

-56-



--------------------------------------------------------------------------------

applicable environmental, health and safety statutes and regulations of any
Governmental Authority), rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject and all Material
Agreements.

6.8. Maintenance of Properties. The Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, ordinary wear and tear
excepted, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.

6.9. Inspection. The Borrower will, and will cause each of its Subsidiaries to,
permit the Agent and any or each Lender, by its respective representatives and
agents, to inspect any of the Property, corporate books and financial records of
the Borrower and each of its Subsidiaries, to examine and make copies of the
books of accounts and other financial records of the Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and each of its Subsidiaries with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals during normal
business hours, upon oral or written request of the Agent or any Lender at least
three Business Days in advance so long as no Default or Unmatured Default shall
have occurred and is continuing, or, if a Default or Unmatured Default has
occurred and is continuing, upon the Agent’s request. Such inspection rights are
subject to reasonable limitations imposed by the Borrower and its Subsidiaries
with respect to safety and shall not extend to trade secrets of the Borrower or
its Subsidiaries or to information covered by attorney-client or other
privilege.

6.10. Merger. The Borrower will not, nor will it permit any of its Subsidiaries
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, except that:

(a) any Subsidiary may consolidate with or merge with or into (i) the Borrower
or any Wholly-Owned Subsidiary (if the Borrower or such Wholly-Owned Subsidiary
shall be the continuing or surviving corporation) or (ii) any other corporation
(if such continuing or surviving corporation becomes a Wholly-Owned Subsidiary
of Borrower and, if applicable, a Supplemental Guarantor hereunder pursuant to
Section 6.20); and

(b) the Borrower may merge with or into any other corporation if the Borrower
shall be the continuing or surviving corporation;

provided that as of the date of such merger or consolidation, no Default or
Unmatured Default shall have occurred and be continuing or would result from
such merger or consolidation or from the incurrence of any Indebtedness in
connection with such merger or consolidation.

6.11. Sale of Assets. The Borrower will not, nor will it permit any of its
Subsidiaries to, lease, sell or otherwise dispose of its Property to any other
Person except for (a) sales of Property in the ordinary course of business,
(b) leases, sales or other dispositions of its Property to the Borrower or a
Subsidiary of the Borrower, (c) the disposition of any Hedging Agreement,
(d) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility, and (e) other leases, sales or other dispositions of
its Property subject to the requirement that at least 90% of the aggregate net
proceeds of each such lease, sale or other disposition of Property in each
fiscal year are reinvested in the business of the Borrower and the Subsidiaries
as conducted in accordance with the requirements of Section 6.4.

 

-57-



--------------------------------------------------------------------------------

6.12. Prepayments. The Borrower will not, nor will it permit any of its
Subsidiaries to, either directly or indirectly, voluntarily redeem, retire or
otherwise pay prior to its scheduled maturity, or accelerate the maturity of,
Indebtedness of the Borrower or any of its Subsidiaries; provided that (A) the
Borrower and its Subsidiaries may at any time redeem, retire or otherwise pay
prior to its scheduled maturity, or accelerate the maturity of, Indebtedness
under (i) this Agreement or any other Loan Document and (ii) any Hedging
Agreement; (B) the Borrower and its Subsidiaries may at any time (i) within
sixty days of an entity becoming a Subsidiary, redeem, retire or otherwise pay
prior to its scheduled maturity, or accelerate the maturity of, Indebtedness of
such entity outstanding on the date such entity becomes a Subsidiary;
(ii) absent the existence of a Default or Unmatured Default, redeem, retire or
otherwise pay prior to its scheduled maturity, or accelerate the maturity of,
any Indebtedness which is not subordinated in right of payment to Indebtedness
outstanding hereunder; (iii) redeem, retire or otherwise pay prior to its
scheduled maturity, or accelerate the maturity of, Indebtedness arising under
the 2020 Subordinated Notes, 2025 Subordinated Convertible Notes, 2035
Convertible Notes, the Trust PIERS, the New Trust PIERS, and any other Permitted
Subordinated Debt; provided that at the time of any such redemption, purchase or
payment under this clause (iii), (a) no Default or Unmatured Default shall have
occurred and be continuing or result therefrom, (b) after giving effect to such
redemption, purchase or payment, the cash and Cash Equivalents of the Borrower
shall not be less than the sum of $50,000,000 plus the aggregate principal
amount of the Revolving Loans outstanding and (c) both before or after giving
effect to the proposed redemption, purchase or payment on a Pro Forma Basis, the
Leverage Ratio shall not exceed 3.50:1.00 and (iv) redeem, retire or otherwise
pay prior to its scheduled maturity, or accelerate the maturity of, Indebtedness
arising under the 2013 Subordinated Notes and the 2015 Subordinated Notes;
(C) the conversion of Indebtedness of the Borrower or any of its Subsidiaries to
equity of the Borrower shall not be deemed a payment thereof for purposes of
this Section 6.12; and (D) the Borrower and its Subsidiaries may at any time
redeem, retire or otherwise pay prior to its scheduled maturity, or accelerate
the maturity of, any other Indebtedness in connection with a refinancing
permitted by this Agreement.

6.13. Affiliates. The Borrower will not, nor will it permit any of its
Subsidiaries to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arm’s-length transaction; provided, however, that nothing contained
in this Section 6.13 shall prohibit transactions between the Borrower and any
Guarantor, or between or among Guarantors, in each case in the ordinary course
of business.

6.14. Investments. The Borrower will not, nor will it permit any of its
Subsidiaries to, make any Investments, or commitments therefor (other than a
commitment that is contingent on compliance with this Agreement), except:

(a) Investments described on Schedule III;

(b) Investments by the Borrower or any of its Subsidiaries in and to any
Subsidiary, including any Investment in a corporation which, after giving effect
to such Investment, will become a Subsidiary; provided that if such Investment
is an Acquisition, it shall be a Permitted Acquisition; provided further that
Investments in and to any non-Guarantor Subsidiaries shall not in the aggregate
exceed $50,000,000 at any time outstanding;

(c) Investments in property or assets to be used in the ordinary course of
business of the Borrower and any of its Subsidiaries conducted as described in
Section 6.4;

 

-58-



--------------------------------------------------------------------------------

(d) Investments in commercial paper maturing in 270 days or less from the date
of issuance which, at the time of acquisition by the Borrower or any Subsidiary,
is accorded a rating of “A-2” or better by Standard & Poor’s or “P-2” or better
by Moody’s or any other United States nationally recognized credit rating agency
of similar standing;

(e) Investments in direct obligations of the United States, any agency or
instrumentality of the United States, the payment or guarantee of which
constitutes a full faith and credit obligation of the United States, maturing in
three years or less from the date of acquisition thereof (or repurchase
agreements fully collateralized by such obligations);

(f) Investments in direct obligations of any State or municipality within the
United States maturing in three years or less from the date of acquisition
thereof which, in any such case, at the time of acquisition by the Borrower or
any Subsidiary, is accorded one of the two highest long-term or short-term, as
applicable, debt ratings by Standard & Poor’s or Moody’s or any other United
States nationally recognized credit rating agency of similar standing (or
repurchase agreements fully collateralized by such obligations);

(g) Investments in certificates of deposit or bankers’ acceptances issued by a
bank or trust company having capital, surplus and undivided profits aggregating
at least $100,000,000 and having a short-term unsecured debt rating of at least
“P-1” by Moody’s or “A-1” by Standard & Poor’s;

(h) Investments made in connection with Permitted Acquisitions;

(i) Investments made as of the Effective Date in connection with Joint Ventures
described on Schedule III;

(j) any loan or other advance by the Borrower or any of its Subsidiaries, as the
case may be, to any of its or their officers or employees, as the case may be,
in the normal course of business, so long as the aggregate of all such loans or
advances by the Borrower and its Subsidiaries does not exceed $5,000,000 at any
time outstanding, plus reasonable, reimbursable business and travel expenses;

(k) any fund or other pooling arrangement which exclusively purchases and holds
Investments described in this Section 6.14;

(l) cash management accounts maintained by the Borrower and deposit accounts of
the Borrower or any of its Subsidiaries in the ordinary course of business;

(m) [Intentionally Omitted];

(n) Investments in money market funds that either (i) comply with the criteria
set forth in SEC Rule 2a-7 under the Investment Company Act of 1940 or (ii) both
(A) provide for daily liquidity and (B) have the highest rating by at least one
nationally recognized rating agency; and

(o) other Investments, together with Contingent Obligations permitted pursuant
to Section 6.15(j), not to exceed in the aggregate more than 5% of Consolidated
Net Worth at any time outstanding.

 

-59-



--------------------------------------------------------------------------------

6.15. Contingent Obligations. The Borrower will not, nor will it permit any of
its Subsidiaries to, make or suffer to exist any Contingent Obligation, except
(a) pursuant to the Guaranties; (b) Contingent Obligations of the Borrower and
any of its Subsidiaries described on Schedule III; (c) Contingent Obligations
incurred by the Borrower in respect of the obligations (other than obligations
constituting Indebtedness of the types described in clauses (a), (d) and (e) of
the definition of “Indebtedness” and, to the extent issued in support of
Indebtedness of the types described in clauses (a), (d), (e) and (h) of the
definition of “Indebtedness”) of any Guarantor; (d) Contingent Obligations
incurred by any Guarantor in respect of obligations (other than obligations
constituting Indebtedness of the types described in clauses (a), (d) and (e) of
the definition of “Indebtedness” and, to the extent issued in support of
Indebtedness of the types described in clauses (a), (d), (e) and (h) of the
definition of “Indebtedness”) of any of its Subsidiaries that is a Guarantor;
(e) Contingent Obligations incurred by any Subsidiary in respect of the
obligations of any of its Subsidiaries and existing at the time such Subsidiary
is acquired, directly or indirectly, by the Borrower and not incurred in
anticipation of such Acquisition, and Contingent Obligations incurred by the
Borrower in respect of any such obligations; (f) Contingent Obligations incurred
by any Guarantor with respect to any Indebtedness permitted by Section 6.22;
(g) Contingent Obligations incurred by any Guarantor pursuant to a guaranty of
repayment of the Indebtedness of the Borrower under the 2013 Subordinated Notes,
the 2015 Subordinated Notes, the 2020 Subordinated Notes and the 2025
Subordinated Convertible Notes and Contingent Obligations incurred by any
Guarantor pursuant to a guaranty of repayment in connection with any extension,
renewal or replacement of any such Indebtedness permitted by Section 6.22(g)(i);
(h) Contingent Obligations incurred by the Borrower pursuant to a guaranty of
repayment of the obligations of Omnicare Capital Trust I, a wholly-owned
statutory trust of Borrower and/or of Omnicare Capital Trust II, a wholly-owned
statutory trust of the Borrower; (i) Contingent Obligations incurred by Omnicare
Purchasing Company, L.P. pursuant to a subordinated guaranty of repayment of
Indebtedness of the Borrower under the 2035 Convertible Notes and Contingent
Obligations incurred by Omnicare Purchasing Company, L.P. pursuant to a guaranty
of repayment in connection with any extension, renewal or replacement of the
2035 Convertible Notes permitted by Section 6.22(g)(i); and (j) other Contingent
Obligations, together with Investments permitted pursuant to Section 6.14(o),
not to exceed in the aggregate more than 5% of Consolidated Net Worth at any
time outstanding.

6.16. Liens. The Borrower will not, nor will it permit any of its Subsidiaries
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or such Subsidiary, as applicable, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or which are being contested in good faith and by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;

(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(d) utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar

 

-60-



--------------------------------------------------------------------------------

character and which do not in any material way affect the same or interfere with
the use thereof in the business of the Borrower or any Subsidiary of the
Borrower;

(e) Liens existing as of the Effective Date and described on Schedule III;

(f) Liens created or incurred after the Effective Date, (i) given to secure
Indebtedness permitted under clause (c) of Section 6.22; provided that such
Indebtedness pursuant to this clause (i) does not exceed $40,000,000 at any time
outstanding or (ii) given to secured Indebtedness permitted under clause (f) of
Section 6.22; provided that such Indebtedness pursuant to this clause (ii) does
not exceed $50,000,000 at any time outstanding; provided further that any such
Lien was not created in the contemplation of such acquisition and any such Lien
secures only those obligations which it secures on the date such assets were
acquired;

(g) any extension, renewal or replacement of any Lien permitted by the preceding
clauses (e) and (f) in respect of the same property or assets theretofore
subject to such Lien in connection with the extension, renewal or refunding of
the Indebtedness secured thereby; provided that (i) such Lien shall attach
solely to the same property or assets, and (ii) such extension, renewal or
refunding of such Indebtedness shall be without increase in the principal
remaining unpaid as of the date of such extension, renewal or refunding;

(h) (i) Liens incurred in the ordinary course of business to secure the
performance of statutory obligations arising in connection with progress
payments or advance payments due under contracts with the United States, any
state or any foreign government or agency thereof entered into in the ordinary
course of business to the extent the same creates a Lien covering only the
related inventory and proceeds thereof by operation of law and (ii) Liens
incurred in the ordinary course of business to secure the performance of
statutory obligations, bids, leases, fee and expense arrangements with trustees
and fiscal agents and other similar obligations; provided that full provision
for the payment of all such obligations set forth in clauses (i) and (ii) has
been made on the books of the Borrower or such Subsidiary as may be required by
Agreement Accounting Principles;

(i) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the UCC or common law of banks or other financial
institutions where the Borrower or any of its Subsidiaries maintains deposits
(other than deposits intended as cash collateral) in the ordinary course of
business;

(j) Liens securing the Obligations so long as such Lien secures all Obligations
equally and ratably;

(k) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility in an aggregate principal amount not to exceed
$150,000,000; and

(l) Liens securing any other Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed $10,000,000.

6.17. [Intentionally Omitted].

6.18. Financial Covenants.

 

-61-



--------------------------------------------------------------------------------

(a) Interest Coverage Ratio. The Borrower will at all times maintain an Interest
Coverage Ratio for the most recently ended period of four consecutive fiscal
quarters of at least 2.50:1.00.

(b) Leverage Ratio. The Borrower will at all times maintain a Leverage Ratio for
the most recently ended period of four consecutive fiscal quarters of not more
than 3.75:1.00.

6.19. Acquisitions. The Borrower will not, nor will it permit any of its
Subsidiaries to, make any Acquisition other than a Permitted Acquisition.

6.20. Supplemental Guarantors.

(a) The Borrower will at all times maintain Guaranties from the Initial
Guarantors and Supplemental Guarantors such that as of the end of each fiscal
quarter (x) the aggregate assets of the Borrower and the Guarantors are not less
than 90% of the consolidated assets of the Borrower and its Subsidiaries and
(y) the aggregate gross revenues of the Borrower and the Guarantors (calculated
as of the last day of the Borrower’s and the Guarantors’ most recently ended
fiscal quarter for the four consecutive fiscal quarters ending with such fiscal
quarter) do not constitute less than 90% of the aggregate gross revenues of the
Borrower and its Subsidiaries (calculated as of the last day of the Borrower’s
and its Subsidiaries’ most recently ended fiscal quarter for the four
consecutive fiscal quarters ending with such fiscal quarter); provided that in
the event that any Subsidiary (other than any Foreign Subsidiary but including,
without limitation, any continuing or surviving corporation which becomes a
Subsidiary as contemplated by Section 6.10(a)(ii)) of the Borrower (other than a
Guarantor) (A) at any time has assets, determined in accordance with GAAP, with
a book value equal to or greater than an amount equal to two and one half
percent (2- 1/2%) of the consolidated assets of the Borrower and its
Subsidiaries determined as of the last day of the immediately preceding fiscal
quarter, (B) guarantees Borrower’s obligations under the 2013 Subordinated
Notes, the 2015 Subordinated Notes, the 2020 Subordinated Notes, the 2025
Subordinated Convertible Notes, the 2035 Convertible Notes, the Trust PIERS, or
the New Trust PIERS, or (C) guarantees Borrower’s or any of its Subsidiary’s
obligations under any Permitted Subordinated Debt equal to or exceeding
$25,000,000 in the aggregate or any other Indebtedness equal to or exceeding
$25,000,000 in the aggregate, such Subsidiary (other than a Foreign Subsidiary)
shall promptly execute and deliver a Guaranty as a Supplemental Guarantor
pursuant to this Section 6.20. In maintaining such Guaranties, the guaranties
executed by any Supplemental Guarantors shall be executed and delivered to the
Agent for the benefit of each of the Lenders and shall be substantially
identical to the guaranties previously executed by each of the Initial
Guarantors, together with such supporting documentation, including corporate
resolutions and opinions of counsel with respect to such additional guaranty, as
may be reasonably required by the Agent and the Required Lenders.

(b) In the event of a sale or other disposition of all or substantially all of
the assets of any Guarantor, by way of merger, consolidation or otherwise, or a
sale or other disposition of all of the Capital Stock of any Guarantor, in each
case to a Person that is not (either before or after giving effect to such
transactions) an Affiliate of the Borrower, then such Guarantor (in the event of
a sale or disposition, by way of merger, consolidation or otherwise, of all of
the Capital Stock of such Guarantor) or the Person acquiring the property (in
the event of a sale or other disposition of all or substantially all of the
assets of such Guarantor) will be released and relieved of any obligations under
its respective Guaranty; provided, that (i) such Guarantor or other Person, as
the case may be, is concurrently released and relieved of any obligations it may
have with respect to (x) the 2013 Subordinated Notes, the 2015 Subordinated
Notes, the 2020 Subordinated Notes, the 2025 Subordinated Convertible Notes,
and/or the 2035 Convertible Notes, as applicable, or (y) any Permitted
Subordinated Debt or any other Indebtedness of the Borrower or any of its
Subsidiaries equal to or exceeding $25,000,000 in the aggregate and (ii) after
such release the Borrower remains in compliance with Section 6.20(a).

 

-62-



--------------------------------------------------------------------------------

6.21. Subordinated Indebtedness. The Borrower will not make or permit to be made
any amendment or modification to the Indenture, the 2013 Subordinated Notes
Supplemental Indenture, the 2020 Subordinated Notes Supplemental Indenture, the
2015 Subordinated Notes Supplemental Indenture, the 2025 Subordinated
Convertible Notes Supplemental Indenture, the 2035 Convertible Notes Indenture,
the Trust PIERS Supplemental Indenture, the Trust PIERS Trust Agreement, the New
Trust PIERS Trust Agreement, or any note or other agreement governing the 2013
Subordinated Notes, the 2015 Subordinated Notes, the 2020 Subordinated Notes,
the 2025 Subordinated Convertible Notes, the 2035 Convertible Notes, the Trust
PIERS, the New Trust PIERS or the Permitted Subordinated Debt that would
adversely affect the Lenders. The Obligations under this Agreement shall
constitute (a) “Senior Debt” and “Designated Senior Debt” for purposes of the
Indenture, the 2013 Subordinated Notes Supplemental Indenture, the 2015
Subordinated Notes Supplemental Indenture, the 2020 Subordinated Notes
Supplemental Indenture, the 2025 Subordinated Convertible Notes Supplemental
Indenture, and (b) “Senior Indebtedness” for purposes of the Trust PIERS
Supplemental Indenture and the New Trust PIERS Supplemental Indenture.

6.22. Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) the Obligations;

(b) Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and set forth on Schedule III and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) plus fees and expenses related thereto or shorten the maturity or
the weighted average life thereof;

(c) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capitalized Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that such Indebtedness is
incurred prior to or within 120 days after such acquisition or the completion of
such construction or improvements or extensions, renewals, and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided further, that the aggregate principal amount of such Indebtedness does
not exceed $40,000,000 at any time outstanding;

(d) Indebtedness of the Borrower owing to any Subsidiary and of any Guarantor
owing to the Borrower or any other Subsidiary; provided that any such
Indebtedness that is owed to a Subsidiary that is not a Guarantor shall be
subject to Section 6.14;

(e) Contingent Obligations permitted by Section 6.15;

(f) Indebtedness of any Person which becomes a Subsidiary after the date of this
Agreement; provided that such Indebtedness exists at the time that such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary;

(g) (i) the 2013 Subordinated Notes, the 2015 Subordinated Notes, the 2020
Subordinated Notes, the Trust PIERS, the New Trust PIERS, the 2025 Subordinated
Convertible Notes,

 

-63-



--------------------------------------------------------------------------------

and the 2035 Convertible Notes, and (ii) other Permitted Subordinated Debt, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) plus fees and expenses related
thereto or shorten the maturity or the weighted average life thereof;

(h) Indebtedness in respect of Hedging Agreements permitted by Section 6.24;

(i) Indebtedness in respect of Receivables Facilities in an aggregate principal
amount not to exceed $150,000,000; provided that both before and after giving
effect to the incurrence of any such Indebtedness, the Senior Leverage Ratio,
calculated on a Pro Forma Basis (assuming such Indebtedness is fully borrowed),
shall not exceed 1.00 to 1.00; and

(j) other unsecured Indebtedness of the Borrower; provided that both before and
after giving effect to the incurrence of any such Indebtedness, the Senior
Leverage Ratio, calculated on a Pro Forma Basis, shall not exceed 1.00 to 1.00.

The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or any other preferred equity interest that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by the Borrower or such
Subsidiary at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Facility Termination Date.

6.23. Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend or distribution on any class of its Capital Stock, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement, defeasance or other
acquisition of, any shares of Capital Stock or Indebtedness subordinated to the
Obligations of the Borrower or any Guarantee thereof or any options, warrants,
or other rights to purchase such Capital Stock or such Indebtedness, whether now
or hereafter outstanding (each, a “Restricted Payment”), except for:

(i) dividends payable by the Borrower solely in shares of any class of its
common stock;

(ii) Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries;

(iii) cash dividends and distributions paid on the common stock of the Borrower;
provided that (x) no Default or Unmatured Default has occurred and is continuing
at the time such dividend or distribution is declared or would result therefrom
and (y) the aggregate amount of all such Restricted Payments made by the
Borrower pursuant to this clause (iii) in any fiscal year does not exceed
$25,000,000;

(iv) redemptions, retirements or other payments permitted by Section 6.12;

(v) purchases, redemptions, retirements, defeasances or other acquisitions of
shares of Capital Stock; provided that (x) no Default or Unmatured Default has
occurred and is continuing at the time such purchase, redemption, retirement,
defeasance or other

 

-64-



--------------------------------------------------------------------------------

acquisition is paid or made, (y) both before and after giving effect to such
purchase, redemption, retirement, defeasance or other acquisition, the Borrower
and its Subsidiaries shall be in compliance on a Pro Forma Basis with the
financial covenants set forth in Section 6.18 and (z) the aggregate amount of
all such Restricted Payments made by the Borrower pursuant to this clause
(v) does not exceed (1) $250,000,000 in any consecutive twelve month period or
(2) $800,000,000 during the term of this Agreement;

(vi) purchases, redemptions, retirements, defeasances or other acquisitions by
the Borrower of any of its Capital Stock (x) from any of its or its
Subsidiaries’ present or former officers or employees upon the death, disability
or termination of employment of such officer or employee or (y) in connection
with the funding of any employee benefit plans; and

(vii) netting of shares under employee benefit plans to settle option price
payments owed by employees and directors with respect thereto and to settle
employers’ and directors’ federal, state and income tax liabilities (if any)
related thereto.

6.24. Hedging Agreements. The Borrower will not, and will not permit any of the
Subsidiaries to, enter into any Hedging Agreement, other than Hedging Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any Subsidiary is exposed in the conduct of its business
or the management of its liabilities. Solely for the avoidance of doubt, the
Borrower acknowledges that a Hedging Agreement entered into for speculative
purposes or of a speculative nature (which shall be deemed to include any
Hedging Agreement under which the Borrower or any of the Subsidiaries is or may
become obliged to make any payment (i) in connection with the purchase by any
third party of any Capital Stock or any Indebtedness or (ii) as a result of
changes in the market value of any Capital Stock or any Indebtedness) is not a
Hedging Agreement entered into in the ordinary course of business to hedge or
mitigate risks.

6.25. [Intentionally Omitted].

6.26. Health Care Matters. Without limiting the generality of any other covenant
contained in this Agreement, the Borrower and each Subsidiary shall: (a) conduct
their operations in material compliance with all applicable Health Care Laws;
(b) notify the Agent promptly after the Borrower, any Subsidiary or any Person
within their control (the “Borrower Group”) becomes aware of any material
violation of Health Care Laws by the Borrower Group that could reasonably likely
result in a claim, fine or settlement in excess of $2,500,000; (c) promptly
forward to the Agent service of any lawsuit or other legal action commenced by
any Person that alleges a material violation of Health Care Laws that could
reasonably likely result in a claim, fine or settlement in excess of $2,500,000;
(d) except as prohibited by law, promptly forward to the Agent notice of receipt
by any of the Borrower Group of any subpoena, search warrant, civil
investigative demand or other request or investigation by a Governmental
Authority with respect to a possible violation of Health Care Laws by Borrower
Group (a “Governmental Subpoena”) but excluding (A) state licensure,
accreditation and Medicare and Medicaid certification and participation surveys
by a Governmental Authority with respect to a possible violation of Health Care
Laws, unless any deficiencies are of a kind that do result or would reasonably
likely to result in the suspension, or termination of any license, payment, or
provider or supplier number or agreement, and (B) routine audits and information
requests and third party subpoenas; and (e) except as prohibited by law,
promptly forward a copy of the Governmental Subpoena to the Agent, unless the
Governmental Authority requests that the Borrower Group not provide such a copy
to third parties; provided that if the Governmental Authority requests that the
Borrower Group not provide such a copy, then the Borrower Group will in good
faith request the Governmental Authority’s permission to provide a copy of the
Governmental Subpoena

 

-65-



--------------------------------------------------------------------------------

to the Agent, subject to the Governmental Authority’s reasonable conditions on
such permission (which may include an agreement by the Agent to keep the
contents of the Governmental Subpoena confidential); provided, further, that if
the Governmental Authority does not grant such permission, then the member of
the Borrower Group receiving the Governmental Subpoena will promptly provide to
the Agent a reasonably detailed summary of the information and items requested
in the Governmental Subpoena unless expressly prohibited by the relevant
Governmental Authority.

ARTICLE VII.

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1. Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Agent under or in
connection with this Agreement, any Loan, any Letter of Credit, any Guaranty or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be materially false on the date as of which made
or deemed made.

7.2. Nonpayment of principal of any Loan or Note or L/C Obligation when due, or
nonpayment of interest upon any Loan or Note or of any commitment fee or other
obligations under any of the Loan Documents within five Business Days after the
same becomes due.

7.3. The breach by the Borrower or any of its Subsidiaries of any of the terms
or provisions of Section 6.1, 6.2, 6.3(a), 6.10, 6.11, 6.12, 6.13, 6.14, 6.15,
6.16, 6.18, 6.19, 6.20, 6.21, 6.22, 6.23, or 6.24.

7.4. The breach by the Borrower or any of its Subsidiaries (other than a breach
which constitutes a Default under Section 7.1, 7.2 or 7.3) of any of the terms
or provisions of this Agreement which is not remedied within 30 days after
receipt of written notice from the Agent or any Lender.

7.5. Failure of the Borrower or any of its Subsidiaries to pay any Indebtedness
equal to or exceeding $25,000,000 in the aggregate when due; or the default by
the Borrower or any of its Subsidiaries in the performance of any term,
provision or condition contained in any agreement under which any Indebtedness
equal to or exceeding $25,000,000 in the aggregate was created or is governed,
or any other event shall occur or condition exist, the effect of which is to
cause, or to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due prior to its stated maturity; or any Indebtedness
evidenced by or relating to the 2013 Subordinated Notes, the 2015 Subordinated
Notes, the 2020 Subordinated Notes, the 2025 Subordinated Convertible Notes, the
2035 Convertible Notes, the Trust PIERS, the New Trust PIERS, or any Permitted
Subordinated Debt, or any other Indebtedness of the Borrower or any of its
Subsidiaries equal to or exceeding $25,000,000 in the aggregate (assuming a full
draw in the case of any revolving facility (other than Revolving Commitments and
Revolving Loans in respect of this Agreement)), shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment),
or shall become mandatorily redeemable, prior to the stated maturity thereof; or
the Borrower or any of its Subsidiaries shall not pay, or shall admit in writing
its inability to pay, its debts generally as they become due.

7.6. The Borrower or any of its Subsidiaries shall (a) have an order for relief
entered with respect to it under the United States bankruptcy laws as now or
hereafter in effect or cause or allow any similar event to occur under any
bankruptcy or similar law or laws for the relief of debtors as now or hereafter
in effect in any other jurisdiction, (b) make an assignment for the benefit of
creditors, (c) apply for,

 

-66-



--------------------------------------------------------------------------------

seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator, monitor or similar official for it or any
Substantial Portion of its Property, (d) institute any proceeding seeking an
order for relief under the United States bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or any of its property or its debts under any law relating to
bankruptcy, insolvency or reorganization or compromise of debt or relief of
debtors as now or hereafter in effect in any jurisdiction, or any organization,
arrangement or compromise of debt under the laws of its jurisdiction of
incorporation or fail to promptly file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (e) take any
corporate action to authorize or effect any of the foregoing actions set forth
in this Section 7.6 or (f) fail to contest in good faith, or consent to or
acquiesce in, any appointment or proceeding described in Section 7.7.

7.7. Without the application, approval or consent of the Borrower or any of its
Subsidiaries, a receiver, custodian, trustee, examiner, liquidator or similar
official shall be appointed (either privately or by a court) for the Borrower or
any of its Subsidiaries or any Substantial Portion of its Property, or a
proceeding described in Section 7.6(d) shall be instituted against the Borrower
or any of its Subsidiaries and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.

7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of (each, a “Condemnation”),
all or any portion of the Property of the Borrower and its Subsidiaries which,
when taken together with all other Property of the Borrower and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such Condemnation occurs,
constitutes a Substantial Portion.

7.9. Any judgment or order for the payment of money in excess of $25,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary of the
Borrower, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
60 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect.

7.10. An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $15,000,000.

7.11. Any non-monetary judgment or order shall be rendered against the Borrower
or any Subsidiary of the Borrower that could reasonably be expected to have a
Material Adverse Effect, and there shall be a period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect.

7.12. [Intentionally Omitted].

7.13. The Borrower or any of its Subsidiaries shall be the subject of any
proceeding or investigation pertaining to the release by the Borrower or any
such Subsidiary, or any other Person of any toxic or hazardous waste or
substance into the environment, or any violation of any environmental, health or
safety law or regulation of any Governmental Authority, which, in either case,
could reasonably be expected to have a Material Adverse Effect.

7.14. Any Guaranty or other Loan Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Guaranty or other

 

-67-



--------------------------------------------------------------------------------

Loan Document, or any Guarantor shall fail to perform its obligations under or
otherwise comply with any of the terms or provisions of any Guaranty to which it
is a party, or any Guarantor shall deny that it has any further liability under
any Guaranty to which it is a party, or shall give notice to such effect.

7.15. Any Change in Control shall occur.

ARTICLE VIII.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. If any Default described in Section 7.6 or 7.7 occurs, the
obligations of the Lenders to make Loans or purchase participations in Letters
of Credit or Swing Line Loans hereunder and the obligation of the Issuer to
issue Letters of Credit hereunder shall automatically terminate and the
Obligations (other than Hedging Obligations and Existing Hedging Obligations)
shall immediately become due and payable without any election or action on the
part of the Agent, any Issuer or any Lender, and without presentment, demand,
protest or notice of any kind, all of which the Borrower hereby expressly
waives. If any other Default occurs, the Required Lenders may (a) terminate or
suspend the obligations of the Lenders to make Loans and purchase participations
in Letters of Credit or Swing Line Loans hereunder, whereupon the obligation of
the Issuer to issue Letters of Credit hereunder shall also terminate or be
suspended, (b) declare the Obligations (other than Hedging Obligations and
Existing Hedging Obligations) to be due and payable, whereupon the Obligations
(other than Hedging Obligations and Existing Hedging Obligations) shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives, or (c) take the
action described in both the preceding clauses (a) and (b).

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.6 or
7.7) and before any judgment or decree for the payment of the Obligations due
shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.

8.2. Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders and the Borrower hereunder or waiving any
Default hereunder; provided, however, that notwithstanding the foregoing, any
amendment or waiver solely affecting the Revolving Lenders (or that does not
directly or indirectly affect the rights and obligations of the Term Lenders)
under this Agreement and the other Loan Documents may be effected solely with
the consent of the Required Revolving Lenders, and any amendment or waiver
solely affecting the Term Lenders (or that does not directly and adversely
affect the rights and obligations of the Revolving Term Lenders) under this
Agreement and the other Loan Documents may be effected solely with the consent
of the Required Term Lenders; provided, further, that no such supplemental
agreement shall:

(a) increase the Revolving Commitment of any Lender without the written consent
of such Lender;

(b) reduce the principal amount of any Lender’s Loan or Reimbursement Obligation
or reduce the rate of interest thereon (other than post-default interest in
accordance with Section 2.12), or reduce any fees payable hereunder to any
Lender, without the written consent of such Lender;

 

-68-



--------------------------------------------------------------------------------

(c) postpone the date fixed for any payment of any principal of, or interest on,
any Lender’s Loan or Reimbursement Obligation or interest thereon or any fees
payable hereunder to any Lender or reduce the amount of, waive or excuse any
such payment (in each case, other than post-default interest in accordance with
Section 2.12), or postpone the scheduled date for the termination or reduction
of any Lender’s Revolving Commitment, without the written consent of such
Lender;

(d) change Section 11.2 in a manner that would reduce the amount of any Lender’s
sharing of payments required thereby, without the written consent of such
Lender;

(e) change any of the provisions of this Section 8.2 or (i) the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender, (ii) the definition of “Required Revolving Lenders” or
any other provision hereof specifying the number or percentage of Revolving
Lenders which are required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the consent of
each Revolving Lender, or (iii) the definition of “Required Term Lenders” or any
other provision hereof specifying the number or percentage of Term Lenders which
are required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each Term
Lender;

(f) release the Borrower or any Guarantor or limit the liability of the Borrower
under the Loan Documents or any such Guarantor under any Guaranty other than in
accordance with Section 6.20(b), without the written consent of each Lender;

(g) [Intentionally Omitted];

(h) subordinate the Loans to any other Indebtedness without the consent of all
Lenders;

(i) increase the aggregate of all Revolving Commitments (other than pursuant to
Section 2.21) without the consent of all of the Revolving Lenders; or

(j) change Section 2.3(c) in any manner without the consent of each Lender
affected thereby and each Hedging Agreement Counterparty affected thereby, if
any.

No amendment of any provision of this Agreement affecting the rights, duties or
obligations of the Agent, the Swing Line Lender or any Issuer shall be effective
without the prior written consent of such Person. Notwithstanding the foregoing,
this Agreement may be amended in accordance with Section 2.21 with the consent
of the Agent and the Additional Lenders (and without the consent of any other
Lender). Notwithstanding anything contained herein to the contrary, (x) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (1) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Lender and
such Defaulting Lender shall have the right to consent to any amendment, waiver,
or consent hereunder that would have the effect of postponing the date fixed for
any payment of principal of, or interest on, any Loan or other Obligation and
(2) except as permitted by Sections 2.11(c) and 2.22(d), the principal amount of
any Loan owing to such Defaulting Lender or the rate of interest thereon may not
be reduced without the consent of such Lender and (y) this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Agent) if, upon giving effect to

 

-69-



--------------------------------------------------------------------------------

such amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Sections 2.18, 3.1, 3.2, 3.4 and 9.7), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement. Notwithstanding anything herein or otherwise to the
contrary, any Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Default is waived in writing in
accordance with the terms of this Section 8.2 notwithstanding (i) any attempted
cure or other action taken by the Borrower or any other Person subsequent to the
occurrence of such Default or (ii) any action taken or omitted to be taken by
the Agent or any Lender prior to or subsequent to the occurrence of such Default
(other than the granting of a waiver in writing in accordance with the terms of
this Section 8.2).

8.3. Preservation of Rights. No delay or omission of the Lenders or any of them
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Loan notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Loan shall
not constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude any other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by (or with the consent of) the Lenders required
pursuant to Section 8.2, and then only to the extent specifically set forth in
such writing. All remedies contained in the Loan Documents or afforded by law
shall be cumulative and all shall be available to the Agent and the Lenders
until the Obligations shall have been paid in full in cash and the Commitments
shall have been terminated.

ARTICLE IX.

GENERAL PROVISIONS

9.1. Survival. All covenants, agreements, representations and warranties made by
the Borrower herein, in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Agent, any
Issuer or any Lender may have had notice or knowledge of any Unmatured Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.18, 3.1, 3.2, 3.4 and 9.7 and Article X shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof. All representations and
warranties made herein, in the Loan Documents in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

-70-



--------------------------------------------------------------------------------

9.3. [Intentionally Omitted].

9.4. Headings. Section headings in the Loan Documents are for convenience of
reference only and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.5. Integration. This Agreement, the Fee Letter, the other Loan Documents, and
any separate letter agreement(s) relating to any fees payable to the Agent or
the Arrangers represent the entire agreement of the Borrower, the Agent, the
Arrangers and the Lenders with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by the
Agent, any Arranger or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

9.6. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement (and
their Affiliates and respective directors, officers and employees with respect
to Section 9.7) and their respective successors and assigns; provided, however,
that the parties hereto expressly agree that each Arranger shall enjoy the
benefits of the provisions of Sections 9.7, 9.11 and 10.10 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

9.7. Expenses; Indemnification.

(a) The Borrower shall reimburse the Agent and each of the Arrangers for any
reasonable costs, internal charges and out-of-pocket expenses (including the
reasonable fees, charges and disbursements of counsel for the Agent or the
Arrangers, which attorneys may be employees of the Agent or the Arrangers) paid
or incurred by the Agent or any Arranger in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and any amendments, modifications or waivers thereof (whether
or not the transactions contemplated in this Agreement or any other Loan
Document shall be consummated). The Borrower also agrees to reimburse the Agent,
the Arrangers and the Lenders for any out-of-pocket costs and expenses
(including reasonable fees, charges and disbursements of attorneys for the
Agent, the Arrangers and the Lenders, which attorneys may be employees of the
Agent, the Arrangers or the Lenders) paid or incurred by the Agent, any
Arranger, any Issuer or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section 9.7, or in connection with
the Loans made or any Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. The Borrower also
agrees to reimburse each Issuer for all reasonable out-of-pocket expenses
incurred by such Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder.

(b) The Borrower shall indemnify the Agent (and any sub-agent thereof), each
Arranger, each Lender, the Swing Line Lender and each Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the

 

-71-



--------------------------------------------------------------------------------

Borrower or any Guarantor arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the applicable Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) the use by any Person of any information or materials obtained by or
through SyndTrak or other internet web sites, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any Guarantor, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the Gross
Negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any Guarantor against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This paragraph (b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

(c) [Intentionally Omitted].

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Agent, any Arranger, any Issuer, or the Swing Line Lender under clause
(a) or (b) of this Section 9.7 or under Section 2.18(c) with respect to any
Other Taxes, each Lender severally agrees to pay to the Agent, such Arranger,
such Issuer or the Swing Line Lender, as the case may be, such Lender’s Pro Rata
Share (determined as of the time that the unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that with respect to such
unpaid amounts owed to any Issuer or Swing Line Lender solely in its capacity as
such, only the Revolving Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Lender’s
Pro Rata Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought); provided further that the unreimbursed
expense or indemnified payment, claim, damage, liability or related expense, as
the case may be, was incurred by or asserted against the Agent, such Arranger,
such Issuer or the Swing Line Lender in its capacity as such.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated herein or therein, any Loan or
any Letter of Credit or the use of proceeds thereof. No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(f) All amounts due under this Section 9.7 shall be payable promptly after
written demand therefor.

 

-72-



--------------------------------------------------------------------------------

9.8. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.

9.9. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles; provided,
however, that to the extent that any change in GAAP shall alter the result of
any financial covenant or test or any other accounting determination to be
computed or made hereunder, the Borrower agrees that such covenant, test or
other determination shall continue to be computed or made on the basis of
Agreement Accounting Principles as in effect prior to such change in GAAP,
unless the Required Lenders shall otherwise consent.

9.10. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, illegal, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, ineffective or
invalid to the extent of such illegality, invalidity or unenforceability without
affecting the remaining provisions hereof or thereof; and the illegality,
invalidity or unenforceability of a particular provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.11. Nonliability of Lenders. The relationship between the Borrower, on the one
hand, and the Lenders and the Agent, on the other hand, shall be solely that of
borrower and lender. None of the Agent, any Arranger or any Lender shall have
any fiduciary responsibilities to the Borrower or any of its Subsidiaries. None
of the Agent, the Arrangers or the Lenders undertakes any responsibility to the
Borrower or any of its Subsidiaries to review or inform the Borrower or any of
its Subsidiaries of any matter in connection with any phase of the business or
operations of the Borrower or any of its Subsidiaries. None of the Agents, the
Arrangers or the Lenders shall have any liability with respect to, and the
Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby. No Indemnitee shall be liable for any
damages arising from the use by unauthorized Persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such Persons.

9.12. Choice of Law. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

9.13. Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK AND THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
LENDER TO

 

-73-



--------------------------------------------------------------------------------

BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

9.14. Waiver of Jury Trial. THE BORROWER, THE AGENT, EACH ARRANGER AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

9.15. Confidentiality. Each of the Agent, each Arranger, each Issuer and each
Lender agrees to hold any confidential information which it may receive from the
Borrower or any of its Subsidiaries pursuant to this Agreement in confidence,
except for disclosure (a) to other Lenders or their respective Affiliates,
(b) to any Related Party of the Agent, such Arranger, such Issuer or any such
Lender including, without limitation, to legal counsel, accountants, and other
professional advisors to the Agent, such Arranger, such Issuer or any such
Lender, (c) to the extent required or requested by any regulatory agency or
authority purporting to have jurisdiction over it (including any self-regulatory
authority such as the National Association of Insurance Commissioners), (d) to
any Person to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (e) to any Person in connection with any
legal proceeding to which that Lender is a party, (f) as permitted by
Section 12.4, (g) to the extent that such information becomes publicly available
other than as a result of a breach of this Section 9.15, or which becomes
available to the Agent, any Arranger, any Issuer, any Lender or any Related
Party of any of the foregoing on a non-confidential basis from a source other
than the Borrower, (h) in connection with the exercise of any remedy hereunder
or under any other Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Documents or the enforcement of rights
hereunder or thereunder, (i) to any rating agency, (j) to the CUSIP Service
Bureau or any similar organization, (k) subject to an agreement containing
provisions substantially the same as those of, or no less restrictive than, this
Section 9.15, (i) to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement, or (ii) to any actual or prospective party (or its Related Parties)
to any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder or (l) with the consent of the Borrower; provided, however,
with respect to any disclosure pursuant to clauses (d) and (e), the Agent, such
Arranger, the Issuer or such Lender, as applicable, uses its commercially
reasonable efforts to notify the Borrower in writing immediately upon its or
their receipt of any demand for such disclosures except to the extent such
notice to the Borrower is prohibited by any law or regulatory authority. Any
Person required to maintain the confidentiality of any information as provided
for in this Section 9.15 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.

9.16. Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which may be treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate of interest (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by a Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.16 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods

 

-74-



--------------------------------------------------------------------------------

shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

9.17. Waiver of Effect of Corporate Seal. The Borrower represents and warrants
that neither it nor any Guarantor is required to affix its corporate seal to
this Agreement or any other Loan Document pursuant to any requirement of law or
regulation, agrees that this Agreement is delivered by the Borrower under seal
and waives any shortening of the statute of limitations that may result from not
affixing the corporate seal to this Agreement or such other Loan Documents.

9.18. Patriot Act. The Agent and each Lender hereby notifies the Borrower and
each Guarantor that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each of the
Borrower and each Guarantor, which information includes the name and address of
the Borrower and such Guarantor and other information that will allow such
Lender or the Agent, as applicable, to identify the Borrower and such Guarantor
in accordance with the Patriot Act. Each of the Borrower and each Guarantor
shall, and shall cause each of its Subsidiaries to, provide to the extent
commercially reasonable, such information and take such other actions as are
reasonably requested by the Agent or any Lender in order to assist the Agent and
the Lenders in maintaining compliance with the Patriot Act.

9.19. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Unmatured Default if such action is
taken or condition exists.

ARTICLE X.

THE AGENT

10.1. Appointment. Each Lender irrevocably appoints SunTrust Bank as Agent
hereunder and under each other Loan Document, and authorizes it to take such
actions on its behalf and to exercise such powers as are delegated to the Agent
under this Agreement and the other Loan Documents. The Agent agrees to act as
such upon the express conditions contained in this Article X. The Agent shall
not have a fiduciary relationship in respect of the Borrower, any Subsidiary of
the Borrower or any Lender by reason of this Agreement. Each Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith until such time and except for so long as the
Agent may agree at the request of the Required Revolving Lenders to act for the
applicable Issuer with respect thereto; provided that such Issuer shall have all
the benefits and immunities (i) provided to the Agent in this Article X with
respect to any acts taken or omissions suffered by such Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Agent” as used in this Article included such
Issuer with respect to such acts or omissions and (ii) as additionally provided
in this Agreement with respect to such Issuer.

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

 

-75-



--------------------------------------------------------------------------------

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to any or all of the Borrower, any
Subsidiary of the Borrower or the Lenders for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith, except to the extent that such action or inaction is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have arisen solely from the Gross Negligence or willful misconduct of such
Person.

10.4. No Responsibility for Loans, Recitals, Etc.

(a) The Agent shall not have any duties or obligations except those expressly
set forth in this Agreement and the other Loan Documents. Neither the Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (i) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (ii) the performance or observance of any of the covenants,
agreements or other terms and conditions set forth in any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items required to be delivered to the Agent; (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; or (v) the contents of
any certificate, report or other document delivered hereunder or under any Loan
Document or in connection herewith or therewith. The Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

(b) Without limiting the generality of the foregoing, (i) the Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or an Unmatured Default has occurred and is continuing, (ii) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except those discretionary rights and powers expressly
contemplated by the Loan Documents that the Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 8.2), and (iii) except as expressly set forth in the Loan Documents, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the Agent or any of its
Affiliates in any capacity.

10.5. Action on Instructions of Lenders. If the Agent shall request instructions
from the Required Lenders, Required Revolving Lenders, or Required Term Lenders,
as applicable (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 8.2), with respect to
any action or actions (including the failure to act) in connection with this
Agreement, the Agent shall be entitled to refrain from such act or taking such
act, unless and until it shall have received instructions from such Lenders, and
the Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Agent as a result of the Agent acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders,
Required Revolving Lenders, or Required Term Lenders, as applicable (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.2), where required by the terms of this
Agreement.

10.6. Employment of Agents and Counsel. The Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Agent and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact

 

-76-



--------------------------------------------------------------------------------

selected by it with reasonable care. The Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The Agent shall be entitled
to advice of counsel concerning all matters pertaining to the agency hereby
created and its duties hereunder and under any other Loan Document. The
exculpatory provisions set forth in this Article X shall apply to any such
sub-agent or attorney-in-fact and the Related Parties of the Agent, any such
sub-agent and any such attorney-in-fact and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent. The Agent shall not be liable for any
action taken or not taken by it, its agents or attorneys-in-fact with the
consent or at the request of the Required Lenders, the Required Revolving
Lenders, or the Required Term Lenders, as applicable (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.2) or in the absence of its own Gross Negligence or
willful misconduct as determined by a final, non-appealable judgment by a court
of competent jurisdiction. The Agent shall not be responsible for the negligence
or misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, posting or other distribution) believed by it
to be genuine and to have been signed, sent or made by the proper Person. The
Agent may also rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person and shall not incur any liability
for relying thereon. The Agent may consult with legal counsel (including counsel
for the Borrower), independent public accountants and other experts selected by
it and shall not be liable for any action taken or not taken by it in accordance
with the advice of such counsel, accountants or experts.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Commitments
(a) for any amounts not reimbursed by the Borrower for which the Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (b) for any
amounts not reimbursed by the Borrower for any other expenses incurred by the
Agent on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents and (c) for any
amounts not reimbursed by the Borrower for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents; provided that any obligation to
indemnify the Agent with respect to Letters of Credit pursuant to this
Section 10.8 shall be limited to Revolving Lenders only; provided further that
no Lender shall be liable for any of the foregoing to the extent they are
determined in a final judgment of a court of competent jurisdiction to have
arisen solely from the Gross Negligence or willful misconduct of the Agent. The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.

10.9. Rights as a Lender. The bank serving as the Agent shall have the same
rights and powers under this Agreement and any other Loan Document in its
capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Agent, and the term “Lenders,”
“Required Lenders,” “Required Revolving Lenders,” “Required Term Lenders,”
“holders of Revolving Notes,” “holders of Term Notes” or any similar terms
shall, at any time when the Agent is a Lender, unless the context otherwise
indicates, include the Agent in its individual capacity. The bank acting as
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of

 

-77-



--------------------------------------------------------------------------------

trust, debt, equity or other transaction, in addition to those contemplated by
this Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or any of its Subsidiaries is not restricted
hereby from engaging with any other Person as if it were not the Agent
hereunder.

10.10. Lender Credit Decision. Each of the Lenders, the Swing Line Lender and
each Issuer acknowledges that it has, independently and without reliance upon
the Agent, any Arranger, any Issuer or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each of the Lenders, the
Swing Line Lender and each Issuer also acknowledges that it will, independently
and without reliance upon the Agent, any Arranger, any Issuer or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder. Each of the Lenders acknowledges and agrees
that outside legal counsel to the Agent in connection with the preparation,
negotiation, execution, delivery and administration (including any amendments,
waivers and consents) of this Agreement and the other Loan Documents is acting
solely as counsel to the Agent and is not acting as counsel to any Arranger or
Lender (other than the Agent and its Affiliates) in connection with this
Agreement, the other Loan Documents or any of the transactions contemplated
hereby or thereby.

10.11. Successor Agent.

(a) The Agent may resign at any time by giving notice thereof to the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Agent (subject to the approval by the Borrower
provided that no Default or Unmatured Default shall exist at such time). If no
successor Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of resignation,
then the retiring Agent may, on behalf of the Lenders and the Issuers, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States of America or any state thereof or a bank which maintains an
office in the United States, having a combined capital and surplus of at least
$500,000,000.

(b) Upon the acceptance of its appointment as the Agent hereunder by a
successor, such successor Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Agent, and
the retiring Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. If within 45 days after written
notice is given of the retiring Agent’s resignation under this Section 10.11 no
successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Agent’s resignation shall
become effective, (ii) the retiring Agent shall thereupon be discharged from its
duties and obligations under the Loan Documents and (iii) the Required Lenders
shall thereafter perform all duties of the retiring Agent under the Loan
Documents until such time as the Required Lenders appoint a successor Agent as
provided above. After any retiring Agent’s resignation hereunder, the provisions
of this Article X shall continue in effect for the benefit of such retiring
Agent and its representatives and agents in respect of any actions taken or not
taken by any of them while it was serving as the Agent.

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, any Issuer and/or the Swing Line Lender may, upon
prior written notice to the Borrower and the Agent, resign as Issuer or Swing
Line Lender, respectively, effective at the close of business on a date
specified in such notice (which date may not be less than five Business Days
after the date of such notice); provided that such resignation by such Issuer
will have no effect on the validity or enforceability of any Letter of Credit
then outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
such Issuer;

 

-78-



--------------------------------------------------------------------------------

and provided, further, that such resignation by the Swing Line Lender will have
no effect on its rights in respect of any outstanding Swing Line Loans or on the
obligations of the Borrower or any Lender under this Agreement with respect to
any such outstanding Swing Line Loan.

10.12. [Intentionally Omitted].

10.13. Syndication Agents, Documentation Agents, etc. Each Lender and the
Borrower (for itself and the Guarantors) hereby agrees none of the Lenders
identified in this Agreement as a “Syndication Agent,” “Arranger,” or
“Co-Documentation Agent,” in their capacities as such, shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to such Lenders as it makes with respect to the Agent in Section 10.10.

10.14. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
and until the Agent has received written notice from a Lender or the Borrower
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default.” In the event that the Agent
receives such a notice, the Agent shall give prompt notice thereof to the
Lenders.

10.15. Guarantor Releases. The Lenders hereby empower and authorize the Agent to
execute and deliver to the Borrower or any Guarantor on their behalf any
agreements, documents or instruments as shall be necessary or appropriate to
effect any release of a Guarantor which shall be permitted by the terms hereof
or which shall otherwise have been approved by the Required Lenders (or, if
required by the terms of Section 8.2, all of the Lenders) in writing.

10.16. Withholding Tax. To the extent required by any applicable law, the Agent
may withhold from any payment to any Lender or Issuer an amount equivalent to
any applicable withholding Tax. If the Internal Revenue Service or any authority
of the United States or other jurisdiction asserts a claim that the Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
or Issuer (because the appropriate form was not delivered, was not properly
executed, or because such Lender or Issuer failed to notify the Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding Tax ineffective, or for any other reason), such Lender or Issuer
shall indemnify the Agent (to the extent that the Agent has not already been
reimbursed by the Borrower or any Guarantor and without limiting any obligation
of the Borrower or any Guarantor to do so) fully for all amounts paid, directly
or indirectly, by the Agent as Tax or otherwise, including penalties, additions
to Tax and interest, together with all expenses incurred, including legal
expenses, allocated staff costs and any out of pocket expenses, whether or not
such Tax was correctly or legally asserted. A certificate as to the amount of
such payment or liability delivered to any Lender or Issuer by the Agent shall
be conclusive absent manifest error. The agreements in this Section 10.16 shall
survive the resignation and/or replacement of the Agent, any assignment of
rights by, or the replacement of, a Lender or Issuer, the termination of the
Agreement and the repayment, satisfaction or discharge of all other Obligations.
Each Lender and Issuer hereby authorizes the Agent to set off and apply any and
all amounts at any time owing to such Lender or Issuer under this Agreement or
any other Loan Document against any amount due the Agent under this
Section 10.16.

10.17. Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the

 

-79-



--------------------------------------------------------------------------------

Borrower or any Guarantor, the Agent (irrespective of whether the principal of
any Loan or any Revolving Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuers,
the Swing Line Lender and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuers,
the Swing Line Lender and the Agent and its agents and counsel and all other
amounts due the Lenders, the Issuers, the Swing Line Lender and the Agent under
Section 9.7) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swing Line Lender and each Issuer to make such payments to the
Agent and, if the Agent shall consent to the making of such payments directly to
the Lenders, the Swing Line Lender and the Issuers, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Section 9.7.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender, the Swing Line Lender or
any Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the Agent
to vote in respect of the claim of any Lender in any such proceeding.

10.18. Authorization to Execute other Loan Documents. Each Lender authorizes the
Agent to enter into each of the Loan Documents to which it is a party and to
take all action contemplated by such Loan Documents

ARTICLE XI.

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender to
or for the credit or account of the Borrower may be offset and applied toward
the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part hereof, shall then be due. Each Lender shall give the
Borrower prompt notice of any setoff made by such Lender pursuant hereto.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise (other
than pursuant to Section 3.5 and Article XII), has payment made to it upon its
Revolving Loans or Term Loans (other than

 

-80-



--------------------------------------------------------------------------------

payments received pursuant to Section 2.18(c), 3.1, 3.2 or 3.4) in a greater
proportion than that received by any other Lender holding Revolving Loans or
Term Loans, such Lender agrees, promptly upon demand, to purchase a portion of
the Revolving Loans or Term Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Revolving Loans and
Term Loans. If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for its Revolving Loans or Term Loans or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to their Revolving Loans and Term Loans. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

ARTICLE XII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Agent and
the Lenders and their respective successors and assigns, except that (a) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents without the consent of all of the Lenders and (b) any assignment
by any Lender must be made in compliance with Section 12.3. Notwithstanding
clause (b) of the preceding sentence, any Lender may at any time, without the
consent of the Borrower or the Agent, assign all or any portion of its rights
under this Agreement and its Notes to a Federal Reserve Bank; provided, however,
that no such assignment shall release the transferor Lender from its obligations
hereunder. The Agent may treat the payee of any Note as the owner thereof for
all purposes hereof unless and until such payee complies with Section 12.3 in
the case of an assignment thereof or, in the case of any other transfer, a
written notice of the transfer is filed with the Agent. Any assignee or
transferee of a Note agrees by acceptance thereof to be bound by all the terms
and provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

12.2. Participations.

12.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, without the consent of, or
notice to, the Borrower or the Agent, at any time sell to one or more banks or
one or more other entities (each such bank or other entity being referred to
herein as a “Participant”) participating interests in all or any part of any
Loan owing to such Lender, any Note held by such Lender, any L/C Interest held
by such Lender, the Commitment of such Lender or any other interest of such
Lender under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of any such Note for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents. Notwithstanding the foregoing, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.18, 3.1, 3.2 and 3.4
(subject to the limitations and requirements of such Sections (including
Section 2.18(e)) and the provisions of Section 3.5) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 12.3. A Participant

 

-81-



--------------------------------------------------------------------------------

shall not be entitled to receive any greater payment under Sections 2.18, 3.1,
3.2 and 3.4 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, except (i) if the sale of
the participation to such Participant is made with the Borrower’s prior written
consent or (ii) to the extent such entitlement to a greater payment results from
a Change in Law after the Participant became a Participant. The participation
agreement effecting the sale of any participating interest shall contain a
representation by the Participant to the effect that none of the consideration
used to make the purchase of the participating interest in the Commitment, Loans
and L/C Interests under such participation agreement are “plan assets” as
defined under ERISA and that the rights and interests of the Participant in and
under the Loan Documents will not be “plan assets” under ERISA. Each Lender that
sells participations shall, acting as a non-fiduciary agent of the Borrower,
maintain a register (a “Participant Register”) containing the names and
addresses and principal and interest amounts attributable to its participation.
The parties shall treat each Person listed as a Participant in the Participant
Register as the owner of the applicable participation for all purposes of this
Agreement absent manifest error, notwithstanding notice to the contrary.
Notwithstanding anything herein to the contrary, no Person shall have any right
to access a Participant Register except to the extent such access is required,
by law or in connection with an IRS audit, to confirm that any indebtedness
arising hereunder is registered debt for U.S. federal income tax purposes.

12.2.2 Voting Rights. Any participation agreement effecting the sale of any
participation interest between a Lender and a Participant shall provide that
such Lender shall retain the sole right and responsibility to enforce the Loan
Documents and the right to approve any amendment, modification or waiver of the
Loan Documents; provided that such participation agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of the Loan Documents with respect to
any Loan, L/C Interest or Commitment in which such Participant has an interest
which forgives principal, interest or fees or reduces the interest rate or fees
payable with respect to any such Loan, L/C Interest or Commitment, postpones any
date fixed for any regularly-scheduled payment of principal of, or interest or
fees on, any such Loan, L/C Interest or Commitment, releases any guarantor of
any such Loan or L/C Interest (other than in accordance with Section 6.20(b)),
extends the maturity of any such Loan, L/C Interest or Commitment or increases
the amount of such Commitment.

12.2.3 Benefit of Setoff. The Borrower agrees that to the extent permitted by
applicable law each Participant shall be deemed to have the right of setoff
provided in Section 11.1 in respect of its participating interest in amounts
owing under the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents; provided that each Lender shall retain the right of setoff provided
in Section 11.1 with respect to the amount of participating interests sold to
each Participant. The Lenders agree to share with each Participant, and each
Participant shall be deemed to agree, by exercising the right of setoff provided
in Section 11.1, to share with each Lender, any amount received pursuant to the
exercise of its right of setoff, such amounts to be shared in accordance with
Section 11.2 as if each Participant were a Lender.

12.3. Assignments.

12.3.1 Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its Commitments
and outstanding Loans and/or L/C Interests, together with its rights and
obligations under the Loan Documents with respect thereto; provided, however,
that (a) each such assignment shall be of a constant, and not a varying,
percentage of all of the assigning Lender’s rights and obligations so assigned
as it relates to such Lender’s outstanding Term Loans or such Lender’s

 

-82-



--------------------------------------------------------------------------------

Revolving Commitment, outstanding Revolving Loans and L/C Interests; (b) the
amount of such outstanding Term Loans or Revolving Commitment, outstanding
Revolving Loans and L/C Interests of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of such assignment)
may be in the amount of such Lender’s entire Revolving Commitment, outstanding
Revolving Loans and L/C Interests, or such Lender’s outstanding Term Loans, but
otherwise shall not be less than $5,000,000 or an integral multiple of
$1,000,000 in excess of that amount unless otherwise consented to by the
Borrower and the Agent; and (c) notwithstanding the foregoing clause (b), if the
assignment is made to a Lender, the amount of such Lender’s the Revolving
Commitment, outstanding Revolving Loans and L/C Interests or such Lender’s
outstanding Term Loans assigned shall not be less than $1,000,000 or an integral
multiple thereof. Non pro-rata assignments shall be permitted. The consent of
the Agent, the Issuer and the Swing Line Lender shall be required prior to any
assignment of the Revolving Commitment, outstanding Revolving Loans and L/C
Interests. The consent of the Borrower shall be required prior to any assignment
unless (x) a Default has occurred and is continuing at the time of such
assignment, or (y) such assignment is to a (A) Lender, (B) an Affiliate of a
Lender or (C) any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender (such Person described in this clause (C), an “Approved Fund”);
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five (5) Business Days after having received notice thereof. Any consents
required by this Section 12.3.1 shall not be unreasonably withheld or delayed.

12.3.2 Effect; Effective Date. The parties to each assignment shall deliver to
the Agent (i) a duly executed Assignment Agreement, (ii) a processing and
recordation fee of $3,500, (iii) an Administrative Questionnaire (unless the
assignee is already a Lender) and (iv) the documents required under
Section 2.18(e). From and after the effective date specified in each Assignment
Agreement, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment Agreement, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.18, 3.1, 3.2, 3.4, and 9.7 with respect to facts and circumstances occurring
prior to the effective date of such assignment. In the case of any assignment by
a Lender to an Affiliate or Approved Fund for which no consent of the Borrower
is required (other than in connection with an assignment by a Lender to an
Affiliate or Approved Fund while a Default has occurred and is continuing), such
Affiliate or Approved Fund shall not be entitled to claim compensation under
Section 2.18 or 3.1(b) to the extent such assigning Lender would not have been
entitled to claim such compensation as of such effective date, unless such
assignment was made with the prior written consent of the Borrower (not to be
unreasonably withheld or delayed). The Agent shall, solely for this purpose as
agent of the Borrower, maintain a copy of each Assignment Agreement delivered to
it and a register for the recordation of the names and addresses of the Lenders
and the principal amount (and interest amounts) of the obligations under the
Loan Documents owing to each Lender from time to time. The parties shall treat
the registered owner as the Lender for all purposes of this Agreement absent
manifest error, notwithstanding notice to the contrary. The Agent will confirm
to any Lender, upon reasonable request, the amount of such Lender’s Commitment
and the principal amount of the obligations under the Loan Documents owing to
such Lender from time to time. The Assignment Agreement shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Loans under the applicable
assignment agreement are “plan assets” as defined under ERISA and that the
rights and interests of the Purchaser in and under the Loan Documents

 

-83-



--------------------------------------------------------------------------------

will not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto and thereto, and no further
consent or action by the Borrower, the Lenders or the Agent shall be required to
release the transferor Lender with respect to the percentage of the Aggregate
Commitment and Loans assigned to such Purchaser. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.2, the transferor
Lender, the Agent and the Borrower shall make appropriate arrangements so that
replacement Notes, if applicable, are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, if requested, are issued to such
Purchaser, in each case in principal amounts reflecting its Loans or Commitments
and amounts owed to it under its outstanding Revolving Loan, as adjusted
pursuant to such assignment.

12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each, a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.15 or a confidentiality agreement containing provisions substantially
similar to Section 9.15.

12.5. Tax Treatment. In connection with any transfer of an interest in any Loan
Document to any Transferee, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 2.18(e).

ARTICLE XIII.

NOTICES

13.1. Notices.

(a) Except as otherwise permitted by Section 2.14 with respect to Borrowing
Notices, all notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party: (x) in the case of the
Borrower or the Agent, at its address or facsimile number set forth on the
signature pages hereof, (y) in the case of any Lender, at its address set forth
in the Administrative Questionnaire or the Assignment Agreement executed by such
Lender or (z) in the case of any party, at such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Agent and the Borrower in accordance with the provisions of this Section 13.1.
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, or (ii) if given by any
other means, when delivered (or, in the case of electronic transmission,
received) at the address specified in this Section 13.1; provided that notices
to the Agent under Article II shall not be effective until received.

(b) Notices and other communications to the Lenders and the Issuer hereunder may
be delivered or furnished by electronic communication (including electronic mail
and Internet or intranet websites) pursuant to procedures approved by the Agent;
provided that the foregoing shall not apply to notices to any Lender or the
Issuer pursuant to Article II if such Lender or the Issuer, as applicable, has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

-84-



--------------------------------------------------------------------------------

13.2. Change of Address. The Borrower and the Agent may each change the address
for service of notice upon it by a notice in writing to the other parties
hereto. Any Lender may change the address for service of notice upon it by a
notice in writing to the Borrower and the Agent.

ARTICLE XIV.

MISCELLANEOUS

14.1. Counterparts.

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Subject to Section 4.1,
this Agreement shall be effective when it has been executed by the Borrower, the
Agent and the Lenders and each party has notified the Agent by facsimile
transmission or otherwise in writing that it has taken such action. Delivery of
an executed counterpart of a signature page of this Agreement and any other Loan
Document by facsimile or other electronic method of transmission shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document.

14.2. Amendment of the Existing Agreement.

(a) On the Effective Date, the “Commitments” as defined in the Existing
Agreement shall terminate, without further action by any party thereto, and
(b) the Lenders which are parties to the Existing Agreement, comprising the
“Required Lenders” as defined in the Existing Agreement hereby waive any
requirement of prior notice of termination of the Commitments (as defined in the
Existing Agreement) pursuant to Section 2.6.1(b) thereof and of prepayment of
loans thereunder, to the extent necessary to give effect to Section 4.1(j)
hereof; provided that any such prepayment of loans thereunder shall be subject
to Section 2.13 of the Existing Agreement. The parties hereto agree that this
Section 14.2 constitutes an amendment of the Existing Agreement in accordance
with Section 8.2 of the Existing Agreement.

[Signature Pages Follow]

 

-85-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

OMNICARE, INC. By:  

 

  Name:   Title: Notice Address: Omnicare, Inc. 100 East RiverCenter Boulevard
Suite 1600 Covington, Kentucky 41011

Attn: Chief Financial Officer and General Counsel

Facsimile No.: (859) 392-3360

 

with a copy of notices to:

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, New York 10019

Attn: Gregory Owens

Facsimile No.: (212) 259-6333



--------------------------------------------------------------------------------

    SUNTRUST BANK, as Agent, Issuer, Swing     Line Lender and a Lender     By:
 

 

      Name:       Title:     Notice Address: If to the Agent:     SunTrust Bank
    303 Peachtree Street, N. E., 23rd Floor     Atlanta, Georgia 30308     Attn:
Omnicare Account Manager     Facsimile No.: (404) 588-7497     with a copy of
notices to:     SunTrust Bank     Agency Services     303 Peachtree Street, N.
E./ 25th Floor     Atlanta, Georgia 30308     Attn: Mr. Doug Weltz     Facsimile
No.: (404) 221-2001     and     Cahill Gordon & Reindel LLP     80 Pine Street  
  New York, NY 10005     Attn: Ann Makich, Esq.     Facsimile No.: (212)
269-5420 If to the Issuer:     SunTrust Bank     25 Park Place, N. E./Mail Code
3706     16th Floor     Atlanta, Georgia 30303     Attn: Standby Letter of
Credit Dept.     Facsimile No.: (404) 588-8129 If to the Swing Line Lender:    
SunTrust Bank     Agency Services     303 Peachtree Street, N.E./25th Floor    
Atlanta, Georgia 30308     Attn: Mr. Doug Weltz     Facsimile No.: (404)
221-2001

 

-2-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as Syndication Agent and as a Lender By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

 

  Name:   Title:

 

-4-



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

 

  Name:   Title:

 

-5-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

 

  Name:   Title:

 

-6-



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

 

  Name:   Title:

 

-7-



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION., as a Lender By:  

 

  Name:   Title:

 

-8-



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

 

  Name:   Title:

 

-9-



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

 

  Name:   Title:

 

-10-



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

 

  Name:   Title:

 

-11-



--------------------------------------------------------------------------------

HUNTINGTON NATIONAL BANK, as a Lender By:  

 

  Name:   Title:

 

-12-



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

 

  Name:   Title:

 

-13-



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:  

 

  Name:   Title:

 

-14-



--------------------------------------------------------------------------------

CITIZENS BANK, as a Lender By:  

 

  Name:   Title:

 

-15-



--------------------------------------------------------------------------------

SCHEDULE I

APPLICABLE MARGIN, APPLICABLE COMMITMENT FEE RATE AND

APPLICABLE LETTER OF CREDIT RATE

 

Pricing

Level

  

Leverage Ratio

   Applicable
Margin for
Eurodollar Rate
Loans     Applicable
Margin for
Floating Rate
Loans     Applicable
Commitment
Fee Rate     Applicable Letter
of Credit
Fee Rate   I   

< 1.50:1.00

     1.75 %      0.75 %      0.30 %      1.75 %  II   

³ 1.50:1.00 but < 2.00:1.00

     2.00 %      1.00 %      0.35 %      2.00 %  III   

³ 2.00:1.00 but < 2.50:1.00

     2.25 %      1.25 %      0.40 %      2.25 %  IV   

³ 2.50:1.00 but < 3.00:1.00

     2.50 %      1.50 %      0.45 %      2.50 %  V   

³ 3.00:1.00

     2.75 %      1.75 %      0.50 %      2.75 % 

SCHEDULE II

Commitments

 

Lender

   Revolving
Commitment      Term
Commitment  

SunTrust Bank

   $ 38,000,000       $ 57,000,000   

JPMorgan Chase Bank, N.A.

   $ 33,000,000       $ 49,500,000   

Barclays Bank PLC

   $ 33,000,000       $ 49,500,000   

Goldman Sachs Bank USA

   $ 33,000,000       $ 49,500,000   

Bank of America, N.A.

   $ 33,000,000       $ 49,500,000   

U.S. Bank National Association

   $ 26,000,000       $ 39,000,000   

Keybank National Association

   $ 20,000,000       $ 30,000,000   

Regions Bank

   $ 16,000,000       $ 24,000,000   

The Bank of Tokyo-Mitsubishi UFJ Ltd.

   $ 16,000,000       $ 24,000,000   

Fifth Third Bank

   $ 14,000,000       $ 21,000,000   

The Huntington National Bank

   $ 12,000,000       $ 18,000,000   

Sumitomo Mitsui Banking Corporation

   $ 10,000,000       $ 15,000,000   

Union Bank, N.A.

   $ 10,000,000       $ 15,000,000   

Citizens Bank

   $ 6,000,000       $ 9,000,000   

Total:

   $ 300,000,000       $ 450,000,000   